         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 1 of 144




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                             §        Chapter 11
                                                   §
CBL & ASSOCIATES                                   §
PROPERTIES, INC., et al.,                          §        Case No. 20-35226 (DRJ)
                                                   §
                 Debtors. 1                        §        (Joint Administration Requested)
                                                   §        (Emergency Hearing Requested)


                  DECLARATION OF MARK RENZI IN SUPPORT OF
             DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

                 I, Mark A. Renzi, pursuant to section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge, information, and belief:

                 1.      I am a Managing Director of Berkeley Research Group, LLC (“BRG”)

and have been retained to advise CBL & Associates Properties, Inc. (the “REIT”) and its direct

and indirect subsidiaries that are debtors and debtors in possession in the above-captioned

chapter 11 cases (the “Debtors” and, together with the REIT’s non-Debtor direct or indirect

subsidiaries “CBL” or the “Company”). I have been advising the Debtors in that capacity since

June 2020.

                 2.      I have more than 25 years of business experience, with approximately 16

years of financial consulting experience, including liquidity and capital structure assessment,

debt and equity restructuring, advice, and identification of reorganization alternatives. I have

provided restructuring services on more than 35 engagements in both out-of-court workout

situations and in-court reorganizations.


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for
    the purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 2 of 144




               3.      On the date hereof (the “Petition Date”), the Debtors each commenced

with the Court a voluntary case under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). In my capacity as a financial advisor to the Debtors, I am knowledgeable

and familiar with the Debtors’ day-to-day operations, business and financial affairs, books and

records, and the circumstances that led to the commencement of these chapter cases. Except as

otherwise indicated herein, the facts set forth in this declaration (this “Declaration”) are based

upon my personal knowledge, my review of relevant documents, information provided to me by

my team, employees of or advisors to the Debtors, or my opinion based upon my experience,

knowledge, and information concerning the Debtors’ operations. If called upon to testify, I

would testify competently to the facts set forth in this Declaration on that basis.

               4.      The Debtors have requested a variety of relief in their “first day” motions

(collectively, the “First Day Motions”) filed concurrently herewith to minimize the adverse

effects of the commencement of these chapter 11 cases on their operations and their various

constituents. I am familiar with the contents of each First Day Motion, and I believe that the

relief sought therein is necessary to permit the Debtors the most seamless transition into chapter

11. This, I believe, will serve to preserve and maximize the value of the Debtors’ estates.

               5.      Sections II through IV of this Declaration provide a general overview of

the Debtors’ businesses, organizational structure, capital structure, the circumstances giving rise

to the commencement of these chapter 11 cases, and certain of the Debtors’ restructuring goals.

Section V summarizes the relief requested with respect to, and the support for, the First Day

Motions.




                                                  2
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 3 of 144




                                                       I.

                                   PRELIMINARY STATEMENT 2

                 6.       CBL is a publicly-traded, self-administered, and self-managed real estate

investment trust.      CBL owns, develops, acquires, leases, manages, and operates regional

shopping malls, open-air and mixed-use centers, outlet centers, associated centers, community

centers, offices, and other properties. Since Charles B. Lebovitz and five business associates

founded the Company in 1978, CBL’s portfolio has steadily grown to a nationwide portfolio of

owned and managed Properties totaling approximately 107 properties spanning approximately 67

million square feet across 26 states. In addition to providing shoppers with a wide array of retail

options, the Company’s malls and other properties serve as active members of their local

communities, providing a variety of dining options, entertainment and events, health and

wellness offerings, and more.

                 7.       Despite enjoying many years of steady growth and forging strong

relationships with prominent nationally-recognized tenants across numerous retail sectors, the

Company’s recent performance has been acutely impacted by the recent struggles of the

Company’s tenants and the headwinds facing the retail market generally. Retailers’ struggles,

and, consequently, their ability to keep their stores open and satisfy their rent obligations, have

been compounded by the COVID-19 pandemic and the resulting shut down orders and other

restrictions imposed by state and local authorities. Indeed, in 2020 alone, more than 30 of the

Company’s retail tenants have commenced their own chapter 11 cases, some of which have

closed—or are in the process of closing—stores at the Company’s properties, resulting in

significant loss of rental revenue to the Company. Further, the Company has provided rent


2
    Capitalized terms not otherwise defined in this Preliminary Statement shall have the meaning ascribed to such
    terms in the body of this Declaration.


                                                       3
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 4 of 144




deferrals and other concessions to their tenants to mitigate the impact of the pandemic and the

challenging economic conditions in the retail market on the Company’s revenue.

                 8.       To best position the Company to navigate the current economic

environment and to ensure its long term growth and success, CBL must de-lever its balance

sheet. In addition to approximately $2.0 billion of Property Level Debt, the Company has

approximately $2.5 billion in outstanding parent-level funded indebtedness—approximately $1.1

billion outstanding under the First Lien Credit Facility and $1.375 billion of Senior Unsecured

Notes.    Given the current economic climate, the Company’s capital structure is simply

unsustainable.

                 9.       Recognizing that a holistic deleveraging solution was necessary, in early

2020, the Company and its Advisors first reached out to the Bank Lenders to explore the

possibilities of reaching a consensual resolution to the Company’s financial situation. After not

receiving constructive engagement from the Bank Lenders, the Company then engaged with an

ad hoc group of holders of over 55% of the Company’s Senior Unsecured Notes (the “Ad Hoc

Bondholder Group”) and their advisors to negotiate the terms of a comprehensive restructuring.

After weeks of intense, arms’ length negotiations between the Company and the Ad Hoc

Bondholder Group, the parties agreed on the key terms of a restructuring transaction, which are

memorialized in the Restructuring Support Agreement and accompanying Restructuring Term

Sheet. Among other things, the restructuring contemplates:

                      •   The equitization of the Senior Unsecured Notes in exchange for 90% of
                          the New Equity Interests (as defined in the Restructuring Support
                          Agreement) and approximately $49.6 million in cash;

                      •   The issuance of $500 million of New Senior Secured Notes secured by,
                          among other things, certain of the Company’s currently unencumbered
                          properties;




                                                  4
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 5 of 144




                      •   A recovery to the Company’s current equityholders, who will receive 10%
                          of the New Equity Interests and Warrants; and

                      •   The reinstatement or unimpairment of the Property Level Debt and related
                          guarantee claims against the Operating Partnership.

                10.       The restructuring will reduce the Company’s funded indebtedness by

approximately $875 million, and annual interest expenses by approximately $25 million.

Importantly, the Company is not currently seeking to modify or impair the Property Level Debt

or to make operational changes to the business, and that debt is not currently the subject of these

chapter 11 cases.

                11.       As discussed herein, the Restructuring Support Agreement contains

certain agreed-upon milestones to facilitate efficient and expeditious Chapter 11 Cases to

preserve and maximize the going-concern value of Debtors’ estates. The proposed timeline for

these chapter 11 cases appropriately balances the Debtors’ need to complete their restructuring

process generally and their need to effectuate a comprehensive restructuring that will deleverage

their capital structure and preserve their real estate holdings. Using the chapter 11 process, the

Debtors hope to emerge as a reorganized and stronger enterprise for their tenants and

stakeholders.

                12.       Upon executing the Restructuring Support Agreement, the Company and

the Ad Hoc Bondholder Group focused their efforts on negotiations with the Bank Lenders in an

attempt to reach a tripartite agreement among the Company, the Ad Hoc Bondholder Group and

the Bank Lenders over the terms of a fully consensual restructuring. Indeed, on October 13,

2020, certain of the Ad Hoc Bondholder Group executed confidentiality agreements and became

“restricted” to negotiate directly with the Bank Lenders. On October 27, 2020, the Ad Hoc

Bondholder Group’s advisors sent a restructuring term sheet to the Administrative Agent’s




                                                  5
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 6 of 144




advisors (the “October 27 Term Sheet”), which contemplated further deleveraging the

Company’s funded indebtedness by another $500 million.

               13.     Unfortunately, the negotiation process was abruptly cut short by the Bank

Lenders. Instead of responding to the October 27 Term Sheet with a counterproposal, the Bank

Lenders, under cover of darkness and asserting a variety of conjured up alleged Events of

Default that occurred during the global pandemic, purported to exercise remedies, including

exercising proxy rights, to exercise control over certain of the entities owning the Credit Facility

Properties. Notwithstanding that the Bank Lenders’ actions were invalid, this unfortunate and

unwarranted development left the Company no choice but to commence these chapter 11 cases

on an accelerated timeline to protect the Company and its stakeholders within the time frame

contemplated by the Restructuring Support Agreement instead of further extending the filing

deadline to continue consensual negotiations as the Company had intended.

               14.     Consequently, in addition to seeking standard “first day” relief, the

Company is contemporaneously commencing an adversary proceeding (the “Adversary

Proceeding”) seeking a declaratory judgment that, among other things, that the Bank Lenders’

actions are null and void because they were undertaken in violation of the documents governing

the First Lien Credit Facility and applicable law. The Company is also seeking a temporary

restraining order and injunctive relief enjoining the Bank Lenders from taking any further action

pending the resolution of the Adversary Proceeding (together with the Adversary Proceeding, the

“Bank Lender Litigation”). The Company seeks protection from this Court from the Bank

Lenders’ unlawful and value-destructive conduct to ensure the smooth operation of the Company

while the Court makes a determination on the issues outlined in the Bank Lender Litigation.




                                                 6
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 7 of 144




                                                II.

                                 THE DEBTORS’ BUSINESS

A.     History and Business

               15.     CBL was founded in 1978 by Charles B. Lebovitz and five business

associates. In 1979, the Company constructed its first mall in Del Rio, Texas. In 1987, the

Company built its flagship mall, Hamilton Place, in Chattanooga, Tennessee, where the

Company’s corporate headquarters are currently located. When it opened in 1987, Hamilton

Place was the largest shopping mall in Tennessee and among the largest in the nation.

               16.    In 1993, CBL & Associates Properties Inc. (the “REIT”) was formed as a

REIT and became a public company through an initial public offering. The REIT’s stock is

currently traded on the New York Stock Exchange under the symbol “CBL.”

               17.    Since going public in 1993, under the leadership of Charles Lebovitz and

his son Stephen Lebovitz, the Company’s current chief executive officer, CBL experienced

tremendous growth measured by both portfolio size and cash flow increases. In 2005, the

Debtors expanded their reach to the west coast, opening their first mall in California—Imperial

Valley Mall in El Centro. Between 2007 and 2017, the Debtors steadily grew their portfolio

through joint ventures, large-scale acquisitions—including a record year in 2007 with $1.4

billion in acquisitions. The Company has also expanded existing operations into new spaces,

including entry into the outlet center space in 2011 with the development of the Outlet Shoppes

at Oklahoma City. CBL continually strengthened its portfolio with a strategy that included,

among other things, active management, aggressive leasing and profitable reinvestment in its

properties with the ultimate goal of increasing shareholder value.




                                                7
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 8 of 144




                  18.     By 2018, the Debtors had over 100 properties in their portfolio,

positioning them as the largest owner and manager of shopping centers in the Southeast and

among the largest mall REITs in the United States.

B.       Properties and Business Operations

                  19.     As discussed above, the Company’s owned and managed portfolio

currently consists of interests in 107 properties (the “Properties”), which total approximately 67

million square feet. The Properties are located across 26 states, but primarily in the southeastern

and midwestern United States. The Company wholly owns approximately 66 properties, owns

joint venture interests in approximately 33 properties, and manages approximately eight (8)

properties for third parties. As discussed below, the Company’s portfolio consists of a various

types of Properties.

                  20.     Shopping Malls and Outlet Centers: As of the Petition Date, the Company

owns a controlling interest in 52 shopping malls and a non-controlling interests in 10 shopping

malls (collectively, the “Malls”).          The Malls are primarily located in middle markets and

generally have strong competitive positions because they are the only, or the dominant, regional

mall in their respective trade areas. The Company also owns five (5) outlet centers, each

featuring an array of outlet shops.

                  21.     The Malls are generally anchored by two or more “Anchors,” a

department store, other large format retail store, non-retail space, or theater greater than 50,000

square feet, or “Junior Anchors,” a retail store, non-retail space, or theater comprising more

than 20,000 square feet but less than 50,000 square feet. 3 Anchors offer merchandise that

appeals to a broad range of shoppers and play a significant role in generating customer traffic

and creating a desirable location for the tenants at a particular Mall. In addition to the Anchors

3
     Examples of Anchor or Junior Anchor tenants include retailers such as T.J. Maxx, Michael’s, and Kohl’s.


                                                        8
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 9 of 144




and Junior Anchors, the Malls contain well diversified groups of smaller retailers, offering a

wide variety of products and services. The Company has approximately 5,250 stores across all

of the Malls.

                22.    Associated Centers: The Company owns, either in whole or in part, 23

“Associated Centers,” which are retail properties that are adjacent to a Mall. Associated

Centers generally include one or more Anchors, or “big box” retailers along with some smaller

tenants. The Associated Centers are typically managed by the staff at the adjacent Mall.

                23.    Community Centers:       The Company owns, or has an interest in, 6

“Community Centers.”        Community Centers are properties designed to attract local and

regional area customers and are typically anchored by a combination of supermarkets, or value-

priced stores, which attract shoppers to Community Center’s smaller retail shops. The tenants at

the Community Centers typically offer necessities, value-oriented, and convenience

merchandise.

                24.    Office Buildings and Self-Storage Facilities: The Company owns four (4)

office buildings, including the building that houses the Company’s corporate headquarters in

Chattanooga, Tennessee, and four (4) self-storage facilities.

                25.    Outparcels:    The Company owns, either in whole or in part, 34

“Outparcels,” which is land, generally located on the periphery of another Property, used for

freestanding developments, such as retail stores, banks, and restaurants.

                26.    The Properties also can be generally classified into three broad groups

based upon the debt (if any) that encumbers a particular Property. Approximately 45 of the

Company’s Properties (the “Property Level Loan Properties”) are mortgaged to secure

Property Level Debt (as defined herein). Approximately 22 Property Level Loan Properties are




                                                 9
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 10 of 144




wholly owned by certain of the Company’s non-debtor affiliates or subsidiaries (the “Non-

Debtor Affiliates”) and approximately 23 Property Level Loan Properties are partially owned by

Non-Debtor Affiliates. Approximately 22 of the Company’s Properties (the “Credit Facility

Properties”) are mortgaged and the equity in the entities owning such Bank Facility Properties

are pledged to secure the First Lien Credit Facility (as defined below). The remainder of the

Properties are currently unencumbered by any debt.

C.     Tenant Composition and Diversification

              27.      The Company’s tenant base is well diversified from both a geographic

and revenue perspective. The top five markets for CBL, based on percentage of total revenues,

were as follows for the year ended December 31, 2019:

                           Market          Percentage of Total Revenues

                        St. Louis, MO                   6.8%

                      Chattanooga, TN                   5.2%

                         Laredo, TX                     4.2%

                       Lexington, KY                    4.1%

                        Madison, WI                     3.1%



              28.     With respect to tenant mix, national and regional retail chains (excluding

local franchises), including among others, Macy’s, Victoria’s Secret, GAP, J.C. Penney, Dick’s

Sporting Goods, Barnes & Noble and Cinemark, leased approximately 79.1% of the occupied

mall store gross leasable area. CBL’s top 10 tenants, based on percentage of total revenues, were

as follows for the six months ended June 30, 2020.




                                               10
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 11 of 144




#                              Tenant                           #       Percentage of Total
                                                              Stores        Revenues

1    L Brands, Inc. (e.g., Bath & Body Works, PINK,            125             4.50%
     Victoria’s Secret, White Barn Candle)

2    Signet Jewelers Limited (e.g., Beldon Jewelers, Jared     138             3.10%
     Jewelers)

3    Foot Locker, Inc.                                         105             3.01%

4    American Eagle Outfitters, Inc.                            65             2.34%

5    Dick’s Sporting Goods, Inc.                                26             1.80%

6    Genesco, Inc. (e.g., Clubhouse, Hat Shack, Johnston &      98             1.56%
     Murphy)

7    H&M Hennes & Mauritz AB                                    44             1.55%

8    Ascena Retail Group, Inc. (e.g., Ann Taylor, Lane         108             1.52%
     Bryant, LOFT)

9    Luxottica Group, S.P.A. (e.g., Lenscrafters, Pearle        99             1.37%
     Vision, Sunglasses Hut)

10 Finish Line, Inc.                                            37             1.32%

                                                               845            22.07%



D.     Centralized Management and Operations

               29.       CBL primarily derives revenue from two sources—rental revenue from

retail tenants and income from property management and development activities.         Rental

revenues are primarily derived from leases with retail tenants and generally include fixed

minimum rents, percentage rents based on tenants’ sales volumes, and reimbursements from

tenants for expenditures related to real estate taxes, insurance, common area maintenance, and

other recoverable operating expenses, as well as certain capital expenditures.      CBL also

generates revenues from management, leasing and development fees, sponsorships, sales of



                                                11
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 12 of 144




peripheral land at the Properties, and from sales of operating real estate assets when it is

determined that CBL can realize an appropriate value for a particular asset. The Company’s

general operational objective is to achieve stabilization in same center net operating income

(“NOI”) and reduce overall cost of debt and equity by maximizing earnings before income,

taxes, depreciation, and amortization (“EBITDA”) and cash flows.

                 30.      To achieve operating efficiencies and revenue enhancement at the

Properties, CBL employs a centralized management approach through the Operating Partnership

and CBL & Associates Management, Inc., a wholly owned subsidiary of the operating

partnership (the “Management Company”). 4

                 31.      CBL conducts its management and development activities through the

Management Company. Specifically, the Management Company manages all but 14 of the

Properties (the “Non-Managed Properties”). 5                 The Management Company is also responsible

for the Company’s leasing activities. Additionally, the Management Company employs the

Company’s workforce, which consists of, as of the Petition Date, approximately 450 full-time

employees and approximately 40 part-time employees.

                 32.      The Management Company also provides and centrally administers

accounting, business development, construction, contracting, design, finance, forecasting, human

resources and employee benefits, insurance and risk management, property services, marketing,

leasing, legal, tax, treasury, and other services for all properties under the CBL’s ownership and

management.



4
    The Company also utilizes this approach so as to comply with certain requirements of the Internal Revenue
    Code of 1986 with respect to real estate investment trusts.
5
    The Non-Managed Properties are all owned by unconsolidated joint ventures and are managed by a property
    manager that is affiliated with the third-party partner, which receives a fee for its services. The third-party
    partner of each of these Properties controls the cash flow distributions, although CBL’s approval is required for
    certain major decisions.


                                                        12
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 13 of 144




                33.     CBL’s integrated, national business model benefits the Company in

numerous ways. The centralized leasing programs enables the Company to develop relationships

with national retailers and to meet retailer needs at multiple properties and locations across the

Company’s portfolio. It also facilitates a single point of contact for tenants at shopping centers

across the country for both leasing and tenant-service issues. Centralized management also

enables the Company to obtain national contracts for property services (such as security,

janitorial, and trash collection) in order to reduce costs and ensure uniformity and quality in

services.

                34.     Consistent with its centralized and integrated business model, the

Company does not have the infrastructure in place for each Property to independently perform

cash management and treasury functions. The Debtor and Non-Debtor Affiliates that own

Properties lack the personnel trained to manage cash and do not have check writing capabilities.

Consequently, the Company manages its cash through a centralized cash management system

(the “Cash Management System”). 6 The centralized Cash Management System reduces costs

associated with cash management, including bank accounts, personnel, bookkeeping, treasury

and related expenses. The Cash Management System also serves to smooth cash flows and

provide liquidity to the individual Properties as needed.

E.      Recent Financial Performance

                35.      After years of steady growth, given the recent struggles in the retail

sector, CBL’s financial performance has been declining. CBL had a net loss of $131.7 million

for the year ending December 31, 2019 as compared to a net loss of $99.2 million in the prior-




6
     The Cash Management System is described in greater detail in the Cash Management Motion (as defined
     herein).


                                                   13
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 14 of 144




year period. For the reasons discussed below, the Company’s financial performance in 2020—as

exacerbated by the COVID-19 pandemic—has further declined.

               36.    As of June 30, 2020, CBL reported approximately $4.66 billion in total

assets and approximately $4.0 billion in total liabilities (including CBL’s proportionate share of

joint venture indebtedness). For the quarter ending June 30, 2020, CBL reported total revenue of

approximately $124.2 million and a net quarterly loss of approximately $72.8 million.

                                               III.

                   DEBTORS’ CORPORATE AND CAPITAL STRUCTURE

A.     Corporate Structure

               37.    CBL is a self-administered and self-managed real estate investment trust.

The REIT Common Stock (as defined below) is publicly traded on the New York Stock

Exchange under the symbol “CBL.” The REIT is the 100% owner of two qualified real estate

investment trust subsidiaries, CBL Holdings I, Inc. (“Holdings I”) and CBL Holdings II, Inc.

(“Holdings II”).

               38.    Holdings I and Holdings II own approximately 1.0% and 96%,

respectively, of the outstanding common units of CBL & Associates Limited Partnership (the

“Operating Partnership”). Holdings I is the sole general partner of the Operating Partnership.

               39.    The Company conducts substantially all of its business through the

Operating Partnership. The Operating Partnership owns 100% of the equity interests of the

Management Company. Except for the REIT, Holdings I, Holdings II, and as set forth in the

following sentence, the Operating Partnership owns, either directly or indirectly, 100% of the

outstanding equity interests in the Debtors. The REIT owns (i) 0.1% of the equity interests in

CoolSprings Crossing Limited Partnership and (ii) less than 0.05% of the equity interests in

Henderson Square Limited Partnership.


                                               14
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 15 of 144




               40.     A chart depicting the Company’s organizational structure as of the Petition

Date is attached as Exhibit A to this Declaration. The following chart depicts the Company’s

simplified corporate structure:




B.     Corporate Governance and Management

               41.     The board of directors of the REIT (the “Board”) consists of nine (9)

directors. Charles Lebovitz serves as the Chairman of the Board.

               42.     The Company’s executive officer team consists of the following

individuals:

                  Name                                    Position

         Stephen D. Lebovitz        Chief Executive Officer
         Michael I. Lebovitz        President
         Farzana Khaleel            Executive Vice President – Chief Financial Officer
         Jeffery V. Curry           Chief Legal Officer and Secretary
         Katie A. Reinsmidt         Executive Vice President – Chief Investment Officer
         Michael C. Harrison, Jr. Executive Vice President – Operations
         Alan L. Lebovitz           Executive Vice President – Management




                                                15
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 16 of 144




C.     Prepetition Capital Structure

               43.     The following description of the Company’s capital structure is for

informational purposes only and is qualified in its entirety by reference to the documents setting

forth the specific terms of such obligations and their respective related agreements.

               44.     First Lien Credit Facility: On January 30, 2019, certain of the Debtors

entered into that certain Credit Agreement (as may be amended, restated, amended and restated,

supplemented or otherwise modified from time to time, and including all related credit

documents, the “First Lien Credit Agreement”), by and among the Operating Partnership, as

borrower, Well Fargo Bank, National Association, as administrative agent, (together with any

successor administrative agent, the “Administrative Agent”), the lenders party thereto (the

“Bank Lenders”) and certain other parties specified therein. The First Lien Credit Agreement

provides for a term loan facility (the “Term Loan”) in the original aggregate principal amount of

$500 million and a revolving loan facility (the “Revolver”) in the aggregate maximum

committed principal amount of $685 million (including any letters-of-credit issued thereunder).

The First Lien Credit Agreement matures in July 2023 and bears interest at a variable rate of

LIBOR plus 2.25%.

               45.     As of the Petition Date, the aggregate principal amount outstanding under

the Term Loan is approximately $439 million. As of the Petition Date, the Revolver has

approximately $676 million in aggregate principal amount outstanding thereunder, and no further

draws are permitted.

               46.     The obligations under the First Lien Credit Agreement are secured,

pursuant to, among other documents, (i) that certain Collateral Agreement, dated as of January

30, 2019, by and among certain subsidiaries of the Operating Partnership, and Wells Fargo Bank,

National Association, as collateral agent (the “Collateral Agent”), (ii) that certain Pledge

                                                16
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 17 of 144




Agreement dated January 30, 2019, by and among the Operating Partnership and the Collateral

Agent, and (iii) certain mortgages granted to the Collateral Agent in respect of the Credit Facility

Properties, principally by the Credit Facility Properties and by pledges of the equity interests of

the entities owning such Credit Facility Properties.

               47.     The REIT is a limited guarantor of the First Lien Credit Facility, solely

with respect to the payment obligations of Holdings I as the general partner of the Operating

Partnership, under the First Lien Credit Facility.

               48.     Senior Unsecured Notes: The Operating Partnership, as issuer, the REIT,

as limited Guarantor, and Delaware Trust Company (as successor to U.S. Bank National

Association), as trustee, are parties to that certain indenture, dated as of November 23, 2013 (as

amended, restated, or supplemented from time to time, the “Indenture”) governing the

following three tranches of senior unsecured notes (collectively, the “Senior Unsecured

Notes”):

                     Notes       Principal Amount         Rate       Maturity
                                   Outstanding

               “2023 Notes” $450 million                5.250% December 1, 2023

               “2024 Notes” $300 million                4.600% October 15, 2024

               “2026 Notes” $625 million                5.950% December 15, 2026


               49.     The REIT is a limited guarantor of the Senior Unsecured Notes, solely

with respect to losses suffered solely by reason of fraud or willful misrepresentation by the

Operating Partnership or its affiliates.

               50.     Property-Level Debt:          The Company has incurred, in the aggregate,

approximately $2.0 billion of debt secured by certain of the Company’s Properties, including

non-recourse mortgage loans (the “Non-Recourse Loans”) and certain other loans with recourse


                                                 17
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 18 of 144




to the general credit of the Operating Partnership, and/or the REIT, including construction loans

(the “Recourse Loans” and, together with the Non-Recourse Loans, the “Property Level

Debt”). There are four loans that are recourse to a subsidiary of the Operating Partnership.

               51.      Much of the Property Level Debt has been securitized and sold into the

commercial mortgage backed securities (“CMBS”) markets and is currently being administered

by special servicers.     With the exception of six (6) Non-Recourse Loans, the Operating

Partnership and/or the REIT is a non-recourse carveout guarantor and environmental guarantor

on each of the Non-Recourse Loans and a guarantor under each of the Recourse Loans.

               52.      As of the Petition Date, the Company is current with respect to its

obligations under the Property Level Debt, with the exception of the Property Level Debt on the

following Properties, which were in default prior to the Petition Date: (i) Greenbrier Mall; (ii)

Burnsville Center; (iii) EastGate Mall; (iv) Park Plaza; and (v) Asheville Mall.

               53.      REIT Preferred Stock:        As of the Petition Date, the REIT has (i)

approximately 1,185,000 shares of 7.375% Series D Cumulative Redeemable Preferred Stock

outstanding (the “Series D Preferred Stock”) and (ii) approximately 690,000 shares of 6.625%

Series E Cumulative Redeemable Preferred Stock outstanding (the “Series E Preferred Stock”

and, together with the Series D Preferred Stock, the “REIT Preferred Stock”). The Operating

Partnership issues an equivalent number of preferred units (the “LP Preferred Units”) to

Holdings II on behalf of the REIT in exchange for the contribution of proceeds from the REIT to

the Operating Partnership when the REIT issues REIT Preferred Stock. The LP Preferred Units

generally have the same terms and economic characteristics as the corresponding REIT Preferred

Stock.




                                                18
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 19 of 144




               54.       REIT Common Stock:           As of October 30, 2020, the REIT has

approximately 196,572,455 shares of common stock outstanding (the “REIT Common Stock”).

As discussed above, the REIT Common Stock is listed on the New York Stock Exchange under

the symbol “CBL.”

               55.       Operating Partnership Common Units:           Partners in the Operating

Partnership hold their ownership through LP Preferred Units and common and special common

units of limited partnership interests in the Operating Partnership (the “LP Common Units”).

As of the Petition Date, the Operating Partnership has approximately 201,690,311 LP Common

Units outstanding. The LP Common Units and the REIT Common Stock have essentially the

same economic characteristics, as they effectively participate equally in the net income and

distributions of the Operating Partnership.       For each share of REIT Common Stock, the

Operating Partnership has issued a corresponding number of LP Common Units to Holdings I

and Holdings II in exchange for the proceeds from the REIT Common Stock issuance. Each

limited partner in the Operating Partnership has the right to exchange all or a portion of its LP

Common Units for REIT Common Stock, or at the Company's election, their cash equivalent.

When an exchange for REIT Common Stock occurs, the REIT assumes the LP Common Units.

               56.       The Operating Partnership has also issued three series of special common

units:

                     •   Series S Special Common Units: Among other rights under the
                         Operating Partnership’s limited partnership agreement, the holder of
                         Series S special common units (“S-SCUs”) has the right, subject to certain
                         conditions, to exchange all or a portion of its S-SCUs for CBL Common
                         Shares (or, at the Company’s election, their cash equivalent) and the S-
                         SCUs are entitled to a minimum annual distribution of $ 2.92875 per S-
                         SCU. Approximately 1,560,942 S-SCUs are outstanding as of the Petition
                         Date.




                                                 19
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 20 of 144




                    •   Series L Special Common Units: Among other rights under the
                        Operating Partnership’s limited partnership agreement, the holders of
                        Series L special common units (“L-SCUs”)are entitled to a minimum
                        annual distribution of $3.0288 per unit. Approximately 571,700 L-SCUs
                        are outstanding as of the Petition Date.


                    •   Series K Special Common Units: Among other rights under the
                        Operating Partnership’s limited partnership agreement, the holder of
                        Series K special common units (“K-SCUs”) has the right, subject to
                        certain conditions, to receive an annual dividend at a rate of 6.25%, or $
                        2.96875 per K-SCU and may exchange their K-SCUs for CBL Common
                        Shares on a one-for-one basis (or, at the Company’s election, their cash
                        equivalent). Approximately 868,821 K-SCUs are outstanding as of the
                        Petition Date.


              57.       During 2019, subject to further quarterly review, the Board suspended all

future dividends with respect to the REIT Preferred Stock and REIT Common Stock, as well as

all distributions with respect to the LP Common Units (except for the special common units of

the Operating Partnership) and LP Preferred Units (the “Dividend Suspension”). Other than

distributions to holders of special common units of the Operating Partnership, CBL has not paid

any dividends since the Dividend Suspension. The Operating Partnership has not made any

distributions to holder of special common units since October 1, 2019.

                                                IV.

              SIGNIFICANT EVENTS LEADING TO CHAPTER 11 FILING

A.     Trends and Uncertainties in Retail Market

              58.       CBL, as a national retail landlord, is susceptible to changes in the retail

real estate markets. Over the past several years, the brick-and-mortar retail industry has been

shifting, with the closing of brick-and-mortal retail stores becoming more common as shoppers

have increasingly moved towards e-commerce. The Company anticipates that the number of

traditional department stores, like those acting as Anchors or Junior Anchors in the Malls, will



                                                20
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 21 of 144




decline over time. Beyond the decline in number, the market share of traditional department

stores is declining, as is their ability to drive traffic.

                59.      As new technologies emerge, the relationships between customers,

retailers, and shopping centers are evolving on a rapid basis. Commercial landlords like CBL

must invest in strategic technology to enhance the mall experience, which may not necessarily be

feasible despite the potential benefits. Additionally, a small but increasing number of tenants

utilize the Malls as showrooms or as part of an omni-channel strategy (allowing customers to

shop seamlessly through various sales channels, where customers’ sales occur outside the Malls).

As a result, customers may make purchases through other sales channels during or immediately

after visiting the Malls, with such sales not being captured currently in the Company’s sales

figures or monetized in minimum or overage rents.

                60.      The Company also faces significant competition in the retail leasing

business. The Company competes with other major real estate investors with significant capital

for attractive investment opportunities. These competitors include other real estate investment

trusts, investment banking firms, and private and institutional investors, some of whom have

greater financial resources or have different investment criteria than the Company does. In

particular, there is competition to acquire, develop, or redevelop highly productive retail

properties, which become even more severe as competitors gain size and economies of scale as a

result of merger and consolidation activity.

                61.      There is also an emerging trend of more tenants moving to gross leases,

which provide that the tenant pays a single specific amount, with no additional payments for

reimbursements of the tenant’s portion of the operating expenses. CBL is then responsible for




                                                     21
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 22 of 144




any increases in operating expenses but benefits from any decreases in operating expenses. This

change leads to more predictable revenue but less predictable expenses.

B.     Tenant Struggles and Rent Abatement

               62.    Even before the start of the COVID-19 pandemic, CBL was suffering

from the ongoing challenges in the retail environment that have resulted in store closings, tenant

bankruptcies, and rental reductions for tenants with high occupancy costs. These challenges

impacted CBL’s financial performance in 2019, including by reducing average leasing spreads,

decreasing renewal lease rates, and reducing occupancy. Bankruptcy-related closures impacted

2019 occupancy by approximately four percent or 702,000 square feet. Additionally, in 2019,

rental revenues were negatively impacted by rent concessions for tenants with high occupancy

cost levels and tenants that closed in 2019 due to bankruptcy.

               63.    These trends continued in 2020.       Year-to-date, more than 30 of the

Company’s national tenants have declared bankruptcy, including major tenants such as J.C.

Penney, Ascena Retail Group, Stage Stores, and GNC. As of June 30, 2020, J.C. Penney and

Ascena Retail Group, Inc. represented $18.5 million in gross annual revenue and comprised 6.1

million square feet. The remaining ten tenants in bankruptcy represented approximately $22.3

million in gross annual revenue and comprised 1.1 million square feet. Although some of these

tenants expect to continue operate, the majority of these have announced store closures.

               64.    Additionally, in response to the financial challenges facing the retail

market, the Company’s tenants began to request rent deferrals and/or abatements and other

tenants began to default on rent obligations. As discussed below, the adverse impact of rent

deferrals and abatements has been exacerbated by the COVID-19 pandemic.




                                                22
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 23 of 144




C.     Impact of COVID-19 Pandemic

               65.     On March 11, 2020, the World Health Organization classified COVID-19

as a pandemic. The COVID-19 pandemic has acutely impacted all states where the Company’s

Properties are located. Measures taken by federal, state and local authorities to prevent or

remediate COVID-19, including “shelter-in-place” or “stay-at-home” orders or other quarantine

mandates resulted in sustained closure of many of the Company’s Properties, as well as the

cessation of the operations of certain of its tenants. This, in turn, resulted in a reduction of the

revenues and cash flows generated by many of the Company’s Properties due to the adverse

financial impact on its tenants, as well as reductions in other sources of income generated by the

Properties. In addition to reduced revenues, the Company’s ability to obtain sufficient financing

for such Properties has been impaired, as has the Company’s ability to lease or re-lease

Properties as a result of worsening market and economic conditions resulting from the COVID-

19 pandemic.

               66.     Moreover, as a result of the COVID-19 pandemic, the Company

experienced—and continue to experience—increased levels of requests for rent deferrals and

abatements, as well as defaults on rent obligations. Through September 30, 2020, the Company

estimated approximately $50.2 million associated with potentially uncollectible revenues. The

Company anticipates further abatements and deferrals for 2020, based upon, among other things,

active negotiations with tenants concerning deferrals and other concessions.

               67.     Although restrictions are being relaxed in various jurisdictions and the

Malls have reopened, the financial losses suffered by Properties in those jurisdictions will not be

easily recovered. A recurrence, or “second wave,” of COVID-19 cases could further impact

CBL’s and its tenants’ operations going forward.




                                                23
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 24 of 144




D.     Prepetition Operational Initiatives

               68.     Since at least 2013, but gaining greater focus in first half of 2018, the

Company has undertaken various operational and other initiatives to navigate through the

challenges presented by the current retail environment.           Given the decline in traditional

department stores and changing retail consumer trends, the Company has been working to

transform its portfolio of traditional Malls to dynamic suburban town centers, with diversified

tenant bases. To that end, the Company has been redeveloping those spaces to attract new non-

retail uses such as restaurants, entertainment, fitness centers, casinos, grocery stores, and lifestyle

retailers that engage consumers and encourage them to spend more time at the Properties.

However, non-department store Anchors may demand higher tenant allowances for development

or expenses than a standard mall tenant due to the nature of services and products they provide,

which presents a separate challenge for the Company in redeveloping those spaces.

               69.     CBL has also tried to adjust its tenant mix to meet shifting consumer

demand and purchasing patterns. For example, apparel retailers have been particularly hard-hit

by shifts in consumer purchasing patterns. Consequently, the Company has been proactively

reducing its exposure to apparel retailers.

               70.     Additionally, while the Company suspended several major capital

expenditures projects, the Company is pursuing capital-lite solutions for backfilling the

remaining available Anchors, including joint venture partnerships, favorable lease structures, and

third-party arrangements—all of which benefit the portfolio while preserving capital.

               71.     With respect to its debt obligations, the Company has been able to achieve

debt service payment deferrals for a portion of the Property Level Debt even though securitized

lenders in general have shown minimal flexibility in amending loan payments. The Company

addressed nearly all of its major debt maturities in 2020 and is in discussions with existing

                                                  24
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 25 of 144




lenders for certain 2021 secured loan maturities. Further, as discussed above, in 2019, CBL

suspended all future dividends on the REIT Common Stock and REIT Preferred Stock, as well as

distributions on account to interest investors in the Operating Partnership.

               72.     More recently, the Company undertook additional actions in response to

the COVID-19 pandemic. To bolster its liquidity position, in March 2020, the Company drew

down approximately $280 million on the First Lien Credit Facility, which represented

substantially all the remaining available balance thereunder. The Company also implemented

comprehensive programs to halt all non-essential expenditures, to reduce operating and overhead

expenses, and to reduce, defer, or suspend capital expenditures, including redevelopment

investments. These programs included temporary reductions to the compensation of certain

Board members and members of senior management, as well as a temporary salary reduction for

the entire workforce. The Company also implemented a broad-based furlough program reducing

the employee base by roughly 10%, and reduced or deferred capital expenditures for 2020 by

approximately $60.0 million to $80.0 million. CBL also discontinued monthly “cash option”

investments in the Company’s dividend reinvestment plan.

E.     Appointment of New Independent Director and Formation of Special Committee

               73.     On September 29, 2020, Mr. Michael Ashner resigned from the Board.

On October 7, 2020, the Board unanimously appointed Mr. Scott D. Vogel as an additional

independent director, for an initial term expiring at the Company’s 2021 Annual Meeting of

Stockholders. Mr. Vogel has extensive restructuring experience and the Board believed that Mr.

Vogel’s experience would be beneficial to the Company as it navigated through the restructuring

process.

               74.     Further, on October 14, 2020, in connection with the Company’s

evaluation of strategic alternatives, the board of directors of the REIT approved the formation of

                                                25
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 26 of 144




a special committee (collectively, the “Special Committee”).         The Special Committee is

authorized to, among other things, consider, evaluate, and approve any transactions for and on

behalf of the Company in which the Chief Legal Officer or outside counsel advises that a conflict

exists between the Company and its equity holders, its affiliates, or its managers and officers in

the context of a chapter 11 restructuring case. The Special Committee consists of Mr. Vogel and

Ms. Carolyn B. Tiffany.

F.     Debt Restructuring Effort and Restructuring Support Agreement

                 75.   As discussed above, in addition to the Property Level Debt, the Company

has approximately $2.5 billion of outstanding funded indebtedness under the First Lien Credit

Facility and the Senior Unsecured Notes. In light of the current state of the retail rental market

and the adverse effects of the COVID-19 pandemic, and notwithstanding the initiatives

undertaken to weather the market headwinds in the short-term, the Company’s existing capital

structure is unsustainable in the long run.

                 76.   Consequently, in early 2020, the Company engaged Weil, Gotshal &

Manges LLP (“Weil”) and Moelis & Company LLC (“Moelis” and, together with Weil, the

“Advisors”) to explore comprehensive capital structure solutions that would, among other

things, reduce overall leverage and interest expense and extend maturities on the Company’s

funded indebtedness. In May 2020, the Company, together with its legal and financial advisors,

engaged with the Ad Hoc Bondholder Group and its advisors on a comprehensive capital

restructuring.

                 77.   To facilitate negotiations, in June 2020, CBL entered into forbearance

agreements with the Ad Hoc Bondholder Group with respect to approximately $12 million and

$19 million of cash interest payments that came due on June 1 and June 15, respectively, on the

Senior Unsecured Notes (the “Bondholder Forbearance Agreement”). CBL also entered into a

                                               26
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 27 of 144




forbearance agreement with the Bank Lenders with respect to a cross-default under the First Lien

Credit Facility triggered by the missed interest payments on the Senior Unsecured Notes (the

“Bank Forbearance Agreement,” and together with the Bondholder Forbearance Agreement,

the “Forbearance Agreements”).         The Forbearance Agreements were each extended multiple

times by the Ad Hoc Bondholder Group and the Administrative Agent to facilitate further

negotiations. On August 5, 2020 prior to the expiration of the Forbearance Agreements (as

extended), CBL made the June 1 and June 15 interest payments on the Senior Unsecured Notes.

Negotiations with the Ad Hoc Bondholder Group continued after the interest payments were

made. Most recently, the Company decided not to make an interest payment on the Senior

Unsecured Notes due 2024 and entered the applicable 30-day grace period.

               78.     After intense arms’ length negotiation between the Company and the Ad

Hoc Bondholder Group and its advisors, on August 18, 2020, the parties reached an agreement

on the terms of a comprehensive restructuring transaction.              The parties executed the

Restructuring Support Agreement (the “Restructuring Support Agreement” or “RSA”),

attached hereto as Exhibit B, along with an accompanying term sheet (the “Restructuring

Term Sheet”) outlining the material terms of a restructuring to be implemented through a plan

of reorganization (the “Pre-Negotiated Plan”) for the Company.

               79.     Among other things, the RSA contemplates that: (i) the Unsecured

Noteholders receive their pro rata share of (x) $49.6 million of cash consideration; (y) $500

million of 10% first-priority secured notes due June 2028 on the terms set forth in the

Restructuring Term Sheet, including liens on certain unencumbered properties, priority

guarantees from certain entities, and equity pledges of certain entities; and (z) 90% of the New

Equity Interests (as defined in the RSA), subject to dilution as set forth in the Term Sheet; (ii) the




                                                 27
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 28 of 144




Bank Lenders receive treatment acceptable to the Company and the Required Consenting

Noteholders (as defined in the RSA) in a manner consistent with the Bankruptcy Code or

treatment determined by the Bankruptcy Court; and (iii) holders of the REIT Preferred Stock and

CBL Common Shares receive 10% of the New Equity Interests and warrants exercisable for 20%

of the New Equity Interests exercisable solely for cash. The allocation of the New Equity

Interests and the warrants between the holders of the REIT Preferred Stock and the CBL

Common Shares was to be determined by the Company and the Required Consenting

Noteholders.

               80.       The milestones and transaction structure as proposed in the RSA provide

the Company with the opportunity to continue negotiations with the Bank Lenders with the goal

of achieving a fully consensual restructuring. The RSA reflects, among other things, the mutual

pursuit by the Debtors and their economic stakeholders of the following timeline for these

chapter 11 cases (subject to the Court’s availability and unless otherwise extended):

                     •   No later than three business days after the Petition Date, the Debtors shall
                         have filed the plan of reorganization and motion seeking approval of the
                         disclosure statement;

                     •   No later than 60 days after the Petition Date, entry of a final order
                         approving the use of cash collateral;

                     •   No later than 85 days after the Petition Date, entry of an order approving
                         the disclosure statement;

                     •   No later than 165 days after the Petition Date, entry of the confirmation
                         order; and

                     •   No later than 195 days after the Petition Date, the plan effective date shall
                         have occurred.

               81.       The RSA provides the Company with a viable path forward and a

framework to successfully exit chapter 11 in a timely fashion with the support of the Company’s

largest creditor constituency.


                                                  28
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 29 of 144




               82.    Upon executing the Restructuring Support Agreement, the Company and

the Ad Hoc Bondholder Group focused their efforts on negotiations with the Bank Lenders in an

effort to reach a tripartite agreement among the Company, the Ad Hoc Bondholder Group and

the Bank Lenders over the terms of a fully consensual restructuring. Indeed, on October 13,

2020, certain members of the Ad Hoc Bondholder Group executed confidentiality agreements

and became “restricted” to negotiate directly with the Bank Lenders. On October 27, 2020, the

Ad Hoc Bondholder Group’s advisors sent a restructuring term sheet to the Administrative

Agent’s advisors.

G.     Recent Bank Lender Actions

               83.    As discussed, the Bank Lenders have wrongfully asserted the occurrence

of various prior Events of Default (as defined in the First Lien Credit Agreement) under the First

Lien Credit Facility. As set forth in the Bank Lender Litigation, the Company has—and

continues to—dispute the occurrence of these alleged Events of Defaults. On October 28, 2020,

however, instead of continuing to negotiate with the Company and the Ad Hoc Bondholder

Group, the Administrative Agent delivered to the Company various notices purporting to

exercise remedies under the First Lien Credit Facility. Those notices stated, among other things,

that (i) the Administrative Agent elected to exercise all voting rights and all other ownership

rights in respect of all Credit Facility Properties; (ii) the Administrative Agent had revoked the

Company’s right to collect rents and that the Company had three days to instruct its tenants to

pay rent directly to the Administrative Agent; and (iii) the Administrative Agent removed the

manager and officers from the governing boards of the Credit Facility Properties and appointed

itself as manager via a joint written consent. Most ominously, the joint written consents purport

to strip the governing boards of the Credit Facility Properties of the authority to file any




                                               29
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 30 of 144




bankruptcy petition without the consent of the Administrative Agent thereby exposing the

Company—and its collective creditors—to the mercy of the Bank Lenders.

               84.    Faced with the draconian action taken by the Bank Lenders, the Company

had no choice but to immediately commence these chapter 11 cases and seek the Court’s

protection to protect the Company and to ensure that value is preserved for the benefit of the

Company’s stakeholders. Instead of landing smoothly into chapter 11 in an orchestrated fashion,

the Company was forced by its Banks Lenders—alleging contrived defaults during a global

pandemic—into an emergency filing over the weekend.

               85.    As discussed, contemporaneously with the commencement of these

chapter 11 cases, the Debtors are seeking, among other things, a declaratory judgment that the

Bank Lenders actions were unlawful and a nullity, together with related injunctive relief. The

Debtors also intend to seek damages from the Bank Lenders for any harm caused to the

Company by the Bank Lenders’ unlawful acts.

                                               V.

                     SUMMARY OF OTHER FIRST DAY MOTIONS

               86.    The First Day Motions seek relief to allow the Debtors to meet necessary

obligations and fulfill their duties as debtors in possession. I am familiar with the contents of

each First Day Motion and believe that the relief sought in each First Day Motion is necessary to

enable the Debtors to operate in chapter 11 with minimal disruption or loss of productivity and

value, constitutes a critical element in achieving a successful reorganization of the Debtors, and

best serves the Debtors’ estates and creditors’ interests. The facts set forth in each First Day

Motion are incorporated herein by reference. Capitalized terms used but not otherwise defined

in this section of this Declaration shall have the meanings ascribed to them in the relevant First

Day Motions. Below is an overview of each of the First Day Motions.

                                               30
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 31 of 144




A.     Joint Administration Motion

               87.     Pursuant to the Emergency Motion of Debtors for Entry of Order (I)

Directing Joint Administration of Chapter 11 Cases and (II) Granting Related Relief (the “Joint

Administration Motion”), the Debtors request entry of an order directing joint administration of

these chapter 11 cases for procedural purposes only. There are 177 Debtors, and I have been

informed that there are approximately 37,500 potential creditors and other parties in interest in

these cases. I believe that joint administration of these cases would save the Debtors and their

estates substantial time and expense because it would remove the need to prepare, replicate, file,

and serve duplicative notices, applications, motions, and orders. Further, I believe that joint

administration would relieve the Court of entering duplicative orders and maintaining duplicative

files and dockets. The United States Trustee for the Southern District of Texas and other parties

in interest would similarly benefit from joint administration of these cases, sparing them the time

and effort of reviewing duplicative pleadings and papers.

               88.     I believe that joint administration would not adversely affect any creditors’

rights because the Debtors’ motion requests only the administrative consolidation of these cases

for procedural purposes. It does not seek substantive consolidation of the Debtors’ estates.

Accordingly, I believe that joint administration of these chapter 11 cases is in the best interests of

the Debtors, their estates, and all other parties in interest and should be granted in all respects.

B.     Request for Emergency Consideration

               89.     Pursuant to the Request for Emergency Consideration of Certain

“First Day” Matters (the “Request for Emergency Consideration”), the Debtors request

emergency consideration of the following motions: (i) the Joint Administration Motion; (ii) the

Claims and Noticing Agent Retention Application; (iii) the Cash Management Motion; (iv) the

Cash Collateral Motion; (v) the Wages Motion; (vi) the Critical Service Provider Motion; (vii)


                                                  31
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 32 of 144




the Tenant Obligations Motion; (viii) the Taxes Motion; (ix) the Tax Attribute Motion; (x) the

Utilities Motion; (xi) the Insurance and Surety Bond Motion; (xii) the Schedules and Statements

Extension Motion; and (xiii) the Notice Motion. I believe that, based on the complexity of these

chapter 11 cases (as explained to me by the Debtors’ counsel) and the Debtors’ urgent need to

continue operations during these cases, emergency consideration of such motions is warranted.

C.     Claims and Noticing Agent Retention Application

               90.     Pursuant to the Emergency Application of Debtors Pursuant to 28 U.S.C.

§ 156(c) and 11 U.S.C. §§ 105(a) and 327 for an Order (I) Appointing Epiq Corporate

Restructuring, LLC as Claims, Noticing, and Administrative Agent, and (II) Granting Related

Relief (the “Claims and Administrative Agent Retention Application”), the Debtors request

entry of an order approving the retention and appointment of Epiq as Claims and Administrative

Agent in the Debtors’ chapter 11 cases.

               91.     I believe that the appointment of Epiq as the Claims and Administrative

Agent is appropriate under the circumstances and is in the best interests of the Debtors’

estates, their creditors, and all parties-in-interest. The Debtors selected Epiq as the Claims and

Administrative Agent after determining, based on all engagement proposals obtained and

reviewed, that Epiq’s rates are competitive and reasonable given Epiq’s quality of services and

expertise.

               92.     As more fully described in the Claims and Administrative Agent Retention

Application, the Claims and Administrative Agent will, among other things, (i) serve as the

noticing agent to mail notices to the estates’ creditors, equity security holders, and parties in

interest, (ii) provide computerized claims, objection, solicitation, and balloting database services,

and (iii) provide expertise, consultation, and assistance in claim and ballot processing and other

administrative services with respect to the Debtors’ chapter 11 cases, pursuant to the provisions

                                                 32
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 33 of 144




of the Engagement Agreement. I believe that, by appointing Epiq as the Claims and Noticing

Agent in these chapter 11 cases, the distribution of notices will be expedited and the Office of the

Clerk of the Bankruptcy Court will be relieved of the administrative burden of, among other

things, noticing, administering claims, and soliciting and tabulating votes.        Accordingly, I

believe the Claims and Administrative Agent Retention Application should be granted in all

respects.

D.     Cash Management Motion

               93.     Pursuant to the Emergency Motion of Debtors for Entry of Interim and

Final Orders (I) Authorizing Debtors to Continue (A) Using Existing Cash Management System,

Bank Accounts, and Business Forms, and (B) Funding Intercompany Transactions, (II) Providing

Administrative Expense Priority for Postpetition Intercompany Claims; and (III) Granting

Related Relief (the “Cash Management Motion”), the Debtors request authority to:

                (a)    continue using their existing Cash Management System, as described in
                       the Cash Management Motion, including the maintenance of existing
                       Bank Accounts at their existing banks and Business Forms in the ordinary
                       course of business and consistent with past practices;

                (b)    honor certain prepetition obligations related to the Cash Management
                       System in the ordinary course of business and consistent with prepetition
                       practices;

                (c)    continue Intercompany Transactions between and among the Debtors and
                       their Non-Debtor Affiliates, as described in the Cash Management Motion
                       and otherwise in the ordinary course of business and consistent with their
                       prepetition practices, and to provide administrative expense priority for
                       postpetition Intercompany Claims;

                (d)    pay Bank Fees including any prepetition amounts outstanding; and

                (e)    continue the Debtors’ Corporate Credit Card Program in the ordinary
                       course and consistent with prepetition practices and pay prepetition
                       amounts thereunder.




                                                33
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 34 of 144




                 94.      The Debtors further requested (a) a 45-day extension from the entry of the

Interim Order (or such additional time as the U.S. Trustee may agree to) to comply with the

requirements of section 345(b) of the Bankruptcy Code to the extent they apply to any of the

Debtors’ Bank Accounts (the “Extension Period”), and (b) to the extent the Debtors and the

U.S. Trustee cannot reach an agreement during the Extension Period, the Debtors shall schedule

a hearing seeking waiver of such requirements for cause.

                 95.      To facilitate the efficient operation of their businesses, the Debtors utilize

the Cash Management System; an integrated, centralized cash management system of

approximately 133 7 Bank Accounts, as reflected in Exhibit C to the Cash Management Motion,

used to collect, transfer, and disburse funds generated by their operations.                          The Cash

Management System (which includes both Debtors and Non-Debtor Affiliates) facilitates cash

monitoring, forecasting, and reporting and enables the Debtors to maintain control over the

administration of the Bank Accounts.               The Debtors’ treasury department maintains daily

oversight of the Cash Management System and implements cash management controls for

entering, processing, and releasing funds. I believe that any disruption of the Cash Management

System would be materially detrimental and disruptive to the Debtors’ operations, as their

businesses require prompt and reliable access to cash and accurate cash tracking.

                 96.      The Cash Management System broadly consists of (i) property-level bank

accounts, which CBL uses to collect and transfer revenues received from transfers and to

disburse funds to pay operating and other property-level expenses, and (ii) corporate-level

accounts that the Company utilizes to, among other things, pay corporate expenses. The Cash

Management System is tailored to meet the Debtors’ operating needs, thereby enabling the

7
    There are seven (7) additional Lockbox Accounts where the property level lenders have exercised a cash trap,
    consequently, funds in such Bank Accounts are controlled by certain property level lenders and the Debtors do
    not have access to such funds.


                                                       34
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 35 of 144




Debtors to control and monitor corporate funds, ensure cash availability and liquidity across the

Debtors’ operations, and reduce administrative expenses by facilitating the movement of funds

and the development of accurate account balances. The Cash Management System reduces costs

associated with cash management, including bank accounts, personnel, bookkeeping, treasury

and related expenses.

               97.      The LP Main Operating Account is maintained at First Horizon Bank.

The Debtors and Non-Debtor Affiliates maintain Bank Accounts at numerous different local and

national banks, such as U.S. Bank, PNC, Wells Fargo, Citizens Bank and BB&T.

               98.      A general overview of the movement of cash through the Cash

Management System, which is illustrated by the flow of funds diagram attached as Exhibit C to

the Cash Management Motion and in the Cash Management Motion itself, is as follows:

                (a)     Receipts: Tenant receipts are deposited into the appropriate property-level
                        Lockbox Account. Aggregate balances in excess of $25,000 are
                        automatically swept into either the appropriate Encumbered Property
                        Operating Account or the Clearing Accounts, as applicable. After the
                        payment of property-level expenses including debt service payments,
                        excess funds are transferred to the LP Main Operating Account, in the
                        form of distributions.

                (b)     Disbursements:       Disbursements are generally made from the
                        Disbursement Accounts, the Payroll Account, and the Benefit Account
                        with funds transferred from the LP Main Operating Account. Funds in the
                        LP Main Operating Account are also used to directly pay certain expenses
                        and make certain distributions.

               99.      The Debtors incur Bank Fees, which are paid monthly and automatically

deducted from the Debtors’ Bank Accounts as they are assessed by their respective Cash

Management Banks. On average, the Debtors pay approximately $115,000 per month in Bank

Fees. I am told that approximately $115,000 will come due and payable in the first thirty (30)

days of these chapter 11 cases.




                                                35
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 36 of 144




                 100.     In the ordinary course of business, the Debtors engage in Intercompany

Transactions with each other and with the Non-Debtors Affiliates which may generate

Intercompany Claims. For example, in the ordinary course, if a Non-Debtor property-level entity

does not have sufficient cash flow to meet its operating expenses or service its debt payments,

the LP Main Operating Account will contribute funds by wire in the form of contributions to the

relevant Encumbered Property Operating Account to cover any shortfall. Similarly, with respect

to the JV Properties, in certain instances, the Company will contribute funds from the LP Main

Operating Account to cover any shortfall of the Company’s share of a mortgage loan or

operating expenses on the JV Property. Additionally, as discussed above, excess funds from

Property Operating Accounts, which may be held by Non-Debtor Affiliates, flow upstream to the

LP Main Operating Account either by ACH or by wire in the form of distributions. Given the

recent actions by the Bank Lenders purporting to exercise proxy rights and exercise control over

the entities owning the Credit Facility Properties, 8 the Company will segregate the rents and

revenues received from tenants at the Credit Facility Properties, subject to using those revenues

to pay operating expenses and necessary capital expenditures and tenant allowances associated

with the Credit Facility Properties. To the extent necessary, the Company will prepare operating

budgets for the Credit Facility Properties, to be presented to the Administrative Agent.

                 101.     The Intercompany Transactions are tracked through “Intercompany

Reports,” which the Debtors maintain, and will continue to maintain, on a postpetition basis to

ascertain, trace, and account for the Intercompany Transactions.                        To minimize business

disruption and preserve estate value, I believe the Debtors need authority to continue entering

into ordinary course Intercompany Transactions and tracking such Intercompany Transactions by

way of Intercompany Reports.

8
    I am advised that this will be disputed by the Debtors at the appropriate time and manner.


                                                        36
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 37 of 144




               102.   The Debtors use a variety of Business Forms and maintain Books and

Records to document their financial results and a wide array of necessary operating information.

I believe that granting the Debtors authorization to continue using all of the Business Forms and

Books and Records in use immediately before the Petition Date, including with respect to the

Debtors’ ability to update authorized signatories and services, as needed—without reference to

the Debtors’ status as chapter 11 debtors in possession—rather than requiring the Debtors to

incur the expense and delay of ordering new Business Forms and creating new Books and

Records, would avoid a significant disruption to the Debtors’ business operations that would

result from a disruption of the Cash Management System and to avoid unnecessary expense.

               103.   In the ordinary course of business, the Debtors provide certain employees

with Corporate Credit Cards (as administered by the Debtors and U.S. Bank), which employees

can use to make business-related purchases. Approximately 330 employees have been issued

Corporate Credit Cards, each of which were issued to employees in their own names by U.S.

Bank.    Participating employees use the Corporate Credit Cards to incur eligible business

expenses and submit expense reports through the Debtors’ electronic expense management

platform, which are processed on a rolling basis. On an average annual basis, the Debtors pay

approximately $7.8 million to U.S. Bank on account of the Corporate Credit Cards. The Debtors

request authority to continue to make all payments in connection with the Corporate Credit Cards

in the ordinary course of business and consistent with the Debtors’ past practices.

               104.   I understand that the Debtors’ cash management system is tailored to meet

the Debtors’ operating needs, thereby enabling the Debtors to control and monitor corporate

funds, ensure cash availability and liquidity, comply with the requirements of their financing




                                                37
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 38 of 144




agreements, and reduce administrative expenses by facilitating the movement of funds and the

development of accurate account balances.

               105.    I believe the Debtors’ cash management system constitutes an ordinary-

course and essential business practice providing significant benefits to the Debtors.         The

Debtors’ cash management system has historically reduced the Debtors’ expenses by enabling

them to use funds in an optimal and efficient manner. Accordingly, I believe the Debtors’

continued use of their cash management system without interruption is vital to the Debtors’

business operations and the success of these chapter 11 cases. Accordingly, on behalf of the

Debtors, I respectfully submit that the relief requested in the Cash Management Motion is in the

best interests of the Debtors’ estates, and should be granted.

E.     Cash Collateral Motion

               106.    Pursuant to the Emergency Motion of Debtors for Interim Order (I)

Authorizing the Debtors to Use Cash Collateral, (II) Determining Adequate Protection, (III)

Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief

(the “Cash Collateral Motion”), the Debtors request entry of an Interim Order providing for:

                (a)    authority for the Debtors’ limited use of Cash Collateral of Wells Fargo in
                       its capacity as Administrative Agent under the First Lien Credit
                       Agreement solely to maintain and cover the ordinary course operating
                       expenses of the Credit Facility Properties;

                (b)    authority for the Debtors to use Cash Collateral, if any, of the Property
                       Lenders under the Property Level Loans, in accordance with the terms and
                       conditions set forth in the Interim Order;

                (c)    the determination of adequate protection to the Prepetition Secured Parties
                       with respect to their interests in the Properties;

                (d)    limited modification of the Automatic Stay;

                (e)    a waiver of any applicable stay (including under Bankruptcy Rule 6004)
                       with respect to the effectiveness and enforceability of the Interim Order
                       and providing for the immediate effectiveness of the Interim Order;


                                                 38
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 39 of 144




                (f)    scheduling a Final Hearing within thirty (30) days of the Petition Date and
                       approving notice with respect thereto in accordance with Bankruptcy
                       Rules 4001(b) and (d); and

                (g)    entry of a Final Order approving the relief granted in the Interim Order (as
                       such relief may be modified on notice in advance of the Final Hearing) on
                       a final basis.

                107.   As stated above and in the Cash Collateral Motion, as of the Petition Date,

pursuant to the First Lien Loan Documents, the First Lien Secured Parties may assert Prepetition

First Lien Claims against certain of the Debtors in an aggregate amount equal to: (a) $439

million in aggregate principal amount of term loans plus (b) $676 million in aggregate principal

amount of revolving loans plus (c) prepetition accrued interest and all fees, costs, expenses

(including any attorneys’, financial advisors’, and other professionals’ fees and expenses),

premiums (if any), reimbursement obligations, indemnification obligations, contingent

obligations, and all other charges of whatever nature, whether or not contingent, whenever

arising, due, or owing, and all other Obligations owing under or in connection with First Lien

Loan Documents whether arising prepetition or postpetition, including postpetition interest at the

default rate.

                108.   It is my understanding that the First Lien Secured Claims are secured in

accordance with the terms of the First Lien Loan Documents, including by direct or indirect

pledges of the Credit Facility Properties, including in rents therefrom, from the Credit Facility

Property Entities. However, it is my understanding that the Administrative Agent does not have

perfected security interest with respect to any deposit account control agreements, although

certain Bank Lenders may purport to have a security interest through control of certain accounts

and could, subject to the automatic stay, exercise setoff rights thereon.

                109.   Additionally, as of the Petition Date, pursuant to the Property Level

Loans, the Property Level Lenders may assert Property Level Secured Claims against certain


                                                 39
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 40 of 144




Non-Debtor Affiliates in an aggregate amount equal to approximately $2 billion plus prepetition

accrued interest and all fees, costs, expenses. It is my understanding that the Property Level

Secured Claims are secured in accordance with the Property Level Loan Documents, including

by, among other things, the borrowing interest in the Mortgage Loan Properties owned in whole

or in part by the Non-Debtor Property-Level Entities.

               110.    By the Cash Collateral Motion, the Debtors seek authority, to the extent

necessary and applicable, to use Cash Collateral of the Bank Lenders and the Property Lenders

during the Interim Period on a limited basis and solely to the extent necessary to maintain and

operate the Properties in the ordinary course.

               111.    As adequate protection for the Bank Lenders, the Debtors will (a) continue

to operate and maintain their business and the Credit Facility Properties in the ordinary course of

business, including the payment of associated wages, management fees, taxes, insurance costs,

necessary capital expenditures, tenant allowances, and other operational expenses, and (b) to the

extent rents from the Credit Facility Properties come into the Debtors’ estates, the Debtors will

segregate postpetition rents—net of operating expenses applicable to the Credit Facility

Properties, including utilities, employee expenses, management fees, taxes, insurance costs,

necessary capital expenditures, tenant allowances, and other expenses incurred in the ordinary

course of business—and not commingle such cash with the Debtors remain cash until the Court

makes a determination on the issues raised in the Bank Lender Litigation.

               112.    As adequate protection for the Property Lenders, to the extent the Property

Lenders have valid interest in net proceeds flowing from the Non-Debtor Property-Level Entities

up to the Debtors, the Debtors and Non-Debtor Property-Level Entities will (a) make ordinary

course interest payments and satisfy other obligations, subject to limited exceptions, arising




                                                 40
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 41 of 144




under the Property Level Loan Documents in accordance with the terms thereof, and (b) continue

to operate and maintain the Mortgage Loan Properties in the ordinary course of business,

including the payment of associated wages, management fees, taxes, insurance costs, necessary

capital expenditures, tenant allowances, and other operational expenses.

               113.   It is my understanding that, (a) the Bank Lenders are under-secured, as

demonstrated by the Debtors’ recent appraisals, (b) the Debtors are continuing to maintain and

operate the Credit Facility Properties, including maintaining insurance and making required

capital and operating expenditures, (c) the value of the Credit Facility Properties is likely to

increase from current historic lows as the Company progresses through to the other side of the

pandemic, (d) as described in the Cash Management Motion, all net rents of the Credit Facility

Properties during the Interim Period will be segregated and will not be used by the Debtors

absent a further order authorizing such use.

               114.   Similarly, it is my understanding that the Property Lenders, to the extent

they have valid interests in Cash Collateral, are adequately protected because the Debtors and

Non-Debtor Property-Level Entities will continue to make ordinary course interest payments

arising under the applicable Property Level Loan Documents.

               115.   As described more fully in the Cash Collateral Motion, the Debtors have

an immediate and ongoing need to use cash collateral to, among other things, satisfy payroll and

other working capital and general corporate purposes at the Property-Level Entities.        The

Debtors require immediate access to Cash Collateral for these limited purposes to avoid the

operational and administrative burden that would result if the Debtors were required to

unnecessarily reconfigure their cash management procedures to maintain the Properties.




                                               41
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 42 of 144




               116.   It is my understanding that the Debtors’ business depends on their ability

to maintain property-level operations, including using property-level rent proceeds to satisfy the

operational expenses of such properties. Deviation from the ordinary course cash management

mechanics at the property levels will be overly burdensome on the Debtors, divert time and

resources that would be better allocated towards implementing the contemplated restructuring,

and significantly hinder operations and cause immediate and irreparable harm to the value of the

Debtors’ estates to the detriment of all stakeholders. Conversely, I believe the limited relief

requested in the Cash Collateral Motion will maintain the status quo, preserve the value of the

Properties and, thereby, preserve the value of the Debtors’ estates, and permit the Debtors to

continue to operate as a going concern during the Interim Period.

               117.   Accordingly, I believe the use of Cash Collateral in accordance with the

terms of the Interim Order is essential to the Debtors’ ability to minimize disruptions and

maximize value for their estates and parties in interest and that the requested relief should be

granted.

F.     Wages Motion

               118.   Pursuant to the Emergency Motion of Debtors for Entry of an Order

(I) Authorizing Debtors to (A) Pay Prepetition Wages, Salaries, Reimbursable Expenses, and

Other Obligations on Account of Compensation and Benefits Programs, and (B) Continue

Compensation and Benefits Programs; and (II) Granting Related Relief (the “Wages Motion”),

the Debtors request (i) authority to (a) pay prepetition wages, salaries, reimbursable expenses,

and other obligations on account of the Compensation and Benefits Programs in the ordinary

course of business, and (b) continue to administer the Compensation and Benefits Programs and

(ii) related relief. The monetary relief sought in the Wages Motion with respect to prepetition

obligations, is summarized in the following chart:

                                               42
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 43 of 144




                Compensation and Benefits Program                     Total Relief Requested

               Compensation                                                    $120,000
               Supplemental Workforce Compensation                              $7,600
               Withholding Obligations                                         $41,500
               Reimbursable Expenses                                           $114,000
               Employee Incentive Programs                                        $0
               Health Insurance Programs                                       $122,000
               Life Insurance and Disability Programs                            $500
               401(k) Plan 9                                                   $10,700
               BTA Insurance                                                    $8,200
               Non-Insider Employee Incentive Program                             $0
               Paid Leave                                                     $2,200,000
               Non-Insider Severance Practice                                     $0
               Total                                                          $2,624,500


                  119.     As described more fully in the Wages Motion, as of the Petition Date, the

Debtors’ workforce is comprised of approximately 490 Employees across the United States,

including approximately 450 Employees on a full-time basis and approximately 40 Employees

on a part-time basis.          Approximately 155 Employees are paid on an hourly basis, and

approximately 335 Employees are salaried. 10 None of the Employees are party to a collective

bargaining agreement or other similar labor agreements. The Debtors also utilize a Supplemental

Workforce comprised of one (1) independent contractor, which provides information technology

and other operational services, which promote continuity across the Debtors’ business and

customer satisfaction on a daily basis.




9
     For the avoidance of doubt, the relief requested with respect to the 401(k) Plan includes remittance of Employee
     contributions to the 401(k) Plan, the 401(k) Company Match Contributions, and any administrative, advisory, or
     service fees paid in connection with the 401(k) Plans (each as defined and described below).
10
     In the months leading up to the Petition Date, the Debtors permanently laid off approximately 140 additional
     Employees, all of whom were part-time. The lay-offs were a direct result of the COVID-19 pandemic and
     temporary closures of non-essential businesses, in accordance with federal, state, and local laws, orders, and
     guidelines with respect thereto.


                                                         43
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 44 of 144




                 120.     The Debtors’ Workforce performs a wide variety of functions that are

critical to the Debtors’ operations and cannot be easily replaced without investing in training and

on-the-job experience. During these times of turbulent shifts in the labor market, failure to

maintain the continued, uninterrupted services of their Workforce could upend the Debtors’

reorganization efforts and jeopardize the value of their businesses as a going concern.

                 121.     As further described in the Wages Motion, the Debtors pay their

Employees Compensation in the form of wages, annual salaries, commissions and other

compensation (excluding Reimbursable Expenses and Paid Time Off) on a semi-monthly basis,

through direct deposits or checks issued on the 15th and last business day of each month. In the

twelve (12) months prior to the Petition Date, the Debtors spent an average of approximately

$3.9 million 11 per month on account of Compensation. The Debtors process payroll internally

and do not utilize a third-party payroll processor, and the Debtors’ next payroll processing date is

November 15, 2020. As of the Petition Date, the Debtors estimate that they owe approximately

$120,000 on account of Compensation earned by Employees prior to the Petition Date. I am

advised that the Debtors do not believe that any Employee is owed payment on account of

Compensation in excess of the statutory cap of $13,650 per Employee imposed by section

507(a)(4) of the Bankruptcy Code.

                 122.     Further, I am advised that the Debtors pay Supplemental Workforce

Compensation, on average, approximately $7,300 in aggregate Supplemental Workforce

Compensation each month.            As of the Petition Date, the Debtors estimate that they owe

approximately $7,600 in Supplemental Workforce Compensation.




11
     This figure reflects the average monthly gross spend on account of Compensation. On an average, monthly, net
     basis, the Debtors spend approximately $2.7 million on account of Compensation


                                                       44
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 45 of 144




               123.    Additionally, as described in the Wages Motion, in the ordinary course of

business, the Debtors make various benefit plans available to their Employees. I understand that

these benefit plans fall within the following categories: (i) Paid Leave; (ii) Health Insurance

Programs; (iii) Life Insurance and Disability Programs; (iv) the 401(k) Plan; (v) BTA Insurance;

and (vi) certain Other Employee Benefits. To procure many of the Employee Benefit Programs,

the Debtors employ the Employee Benefits Broker. The Debtors require these services to

determine the needs of their Workforce, compare various benefits programs, engage in

performance projections and benchmarking, and negotiate contracts with respect to programs and

program renewals. By the Wages Motion, the Debtors seek authority to continue each of the

Employee Benefit Programs and continue their engagement with the Employee Benefits Brokers,

all in the ordinary course of business and consistent with past practices.

               124.    I am advised that the relief requested represents a sound exercise of the

Debtors’ business judgment and is necessary to avoid immediate and irreparable harm to the

Debtors’ estates. Absent authorization to pay prepetition wages, employee benefits, and similar

obligations, the Debtors are at the risk of significant Employee attrition, as the Debtors’

Employees may seek alternative opportunities. Employee attrition would cause the Debtors to

incur additional expenses to find appropriate and experienced replacements, severely disrupting

the Debtors’ operations at a critical juncture. Additionally, I believe that the loss of valuable

Employees, who are the lifeblood of the Debtors’ operations, would deplete the Debtors’

workforce, thereby hindering the Debtors’ ability to meet their obligations and likely diminishing

the Debtors’ ability to carry out their chapter 11 strategy and successfully reorganize.

               125.    In addition to Employee attrition, failure to satisfy prepetition Employee

Obligations will likely jeopardize Employee morale and loyalty at a time when Employee




                                                 45
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 46 of 144




support is critical to the Debtors’ businesses. I understand that the majority of the Debtors’

Employees rely on their compensation, benefits, and reimbursement of expenses to satisfy their

daily living expenses. These Employees will be exposed to significant financial difficulties and

other distractions if the Debtors are not permitted to honor their obligations for unpaid

compensation, benefits and reimbursable expenses. Similarly, if the Court does not authorize the

Debtors to honor their various obligations under the Employee Benefit Programs, many

Employees will lose access to health coverage at a time when the Debtors need their Employees

to perform their jobs at peak efficiency. I believe the loss in morale and potential distraction of

Employees worrying about paying their bills and their healthcare costs will harm the Debtors’

ability to operate, causing an erosion in the Debtors’ value.

                126.    Further, I am advised that, as priority claims, certain of the Debtors’

obligations on account of the Compensation and Benefit Programs are entitled to payment in full

before any general unsecured claims asserted against the Debtors can be satisfied. Thus, the

relief requested largely affects only the timing of payment of the priority prepetition obligations

on account of the Compensation and Benefit Programs and should not prejudice the rights of

general unsecured creditors and other parties in interest.

                127.    For the foregoing reasons, I believe the payment of the prepetition

amounts due under and continuation of the Employee Benefit Programs, all as described in the

Wages Motion, is necessary, appropriate, and in the best interests of the Debtors, their estates,

and all other parties in interest in these cases.

G.      Critical Service Provider Motion

                128.    Pursuant to the Emergency Motion of Debtors for Entry of Interim and

Final Orders (I) Authorizing Debtors to Pay Prepetition Obligations to Critical Service

Providers and Lien Claimants; and (II) Granting Related Relief (the “Critical Service Provider

                                                    46
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 47 of 144




Motion”), the Debtors are requesting entry of an order (i) authorizing, but not directing, the

Debtors to pay, in the ordinary course of business, certain Critical Service Providers and Lien

Claimants on account of their Service Provider Claims and (ii) granting related relief.

               129.    The Debtors rely on essential services provided by various service

providers to ensure that the Properties remain open, safe, and fully operational. These essential

services primarily include security services; cleaning, maintenance and janitorial services; fire

and    alarm    monitoring     services;    vertical   transportation    system    services;    and

promotional/marketing services. Without these basic services, the Debtors’ Properties cannot

remain open and operating. Even a brief disruption of the essential services could result in the

closure or cessation of operations of one or more Properties, which could have a significant

adverse effect on the Debtors’ estates.

               130.    In some instances, the Critical Service Providers are the only available

source for such services, due to the highly specialized nature of such services. In other instances,

the Critical Service Providers are the most preferred source from which the Debtors can procure

services within a timeframe and at a price that will permit the Debtors to continue to operate

their business smoothly and effectively.        Some of the Critical Service Providers have

longstanding relationships with the Debtors and provide services at several of the Debtors’

Properties. I understand that replacing such Critical Service Providers, even in the infrequent

instances where possible, could result in substantially higher costs for the Debtors and their

estates and risk delays that could harm the Debtors’ businesses.

               131.    In narrowing the Debtors’ list of service providers to only those that are

critical, the Debtors and their advisors have engaged in a comprehensive process reviewing and

analyzing the Debtors’ books and records, consulting with the Debtors’ management and




                                                47
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 48 of 144




personnel responsible for operations, reviewing contracts, and analyzing applicable laws,

regulations, and past practices to (a) identify those service providers and/or service providers that

may be “critical” to the Debtors’ businesses (who, if lost, would materially impair the going-

concern viability of the Debtors’ businesses), and (b) quantify the relief necessary to avoid

immediate and irreparable harm to the Debtors at the outset of these chapter 11 cases. Further,

the Debtors propose to condition payment of Critical Service Provider claims on the Critical

Service Provider’s binding agreement to continue providing services to the Debtors. To facilitate

this process, the Debtors propose to use a letter agreement which ensures, among other things,

the Debtors will continue conducting business with such Service Providers on Customary Trade

Terms during these chapter 11 cases.

                132.    Moreover, the Debtors routinely engage a number of Lien Claimants that

may be able to assert and perfect liens, including mechanic’s liens, artisan’s liens, construction

liens, and other similar liens, against the Debtors’ Property if the Debtors fail to pay for the

services rendered. The Lien Claimants perform a number of services for the Debtors, including,

without limitation, construction and servicing of equipment and facilities, supplies and products

that are essential to the Debtors’ enterprise. It is my understanding that if the Debtors are unable

to timely pay the Lien Claims, they risk being unable to fully maintain their Properties, which

could prevent them from maximizing recoveries for all stakeholders in these chapter 11 cases.

                133.    Accordingly, given the importance of the services provided by the Critical

Service Providers and Lien Claimants and the Debtors’ need to retain such relationships, I

believe the payment of such Critical Service Provider Claims is necessary, appropriate, and in

the best interests of the Debtors, their estates, and all other parties in interest in these cases.




                                                   48
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 49 of 144




H.     Tenant Obligations Motion

               134.    Pursuant to the Debtors’ Emergency Motion for Entry of Interim and Final

Orders Authorizing (I) Payment of Tenant Obligations and (II) Granting Related Relief (the

“Tenant Obligations Motion”), the Debtors seek the entry of interim and final orders

confirming the Debtors’ authority to pay or otherwise satisfy prepetition tenant obligations

arising under tenant leases. Many of the Debtors’ leases with tenants require a Debtor, as

landlord, to pay for, among other things, tenant improvement allowances, agreed landlord build-

out work, and tenant commercial broker fees. Specifically, the Debtors seek, on an interim basis,

authority, in their discretion, to satisfy up to $1.35 million of prepetition tenant obligations in the

ordinary course of business in accordance with practices and procedures that were in effect

before the Petition Date, and on a final basis, authority, but not direction, to pay or otherwise

satisfy any remaining tenant obligations, without regard to whether accruing or relating to the

period before or after the Petition Date, as they come due in the ordinary course of business in

accordance with the practices and procedures that were in effect before the Petition Date.

               135.    Based on the Debtors’ books and records, the Debtors may owe up to $23

million in potential tenant obligations under prepetition leases that either have or will become

due in the next year. The Tenant Allowances to be paid under the Interim Period Amount

include amounts due and owing to certain tenants and commercial brokers that have submitted

the required documentation, satisfied the prerequisites, and, thus, triggered the Debtors’ payment

obligations under the applicable leases. It also includes Tenant Allowances undertaken, in whole

or in part, prior to the Petition Date, but for which (i) the work may not have been completed

prepetition, and/or (ii) the tenant has not submitted the required documentation or satisfied other

contractual prerequisites to obtain reimbursement.




                                                  49
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 50 of 144




                136.    The continuity and viability of the Debtors’ business is largely dependent

on (i) the development and maintenance of the loyalty of their tenants and commercial brokers

and (ii) the revenue generated by tenant rent.        Without the ability to satisfy these tenant

obligations, the Debtors believe, and I agree, that tenants are likely to assert and/or exercise

perceived rights of setoff and/or recoupment or simply withhold postpetition rent. Finally, the

Debtors’ inability to honor their tenant obligations could have a detrimental effect on their tenant

relationships. Accordingly, I believe that the relief requested in the tenant obligations motion is

necessary to avoid immediate and irreparable harm that would result from the failure to authorize

the Debtors to honor such tenant obligations.

I.      Taxes Motion

                137.    Pursuant to the Emergency Motion of Debtors for Entry of an Order

(I) Authorizing Debtors to Pay Certain Prepetition Taxes and Fees; and (II) Granting Related

Relief (the “Taxes Motion”), the Debtors request authority to (i) satisfy, in the Debtors’ sole

discretion and in the ordinary course of business, all Taxes and Fees due and owing to the

various local, state, and federal Taxing Authorities that arose prior to the Petition Date, including

all Taxes and Fees subsequently determined by audit or otherwise to be owed for periods prior to

the Petition Date and (ii) related relief.

                138.    I understand that, in the ordinary course of their business, the Debtors are

obligated to pay certain taxes and fees, which generally fall into the following categories, each of

which is discussed in more detail below: (i) Sales and Use Taxes, (ii) Franchise Taxes,

(iii) Income Taxes, (iv) Property Taxes, and (v) Fees related to regulatory and compliance

obligations. I further understand that approximately $73.5 million in Taxes and Fees relating to

the prepetition period will become due and owing to the Taxing Authorities after the Petition

Date. The following table describes the various categories of Taxes and Fees incurred by the

                                                 50
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 51 of 144




Debtors in the ordinary course of their business, and includes the Debtors’ estimates of such

Taxes and Fees that have accrued as of the Petition Date:

                                                                         Approx. Amount as of
         Category                          Description
                                                                            Petition Date
                               Taxes on goods and services that
                               are used/consumed or sold and
Sales and Use Taxes                                                              $150,000
                               assessed based on the value of
                               those goods and services.
                               Taxes incurred in connection
                               conducting business within certain
Franchise Taxes                                                                 $1,470,000
                               states in which the Debtors
                               operate.
                               Taxes incurred in connection with
Income Taxes                   profits generated in certain states               $242,000
                               in which the Debtors operate.
                               Taxes and obligations related to
Property Taxes                 real and personal property holdings             $71,600,000
                               of the Debtors.
                               Fees related to, among other
                               things, business licenses, permits,
Fees                                                                              $5,000
                               fees, unclaimed property, and
                               annual reports.
                                Total                                          $73,467,000

               139.    Further, I understand and am advised that failure to pay the Taxes and

Fees could adversely affect the Debtors’ business operations because certain governmental

authorities may assert liens on the Debtors’ property, assert penalties, or significant interest on

past-due taxes, or possibly bring personal liability actions against directors, officers, and other

employees in connection with non-payment of the Taxes and Fees, thus distracting the Debtors’

management and employees from their important reorganization efforts, and potentially causing

immediate and irreparable harm to the Debtors. Accordingly, I believe that the relief requested

in the Taxes Motion is in the best interests of the Debtors, their estates, and all parties-in-interest

and should be granted in all respects.




                                                  51
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 52 of 144




J.      Tax Attributes Motion

                140.    Pursuant to the Emergency Motion of Debtors for Entry of Interim and

Final Orders Establishing Notification Procedures and Approving Restrictions on Certain

Transfers of Interests in the Debtors (the “Tax Attributes Motion”), the Debtors request entry

of interim and final orders authorizing the Debtors to establish procedures (the “Procedures”) to

protect the potential value of the Debtors’ (i) “net unrealized built-in loss” (“NUBIL”), (ii) net

operating loss carryforwards (“NOLs”), and (iii) other tax benefits (collectively, the “Tax

Attributes”), for use during the pendency of these chapter 11 cases and in connection with a

reorganization of the Debtors. The Procedures apply to transfers of beneficial ownership of CBL

Common Stock and any options or similar rights (within the meaning of applicable treasury

regulations) to acquire such stock (collectively, the “Common Stock”) and allow the Debtors to

monitor the transfer of beneficial ownership of Common Stock and thereby preserve their ability

to seek the necessary relief if it appears that any such transfer(s) may jeopardize the Debtors’

ability to utilize the Tax Attributes.

                141.    It is my understanding that the Debtors possess certain Tax Attributes,

including, as of the Petition Date, estimated NUBIL in their assets (i.e., the amount by which the

Debtors’ adjusted tax basis in their assets exceeds the fair market value of the assets) of at least

approximately $1.8 billion and federal NOLs of approximately $50 million. The Tax Attributes

are potentially of significant value to the Debtors and their estates because the Debtors can carry

forward certain Tax Attributes to offset taxable income in future years, and such Tax Attributes

may also be utilized by the Debtors to offset any taxable income that may be generated by

transactions consummated during these chapter 11 cases. In order to qualify for taxation as a

real estate investment trust, the REIT must meet various requirements including a requirement to

distribute 90% of its taxable income; and, to avoid paying corporate income tax, the REIT must

                                                52
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 53 of 144




distribute 100% of its taxable income. If and to the extent the Tax Attributes can be used to

offset taxable income in current and future tax periods and potentially reduce the annual

distribution requirements of the REIT and tax liabilities of the Debtors, I believe the Tax

Attributes are valuable assets. Further, I understand and am advised that the Debtors’ ability to

utilize the Tax Attributes is subject to certain statutory limitations—namely, sections 382 and

383 of Title 26 of the U.S. Code (the “Tax Code”), which limit a corporation’s ability to utilize

its NUBIL, NOLs and certain other tax benefits to offset future income once the corporation has

undergone an “ownership change” within the meaning of section 382 of the Tax Code (an

“Ownership Change”).

               142.    I believe that, by establishing and implementing such Procedures, the

Debtors will be in a position to object to any potential Ownership Change resulting from a

transfer of beneficial ownership of Common Stock. It is critical for the Debtors to closely

monitor any such activity involving the Common Stock, so that they may be in a position to act

expeditiously to preserve the value of their Tax Attributes. Accordingly, I believe that the relief

requested in the Tax Attributes Motion is in the best interests of the Debtors, their estates, and all

other parties in interest and should be granted in all respects.

K.     Utilities Motion

               143.    Pursuant to the Emergency Motion of Debtors for Entry of Order

(I) Approving Debtors’ Proposed Form of Adequate Assurance of Payment to Utility Companies;

(II) Establishing Procedures for Resolving Objections by Utility Companies, (III) Prohibiting

Utility Companies from Altering, Refusing, or Discontinuing Services, and (IV) Granting Related

Relief (the “Utilities Motion”), the Debtors seek approval of their proposed form of Adequate

Assurance Procedures, and a prohibition on utility providers from altering, refusing, or




                                                  53
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 54 of 144




discontinuing utility service on account of the commencement of these chapter 11 cases or

outstanding prepetition invoices.

               144.    As more fully described in the Utilities Motion, in the ordinary course of

business, the Debtors incur expenses, for among other things, electricity, natural gas, water, and

telecommunications. The Debtors make utility payments directly to a utility provider and I

believe that preserving utility services on an uninterrupted basis is essential to the Debtors’

ongoing operations. The Debtors serve customers nation-wide, and any interruption in utility

services—even for a brief period—could severely disrupt the Debtors’ ability to continue

operations and jeopardize the Debtors’ restructuring efforts and, ultimately, creditor recoveries.

               145.    Based on a monthly average for the twelve months prior to the Petition

Date, the Debtors estimate that their aggregate cost of Utility Services for the next thirty (30)

days will be approximately $3.5 million. To provide additional assurance of payment, the

Debtors propose to Adequate Assurance Deposit, within twenty (20) days after the Petition Date,

approximately $2.4 million into a newly created, segregated Utility Deposit Account owned by

the Debtors for the benefit of the Utility Companies. The Adequate Assurance Deposit represents

an amount equal to two weeks’ cost of Utility Services, calculated using the historical average

for such payments during the past twelve (12) months.

               146.    Furthermore, I believe and am advised that the Adequate Assurance

Procedures are necessary for the Debtors to effectuate their chapter 11 strategy without

unnecessary and costly disruptions on account of discontinued utility services. If the Adequate

Assurance Procedures are not approved, the Debtors likely will be confronted with and forced to

address numerous requests by their utility providers at a critical time for their businesses. I

understand that the Debtors’ utility providers could unilaterally decide that they are not




                                                54
           Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 55 of 144




adequately protected and, therefore, may make exorbitant demands for payment to continue

providing service or discontinue providing service to the Debtors altogether. Such an outcome

could seriously jeopardize the Debtors’ operations and their ability to maximize the value of their

estates.

                 147.   Accordingly, on behalf of the Debtors, I respectfully submit that the relief

requested in the Utilities Motion is in the best interests of the Debtors’ estates, and should be

granted.

L.         Insurance and Surety Bond Motion

                 148.   Pursuant to the Emergency Motion of Debtors for Entry of Interim and

Final Orders (I) Authorizing Debtors to (A) Maintain Their Insurance Programs and Surety

Bond Program and (B) Honor All Obligations With Respect Thereto, (II) Modifying Automatic

Stay With Respect to Workers’ Compensation Claims, and (III) Granting Related Relief (the

“Insurance and Surety Bond Motion”), the Debtors request interim and final orders

(i) authorizing, but not directing, the Debtors to (a) maintain their Insurance Programs and their

Surety Bond Programs, (b) honor their Insurance Obligations and Surety Bond Obligations in the

ordinary course of business during the administration of these chapter 11 cases, including paying

any prepetition Insurance Obligations and Surety Obligations; (ii) modifying the automatic stay,

if necessary, to permit the Debtors’ employees who hold valid Workers’ Compensation Claims

to pursue such claims; and (iii) granting related relief.

                 149.   In connection with the operation of the Debtors’ businesses and the

management of their properties, I understand the Debtors maintain various Insurance Programs

and Insurance Policies with a variety of Insurers, with varying policy periods, deductible

amounts, and limits pursuant to each policy.




                                                  55
           Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 56 of 144




                    150.     Pursuant to the Insurance Programs, the Debtors pay Insurance Premiums

based upon fixed rates established and invoiced directly or indirectly by each Insurer. The

Debtors paid approximately $12.6 million 12 in Insurance Premiums each year, not including

applicable taxes and surcharges, deductibles, and broker fees. I understand that no Insurance

Premiums will become due and payable during the Interim Period.

                    151.     I understand that the Debtors maintain the Insurance Programs to help

manage and limit the various risks associated with operating their businesses, which is essential

to the preservation of the value of the Debtors’ businesses and properties. Accordingly, I believe

it is in the best interests of the Debtors, their estates, creditors, and all parties-in-interest for the

Debtors to continue to maintain and renew any Insurance Programs and Insurance Policies that

may expire during the Interim Period in the ordinary course of business, whether arising from the

prepetition or postpetition period, throughout these Chapter 11 cases.

                    152.     The Debtors’ Insurance Programs include: (i) General Liability and

Property Programs; (ii) Workers’ Compensation Programs; (iii) Umbrella and Excess Coverage

Programs; (iv) D&O Programs; and (v) Other Insurance Programs.

                    153.     As stated above, the Debtors maintain the General Liability and Property

Programs in the ordinary course of business. The General Liability and Property Programs cover

liabilities up to $1 million per occurrence, and up to $25 million in the aggregate, for commercial

general liability claims and up to $600 million for property-related insurance claims. As of the

Petition Date, the Debtors estimate that there is an aggregate total liability of approximately

$270,000 outstanding in connection with pending claims under the General Liability and

Property Programs, all or any portion of which may come due and owing in the Interim Period.

Accordingly, I believe it is in the best interests of the Debtors, their estates, creditors, and all

12
     Given the changing market for Insurance Policies, this number varies on a yearly basis.


                                                           56
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 57 of 144




parties-in-interest for the Debtors to continue to maintain the General Liability and Property

Programs in the ordinary course of business throughout these chapter 11 cases.

                  154.     Additionally, in the ordinary course of business, the Debtors maintain

Workers’ Compensation Programs as required by statute in each of the jurisdictions in which

they operate and provide coverage to employees for claims arising from or related to their

employment by the Debtors. Accordingly, I believe it is in the best interests of the Debtors, their

estates, creditors, and all parties-in-interest for the Debtors to continue to administer the

Workers’ Compensation Programs, including paying applicable premium amounts, in the

ordinary course of business. I understand that, as of the Petition Date, the Debtors do not owe

any prepetition amounts on account of the Workers’ Compensation Programs, and do not expect

any amounts to come due and owing on account of the Workers’ Compensation Programs during

the Interim Period.

                  155.     Under the Debtors’ Guaranteed Cost Policies, the Debtors’ liability for

each Workers’ Compensation Claim is covered in full by the Insurer and requires no deductible.

The Debtors, as the insured, only pay an annual premium and the Insurer pays all claims and

expenses directly to an employee, his or her medical providers, or his or her heirs or legal

representatives. Under the Compulsory Policies, the Debtors pay annual premiums and any

deductibles to the applicable state-run Insurer, and the Insurer pays all claims and expenses

above any applicable deductible directly to an employee, his or her medical providers, or his or

her heirs or legal representatives. As of the Petition Date, the Debtors believe that there is one

(1) open Workers’ Compensation Claims under the Sompo Policy. 13 The Debtors are not aware


13
     The Debtors previously maintained workers’ compensation policies with other insurance companies. Although
     the Debtors no longer maintain these policies, there are still open claims and payments to be made with respect
     to these policies. Accordingly, the one (1) open workers’ compensation claim described in the Insurance and
     Surety Bond Motion and estimated liabilities with respect to such claim includes the claim under these legacy


                                                        57
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 58 of 144




of any outstanding Workers’ Compensation Claims under the Praetorian Policy or the

Compulsory Policies. I understand, however, that it is possible that an event giving rise to an

obligation of the Insurers under the Workers’ Compensation Policies to make a payment on

account of a Workers’ Compensation Claim—for example, for injury or disease of an

employee—could have occurred prepetition without the Debtors’ knowledge. Accordingly, I

believe it is in the best interests of the Debtors, their estates, creditors, and all parties-in-interest

for the Debtors to modify the automatic stay to enable employees with Workers’ Compensation

Claims to pursue such claims.

                156.    In the ordinary course of business, I understand that the Debtors also

maintain Umbrella and Excess Coverage Programs, D&O Programs, and Other Insurance

Programs. With respect to the Umbrella and Excess Coverage Programs, the annual premiums

are approximately $297,000 in the aggregate. As of the Petition Date, the Debtors are not aware

of any outstanding premiums or prepetition amounts owed under the Umbrella and Excess

Coverage Programs, and do not expect any amounts to come due and owing on account of the

Umbrella and Excess Coverage Programs during the Interim Period. As of the Petition Date, the

Debtors are not aware of any outstanding premiums or prepetition amounts owed under the D&O

Programs and do not expect any amounts to come due and owing on account of the D&O

Programs during the Interim Period, but out of an abundance of caution, the Debtors seek

authority to continue to administer the D&O Programs, including paying applicable premium

amounts, in the ordinary course. I believe it is in the best interests of the Debtors, their estates,

creditors, and all parties-in-interest for the Debtors to continue to maintain the Umbrella and

Excess Coverage Programs, D&O Programs, and Other Insurance Programs, including paying


    policies.



                                                   58
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 59 of 144




applicable premium amounts, in the ordinary course of business to ensure adequate insurance

coverage for the Debtors and their stakeholders throughout these chapter 11 cases.

                 157.    In connection with maintaining the Insurance Programs, the Debtors USI

as their insurance broker and service provider to assist with the procurement and negotiation of

certain Insurance Policies and, in certain circumstances, to remit payment to the Insurers on

behalf of the Debtors. In exchange for these services, the Debtors pay USI an annual fee of

approximately $600,000 that is reduced for any commissions USI receives from certain

Insurers. 14   As of the Petition Date, I understand there are no obligations due and payable to

USI, and do not expect any amounts to come due and owing to USI during the Interim Period.

However, considering the importance of the Broker’s role in maintaining the Debtors’ Insurance

Programs, I believe it is in the best interests of the Debtors, their estates, creditors, and all

parties-in-interest for the Debtors to be permitted to continue making payments to the Broker for

any applicable fees incurred postpetition in the ordinary course of business.

                 158.    Finally, pursuant to their Surety Bond Program, in the ordinary course of

business, the Debtors are required to provide Surety Bonds to certain third-party Obligees,

including governmental units and other public agencies, to secure the Debtors’ payment or

performance of certain obligations in connection with utility deposits, tax permits, and various

business licenses. Each Debtor obligated under a Surety Bond has an Indemnity Agreement with

the Surety that allows the Surety to potentially require such Debtor to either replace their Surety

Bonds or post additional collateral under certain circumstances. The Debtors estimate that as of

the Petition Date, the total principal amount on all Surety Bonds is approximately $825,000.




14
     The annual fee paid to USI in April 2020 was reduced by approximately $107,000 on account of commissions
     USI received from certain Insurers.


                                                     59
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 60 of 144




               159.    Pursuant to the Surety Bond Program, the Debtors pay Surety Premiums

based upon a fixed rate established and billed by each Obligee. The Debtors estimate that the

Surety Premiums total approximately $3,500 per year in the aggregate. The Debtors do not

believe any Surety Premiums are outstanding as of the Petition Date and do not expect any of the

Surety Premiums will come due and payable during the Interim Period.

               160.    To continue their business operations during these chapter 11 cases, the

Debtors must be able to continue to provide financial and other assurances to Obligees in the

form of Surety Bonds.       This requires the Debtors to maintain their existing Surety Bond

Program, including the payment of Surety Bond Obligations as and when they come due,

providing the Surety and any additional sureties with collateral, if required, renewing or

potentially acquiring additional bonding capacity as needed in the ordinary course of their

business, and executing other indemnity agreements, as needed, in connection with the Surety

Bond Program. Accordingly, I believe the Debtors should be permitted to continue the Surety

Bond Program in the ordinary course of business, including providing new or additional surety

bonds to third parties, and to pay any Surety Bond Obligations, as they come due, in the ordinary

course of business, whether arising from the prepetition or postpetition period, throughout these

chapter 11 cases.

               161.    Based on the foregoing, I believe that the relief requested in the Insurance

and Surety Bond Motion is in the best interests of the Debtors, their estates, and all other parties-

in-interest and should be granted in all respects.

M.     Schedules and Statements Extension Motion

               162.    Pursuant to the Emergency Motion of Debtors for Entry of an Order

Extending Time to File Schedules and Statements and Rule 2015. Reports (the “Schedules and

Statements Extension Motion”), the Debtors request entry of an order extending the deadline

                                                 60
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 61 of 144




by which the Debtors must file their Schedules and Statements by 30 days, for a total of 44 days

from the Petition Date, through and including December 16, 2020, without prejudice to the

Debtors’ ability to request additional extensions for cause shown.

               163.    To prepare the Schedules and Statements, the Debtors must compile

information from books, records, and documents across multiple information systems relating to

a substantial number of claims, assets, leases, and contracts for each Debtor entity. Accordingly,

collection of the necessary information will require a significant expenditure of time and effort

on the part of the Debtors and their employees. Additionally, because numerous invoices related

to prepetition goods and services have not yet been received and entered into the Debtors’

accounting system, it may be some time before the Debtors have access to all of the information

required to prepare the Schedules and Statements.        Given the amount of work entailed in

completing the Schedules and Statements and the competing demands on the Debtors and their

professionals to maintain business operations, the Debtors anticipate that they will require at

least 46 additional days to do so.

               164.    Moreover, the Debtors request that the Court grant an extension until the

later of (i) 15 days after 341 Meeting and (ii) 45 days from the Petition Date, for the Debtors to

either file their 2015.3 Reports, or file a motion with the Court seeking a modification of such

reporting requirements for cause.

               165.    The Debtors consist of 177 separate entities. The Debtors have certain

Non-Debtor Affiliates that are not publicly traded corporations in which there is a presumption

that the Debtors hold a “substantial or controlling” equity interest (collectively, the “Qualifying

Entities”). Thus, I believe that cause exists to extend the deadline for filing the Rule 2015.3

Reports for the Qualifying Entities as requested herein based on (a) the size and complexity of




                                                61
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 62 of 144




the Debtors’ businesses and (b) the substantial burdens imposed by compliance with Bankruptcy

Rule 2015.3 in the early days of these chapter 11 cases.

                166.    Accordingly, I believe that the relief requested in the Schedules and

Statements Extension Motion is in the best interests of the Debtors’ estates, their creditors, and

all parties-in-interest, and should be granted in all respects.

N.      Notice Motion

                167.    Pursuant to the Emergency Motion of Debtors for an Order (I) Authorizing

Debtors to (A) File a Consolidated Creditor Matrix and a Consolidated List of 30 Largest

Unsecured Creditors, and (B) Redact Certain Personal Identification Information; (II)

Modifying Requirement to File a List of Equity Security Holders; and (III) Approving Form and

Manner of Notifying Creditors of Commencement of Chapter 11 Cases and Other Information

(the “Notice Motion”), the Debtors seek entry of an order (i) authorizing the Debtors to (a) file a

Consolidated Creditor Matrix and Consolidated Top 30 Creditors List, and (b) redact certain

personal identification information, (ii) modifying the requirement to file a list of and provide

notice directly to the Debtors’ equity security holders, and (iii) approving the form and manner

of notifying creditors of the commencement of the chapter 11 cases and other information.

                168.    I am advised that Bankruptcy Rule 1007(a) requires each debtor to file a

separate mailing matrix, each containing names and addresses of all creditors, including

individuals, as well as a separate list of top unsecured creditors for each debtor. Because the

preparation of separate lists of creditors for each Debtor would be expensive, time consuming,

and administratively burdensome, the Debtors request authority to file one Consolidated Creditor

Matrix for all Debtors. Further, because a significant number of creditors may be shared among

the Debtors, the Debtors request authority to file the Consolidated Top 30 Creditors List for all

Debtors, rather than file separate top 20 creditor lists for each Debtor. I understand that the

                                                  62
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 63 of 144




Consolidated Top 30 Creditors List will help alleviate administrative burden, costs, and the

possibility of duplicative service.

               169.    I also believe that cause exists to authorize the Debtors to redact address

information of the Debtors’ current and former employees, the Debtors’ current and former

directors, and the Debtors’ individual creditors, to the extent applicable, from the Consolidated

Creditor Matrix and from the Debtors’ lists of equity security holders because such information

could be used to perpetrate identity theft. Further the Debtors propose to provide upon request

an unredacted version of the Consolidated Creditor Matrix and the lists of equity security holders

to the Court, the Office of the United States Trustee for the Southern District of Texas, and

counsel to the official committee of unsecured creditors should one be appointed in these chapter

11 cases.

               170.    Furthermore, I am advised that Bankruptcy Rules 1007(a)(3) and 2002(d)

require a debtor to (i) file a list of the debtor’s equity security holders within fourteen (14) days

of the petition date, and (ii) provide notice of, among other things, commencement of the chapter

11 case directly to such equity security holders. CBL & Associates Properties, Inc. is a publicly-

traded company with approximately 196 million common shares outstanding and does not

maintain a list of its equity security holders in the ordinary course of business. Accordingly, the

preparation of such a list and the provision of such notices will be expensive, time consuming,

and will be of little or no benefit to the Debtors’ reorganization efforts. Therefore, I believe that

the modifications proposed in the Notice Motion are necessary and appropriate.

               171.    Finally, I am advised that, in compliance with the requirements of

Bankruptcy Rule 2002(a), of which I have been advised, the Debtors, through Epiq, their

proposed claims and noticing agent, propose to serve the Notice of Commencement on all parties




                                                 63
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 64 of 144




entitled to notice of commencement of these chapter 11 cases, to advise them of the section 341

meeting of creditors. I believe service of the Notice of Commencement on the Consolidated

Creditor Matrix will not only prevent the Debtors’ estates from incurring unnecessary costs

associated with serving multiple notices to the parties listed on the Debtors’ voluminous

Consolidated Creditor Matrix, but will also preserve judicial resources and prevent creditor

confusion through the efficient service of critical information.

                172.    Based on the foregoing, I believe that the relief requested in the Notice

Motion is in the best interests of the Debtors, their estates, and all other parties in interest and

should be granted in all respects.

                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.


Dated: November 2, 2020
       Boston, Massachusetts


                                                        /s/ Mark A. Renzi

                                                        Mark A. Renzi
                                                        Managing Director
                                                        Berkeley Research Group, LLC




                                                  64
Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 65 of 144




                           EXHIBIT A

                       Organizational Chart
              Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 66 of 144

                            UPPER TIER OWNERSHIP & KEY
1
                                            D                           L

                                                 CBL & Associates
                                                Properties, Inc. (DE)




                                            D                                                          D

       Various                                    CBL Holdings                                             CBL Holdings II,
     Third Parties                                 I, Inc. (DE)                                               Inc. (DE)



                                                  GP—0.9976%
                          2.9379%                                                96.0645%


                                                                D
                                                                P
                                                     CBL &      I
                                                   Associates
                                                     Limited
                                                 Partnership (DE)


        Colors                 Items                           Abbreviations                               Ownership
                       Non-member Manager                   CM—Chief Manager                        CBL & Associates
                                                            GP—General Partner                     Limited Partnership
        Owns              Equity Ownership
    Unencumbered                                                                                    CBL & Associates
                           Property Name             MGP—Managing General Partner
      Property                                                                                       Management, Inc.
                                Note                      MM—Managing Member
                                                                                               Mortgage Holdings, LLC
                             Debtor D
                                                               Credit Facility                               Bonds
                               Shapes
                                                                        Grantor G                             Guarantor U
    Owns Property                                                           Issuer I                             Issuer I
    in Wells Fargo
    Borrowing Base            Third Party                  Pledged Subsidiary S                    Limited Guarantor L
                                                                        Pledgor P

                                                                                       General Notes
       Owns                                          1. Ownership assumed to be 100% unless otherwise noted.
    Property with            Non-JV Entity
    Recourse Debt                                    2. Unless entity has only one member, ownership is assumed to be
                                                        non-controlling unless otherwise noted.

                                                     3. CBL & Associates Management, Inc. owns various unencumbered
                                                        parcels that have not been noted on this chart.
      Owns
  Property with                                      4. These charts exclude certain inactive subsidiaries of CBL &
Non-recourse Debt                                       Associates Properties, Inc. that do not currently own assets or
                             Joint Venture
                                                        engage in business activity.
                   Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 67 of 144

                            CBL & ASSOCIATES LIMITED PARTNERSHIP
     2
                                        SUBSIDIARIES

                                                                      D
                                       CBL & Associates                P
                                       Limited Partnership’s CBL &
                                       ownership of
                                                                       I
                                                            Associates
                                       Frontier Square
                                       shown on this         Limited
                                       page only       Partnership (DE)
                                                     Frontier Square


D                             D                                   D                          D

      Fayette Middle                  Alamance                                                    Brookfield Square
                                                                       APWM, LLC (GA)
     Anchor, LLC (KY)           Crossing II, LLC (NC)                                             Parcel, LLC (WI)


    Fayette Mall—Sears            Alamance Crossing—                  Arbor Place—APWM,          Brookfield Square—
        Renovation                      West                                  LLC                  Lifestyle Center


D                             D                                   D                          D

          Akron Mall              Dakota Square Mall                   East Towne Parcel             EastGate
         Land, LLC (DE)            CMBS, LLC (DE)                         I, LLC (WI)            Anchor S, LLC (OH)


         Chapel Hill Land           Dakota Square                 East Towne Mall—Parcel         EastGate Mall—Sears


D                             D                                   D                          D

      Eastland Anchor                Volusia SAC,                         D’Iberville CBL           Gunbarrel
        M, LLC (IL)                   LLC (FL)                            Land, LLC (MS)         Commons, LLC (TN)


Eastland Mall—Macy’s              Volusia—Sears TBA                    Gulf Coast Galleria         Gunbarrel Pointe


D                             D                                   D                          D

      Hamilton Place                  Hanes Mall                         Northpark                Jefferson Anchor
    Anchor S, LLC (DE)             Parcels, LLC (NC)                Mall/Joplin, LLC (DE)           S, LLC (KY)


Hamilton Place—Sears          Hanes Mall—Restaurants                      Northpark Mall         Jefferson Mall—Sears


D                             D                                   D                          D

The Landing at Arbor                 LHM-Utah,                         TN-Land Parcels,            Northgate SAC,
 Place II, LLC (DE)                   LLC (DE)                            LLC (TN)                   LLC (TN)


    The Landing at Arbor          Layton Hills Mall—                      Northgate Mall—        Northgate Mall Sears
           Place                     Outparcel II                            Outparcel            TBA—Outparcels
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 68 of 144

                          CBL & ASSOCIATES LIMITED PARTNERSHIP
    3
                                      SUBSIDIARIES

                                                                        D
                                                                        P
                                                             CBL &      I
                                                           Associates
                                                             Limited
                                                         Partnership (DE)

                          99.5%                                                                  99.5%
D                                 D                                 D                                    D
                                                                                                               Cross Creek
     CBL/Sunrise                       Parkdale Anchor                       CBL Walden
                                                                                                               Anchor S GP,
 Commons GP, LLC (TX)                    M, LLC (TX)                        Park, LLC (TX)
                                                                                                                LLC (NC)


                                  Parkdale Mall—Macy’s                  Walden Park—Land
               GP—0.5%                                                                                 GP—0.5%

               D                                                                      D

                     CBL/Sunrise                                                             Cross Creek
                   Commons, L.P. (TX)                                                      Anchor S, LP (NC)


                    Sunrise Commons                                                   Cross Creek Mall—Sears
                          99%                                                                    99%
D                                 D                                 D                                    D

                                       Southaven Towne                   South County                        Tenn-GP Holdings,
 IV Commons, LLC (CA)
                                      Center II, LLC (DE)            Shoppingtown LLC (DE)                       LLC (TN)


                                  Southaven Towne Center                South County Center
               GP—1%                                                                                     GP—1%

               D                                                                      D
                                                                                         The Courtyard at
                     Imperial Valley
                                                                                      Hickory Hollow Limited
                   Commons, L.P. (CA)
                                                                                         Partnership (DE)


                    Imperial Valley                                                       Courtyard at Hickory
                 Commons—Kohl’s and                                                             Hollow
                        Land


D                                                 D                                                      D

     Fayette Plaza                                      Pearland-OP                                          Jefferson Anchor
    CMBS, LLC (DE)                                    Parcel 8, LLC (TX)                                       M, LLC (IL)


• The Plaza at Fayette                             Pearland Town Center—                                     Jefferson Mall—
• The Plaza at Fayette—                            Self Development (Parcel                                  Macy’s/Round 1
  Johnny Carino’s                                             8)
  Redevelopment
                  Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 69 of 144

                              CBL & ASSOCIATES LIMITED PARTNERSHIP
     4
                                          SUBSIDIARIES

                                                                         D
                                                                         P
                                                              CBL &      I
                                                            Associates
                                                              Limited
                                                          Partnership (DE)

                             99.5%                                                                   99%
D                                    D                               D                         U S           D                 UG S

          CBL/Sunrise                    Southaven Towne                      CherryVale                            Mayfaire
         Land, LLC (TX)                  Center, LLC (MS)                    Mall, LLC (DE)                        GP, LLC (DE)


                                         Southaven Towne                     CherryVale Mall
                  GP—0.5%                Center—Wetlands                                                     GP—1%

                   D                                                                   D                         U I S

                         CBL/Sunrise                                                          Mayfaire
                       XS Land, L.P. (TX)                                                Town Center, LP (DE)


                       Sunrise Mall—Excess                                              Mayfaire Town Center
                               Land

                              99%                                                                    99.5%
                                                                                                             D                 UG S

                                                                                                                   MDN/Laredo
     CBL/York, Inc. (PA)
                                                                                                                   GP, LLC (DE)



                   GP—1%                                                                                    CM—0.5%
                   D                                                                   D                         U I S

                    York Galleria Limited                                                      Mall del Norte,
                      Partnership (VA)                                                          LLC (TX)


                  • York Galleria                                                      • Mall del Norte
                  • York Galleria—Sears                                                • Mall del Norte—Mgmt
                    Redevelopment                                                        GL Parcels


D                                                   D                                                        D
                                                                                                  Ground
                                                                                                  Leased
    Southpark Mall-DSG,                                      Volusia-OP                           from               WI-Land
         LLC (VA)                                       Peripheral, LLC (FL)                      Madison        Parcels, LLC (WI)
                                                                                                  Joint
                                                                                                  Venture

Southpark Mall—Dick’s                              Volusia Mall—Restaurant                                       East Towne Mall—
    Sporting Goods                                          Village                                                  Outparcel
                  Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 70 of 144

                                CBL & ASSOCIATES LIMITED PARTNERSHIP
     5
                                            SUBSIDIARIES

                                                                      D
                                                                      P
                                                             CBL &    I
                                                           Associates
                                                             Limited
                                                         Partnership (DE)




D                      UG S                                                                             D                 UG S

         CBL/Richland                                                                                          CBL/Sunrise
                                                 99.5%                      99.5%
         G.P., LLC (TX)                                                                                        GP, LLC (DE)




                       MM—0.5%                                                                      CM—0.5%


                            D                U I S                            D                  U I S

                                 CBL RM-Waco,                                     CBL SM-Brownsville,
                                   LLC (TX)                                           LLC (TX)


                                 Richland Mall                                       Sunrise Mall




                   D                   U S                                             D                      U S

                       JG Winston-Salem,                                                     Hixson Mall,
                          LLC (OH)                                                            LLC (TN)


                          Hanes Mall                                                       Northgate Mall




                                                   D                        U S

      Burnsville Center                                   Layton Hills                                       Brookfield Square
       SPE, LLC (DE)                                 Mall CMBS, LLC (DE)                                    Anchor S, LLC (WI)


     Burnsville Center &                             Layton Hills Mall, OP,                             Brookfield Square—Sears
    Dick’s Sporting Goods                            Convenience Center &                                   & Street Shops
                                                            Plaza
                Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 71 of 144

                             CBL & ASSOCIATES LIMITED PARTNERSHIP
 6
                                         SUBSIDIARIES

                                                                   D
                                                                   P
                                                         CBL &     I
                                                       Associates
                                                         Limited
                                                     Partnership (DE)



     D                       U S   D                          D                         D
                                                                   North Charleston
            CBL/Kirkwood                  CBL/Gulf
                                                                    Joint Venture           Asheville, LLC (NC)
            Mall, LLC (DE)              Coast, LLC (FL)
                                                                    II, LLC (DE)




     D                       UG    D
                                                                                                                  CM
                                        JG Gulf Coast
            Kirkwood Mall                                                                    Asheville Mall
                                         Town Center
            Mezz LLC (DE)                                                                   CMBS, LLC (DE)
                                          LLC (OH)


                                       Gulf Coast Town                                        Asheville Mall
                                   Center—Phase III—Land


     D                       U I   D
CM
            Kirkwood Mall              GCTC Peripheral             Northwoods Mall
                                                                                                   CM
         Acquisition LLC (DE)           IV, LLC (FL)               CMBS, LLC (DE)


            Kirkwood Mall             Gulf Coast Town              Northwoods Mall
                                   Center—Peripheral IV—
                                           Land


     D                             D                          D                         D

             Alamance                    Mid Rivers               Jefferson Mall            TX-Land Parcels,
         Crossing, LLC (NC)             Land LLC (DE)          Company II, LLC (DE)            LLC (TX)


     Alamance Crossing—OPs         Mid Rivers Mall—Vacant         Jefferson Mall—Self   • Mall del Norte TX
                                            Parcel                    Development         Outparcel
                                                                                        • Pearland Town
                                                                                          Center—Outparcel TX
                                   D                                                      Land LLC
CM
          Alamance Crossing            Mid Rivers Mall              Jefferson Mall
                                                                                                   CM
          CMBS, LLC (DE)               CMBS, LLC (DE)              CMBS, LLC (DE)


     Alamance Crossing—East            Mid Rivers Mall              Jefferson Mall
                Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 72 of 144

                            CBL & ASSOCIATES LIMITED PARTNERSHIP
7
                                        SUBSIDIARIES
    D                             L

          CBL & Associates
         Properties, Inc. (DE)




                     D                                D

                           CBL Holdings                     CBL Holdings II,
                                                                                           Various Third Parties
                            I, Inc. (DE)                       Inc. (DE)


                                                               96.0645%
                                             GP—0.9976%                          2.9379%
                                                                          D
                                                                          P
                                                                CBL &     I
                0.1%                                          Associates
                                                                Limited
                                                            Partnership (DE)

                         GP—99.9%
    D                                                 D                                                D                     U S
        CoolSprings Crossing
                                        GP—2%             Dunite Acquisitions,                             CBL/Imperial Valley
              Limited                                                                      99%
                                       & LP—49%                LLC (DE)                                      GP, LLC (CA)
          Partnership (TN)


        CoolSprings Crossing
                                                      49%                                          MGP—1%

                             D                                                 D                    UG S

                                     Parkway Place                                   Imperial Valley
                                 Limited Partnership (AL)                            Mall, L.P. (CA)




                                                                                                       D                     UG
                                                                                                                                   CM
                                                                                                            Imperial Valley
                                                                                         99.5%
                                                                                                           Mall GP, LLC (DE)



                                                                                                   GP—0.5%
                             D                                                 D                       U I

                                      Parkway Place                                Imperial Valley Mall
                                      SPE, LLC (DE)                                   II, L.P. (CA)


                                      Parkway Place                                Imperial Valley Mall
                   Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 73 of 144

                              CBL & ASSOCIATES LIMITED PARTNERSHIP
     8
                                          SUBSIDIARIES

                                                                        D
                                                                        P
                                                             CBL &      I
                                                           Associates
                                                             Limited
                                                         Partnership (DE)




               D                             D                              D                           D

                     CBL/Monroeville            CBL/Monroeville                 CBL/Monroeville              CBL/Monroeville
                   Expansion II, LLC (PA)     Expansion III, LLC (PA)             II, LLC (PA)                III, LLC (PA)




                               GP—0.5%           99.5%                                   GP—0.5%            99.5%


D                              D                          D                              D
                                   CBL/Monroeville                                           Monroeville Anchor
      CBL/Monroeville                                          CBL/Monroeville
                                   Expansion Partner,                                             Limited
    Expansion I, LLC (PA)                                        I, LLC (DE)
                                       L.P. (PA)                                              Partnership (PA)


                                                                                             Monroeville Mall—
                                                                                                 Anchor


                                                                                         GP—0.5%            99.5%


                                                                                         D

                                                                                              CBL/Monroeville
                GP—0.5%            99.5%
                                                                                              Partner, L.P. (PA)


                                                                                         Monroeville Mall—Annex
                                                                                             at Monroeville


                                                                            GP—0.5%          99.5%


               D                                                            D
                                                          Ground Leased
                    CBL/Monroeville                       from                  CBL/Monroeville,
                   Expansion, L.P. (PA)                   CBL/Monroeville          L.P. (PA)
                                                          Partner, L.P.


                    Monroeville Mall—                                       • Monroeville Mall
                        District                                            • Monroeville Mall—
                                                                              CBL/Monroeville LP
              Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 74 of 144

                         CBL & ASSOCIATES LIMITED PARTNERSHIP
 9
                                     SUBSIDIARIES

                                                                    D
                                                                    P
                                                          CBL &     I
                                                        Associates
                                                          Limited
                                                      Partnership (DE)

              99.5%                                                                                 99.95%
                  D                  U G S      D                           D

                        Pearland Town                CBL/Parkdale                 CBL/Parkdale,
                      Center GP, LLC (DE)        Crossing GP, LLC (DE)              LLC (TX)



                  GP—0.5%                                                                 GP—0.05%
     D                UG I S                                   D                          D
      Pearland Town Center
                                                                    CBL/Parkdale                 Parkdale Mall
             Limited                        99.99%
                                                                   Mall GP, LLC (DE)          Associates, L.P. (TX)
        Partnership (TX)


     • Pearland Town Center
     • Pearland Town
       Center—Medical Office                   GP—0.01%                     MM—0.05%          99.95%
       Building


                                D                                           D

                                    Parkdale Crossing                              Parkdale
                                 Limited Partnership (TX)                        Mall, LLC (TX)


                                                        GP—0.01%              Parkdale Mall—Corner
                                                    99.99%                   (Self Dev. Tract 4/Pad B)


     D                    U I                   D
CM
         Pearland Ground,                              CBL/Parkdale              Parkdale Mall
                                                                                                               CM
            LLC (TX)                                 Crossing, L.P. (TX)        CMBS, LLC (DE)


     Pearland Town Center—                                                        Parkdale Mall
              Office

                                                     Parkdale Crossing
                                                                                       CM
                                                     CMBS, LLC (DE)


                                               • Parkdale Crossing
                                               • Parkdale Mall and
                                                 Crossing—Lifeway
                                                 Christian
                                                 Redevelopment
             Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 75 of 144

                                  MADISON JOINT VENTURE, LLC &
10
                                    CBL/J I, LLC SUBSIDIARIES

                                                                     D
                                                                     P
                                                            CBL &    I
                                                          Associates
                                                            Limited
                                                        Partnership (DE)


             D


                 CBL/J I, LLC (DE)




                                   D                             D                             D

                                        CBL/Brookfield I,            CBL/Brookfield II,            CBL/Madison I,
                                           LLC (DE)                     LLC (DE)                     LLC (DE)


                                                  MGP—81%
     D                             D

         CBL/Fayette I,                   CBL/Fayette II,
                                                                     19%
           LLC (DE)                         LLC (DE)



                     MGP—
                                       2.19%
                     97.81%                        D                             D                    UP
                 D
                                                       Brookfield Square               Madison Joint
                                                                                                                CM
                          Lexington Joint              Joint Venture (OH)            Venture, LLC (WI)
                           Venture (OH)

                                                       Brookfield Square             West Towne Crossing




                      Fayette Mall SPE,
                         LLC (DE)


                           Fayette Mall


                                                   D                       U S                 D                     U S
                                                                                                                           CM
                                                        Madison/West                                 Madison/East
                               CM
                                                       Towne, LLC (DE)                             Towne, LLC (DE)


                                                       West Towne Mall                             East Towne Mall
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 76 of 144

                            CBL/J II, LLC & MORTGAGE HOLDINGS, LLC
11
                                           SUBSIDIARIES

                                                                     D
                                                                     P
                                                           CBL &     I
                                                         Associates
                                                           Limited
                                                       Partnership (DE)


     D                                                                                          D                    U P

                                                                                                    Mortgage Holdings,
         CBL/J II, LLC (DE)
                                                                                                        LLC (DE)



                   D                             D                             D

                       CBL/CherryVale I,               CBL/Old Hickory             CBL/Old Hickory
                          LLC (DE)                       I, LLC (DE)                 II, LLC (DE)


                     CherryVale Mall—                       95%                              5%
                   Parking Lot & Driveway

                                 D                              D

                                         CBL/Citadel I,               CBL/Citadel II,
                                           LLC (DE)                     LLC (DE)



     D                           D                                             D
          CBL/EastGate I,            CBL/EastGate II,
            LLC (DE)                   LLC (DE)
                                                                                   Old Hickory Mall
         MGP—53.8475%                       46.1525%                                 Venture (TN)

                   D

                           EastGate
                         Company (OH)
                                                          MGP—74.5%                     MM—99.5%          0.5%


                       EastGate Mall—Self                           25.5%
                          Development
                   D
                       CBL/EastGate Mall,
                           LLC (DE)

                                                 D                                      D

                         EastGate Mall                   Charleston                          Old Hickory Mall
          CM
                        CMBS, LLC (DE)               Joint Venture (OH)                     Venture II, LLC (DE)


                         EastGate Mall                 Citadel Mall—OP                       Old Hickory Mall
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 77 of 144

                                      MORTGAGE HOLDINGS, LLC
12
                                           SUBSIDIARIES

                                                                  D
                                                                  P
                                                         CBL &    I
                                                       Associates
                                                         Limited
                                                     Partnership (DE)




           GP—99.9209%                   GP—99.9%                       GP—99.9%
                                                D                       U P
                           MM—99.9%                                                              GP—99.92%
                                                    Mortgage Holdings,
                                                        LLC (DE)



                       0.0791%
                                                                                       0.8%
                                      0.1%
                                                                  0.1%
                                                    0.1%
     D                            D                     U S   D                      U S   D
                                        Frontier Mall               Turtle Creek
            CBL/Nashua                                                                     Seacoast Shopping Center
                                      Associates Limited              Limited
      Limited Partnership (NH)                                                             Limited Partnership (NH)
                                      Partnership (WY)            Partnership (MS)


                                        Frontier Mall             Turtle Creek Mall




     D                                                                                     D

            Harford Mall                                                                       Southpark Mall,
         Business Trust (MD)                                                                     LLC (VA)


     • Harford Mall
     • Harford Mall—Annex




                   D                     U S                  D
                                                                                                                      CM
                           POM-College                            Valley View Mall              Southpark Mall
                         Station, LLC (TX)                         SPE, LLC (DE)               CMBS, LLC (DE)


                       Post Oak Mall & Phase                      Valley View Mall             Southpark Mall
                                III
                  Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 78 of 144

                                            MULTI-GP HOLDINGS, LLC
    13
                                                SUBSIDIARIES

                                                                        D
Supplemental Key for this Chart only                                    P
                                                             CBL &      I
    Multi-GP Holdings, LLC                                 Associates
                                                             Limited
                                                         Partnership (DE)
    CW Joint Venture, LLC




            99%              99%                                                 99%                      MM—81.99%

                                   D                          U

                                       Multi-GP Holdings,
                                           LLC (DE)




                  GP—1%                                       GP—1%



D                                                                   D                         U
     Westgate Crossing
                                                                        Arbor Place Limited
         Limited                   GP—1%
                                                                         Partnership (GA)
     Partnership (SC)


     Westgate Crossing

                                                                                              18.01%



                  D                                                                                D                         U
                       Meridian Mall
                                                                                                            CW Joint
                          Limited
                                                                                                        Venture, LLC (DE)
                      Partnership (MI)


                         Meridian Mall




                                   D

                                       Shoppes at St. Clair                 Greenbrier Mall              Arbor Place II,
                                        CMBS, LLC (DE)                       II, LLC (DE)                  LLC (DE)


                                       Shoppes at St. Clair                 Greenbrier Mall            Arbor Place and JCP
                 Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 79 of 144

                                              MULTI-GP HOLDINGS, LLC
  14
                                                  SUBSIDIARIES

                                                                             D
Supplemental Key for this Chart only                                         P
                                                                   CBL &     I
  Multi-GP Holdings, LLC                                         Associates
                                                                   Limited
                                                               Partnership (DE)
   CW Joint Venture, LLC


       D                            U

           Multi-GP Holdings,
                                            99%
               LLC (DE)



                           GP—1%                               MM—81.99%
                                D                          U

                                    Arbor Place Limited
                                     Partnership (GA)



                                                    18.01%
                                                      D                             U

                                                                CW Joint
                                                            Venture, LLC (DE)




       D                                D                   UG          D                   UG
             St. Clair Square               CBL/Westmoreland                CBL/Westmoreland              CBL/Park Plaza
             GP I, LLC (IL)                   I, LLC (DE)                     II, LLC (PA)                GP, LLC (AR)

                                                                                                99.9%
                                    99%
                                                                                                     GP—0.1%
                       GP—1%

                                                                                        CBL/Park Plaza, Limited
                                                      GP—0.5%               99.5%
                                                                                           Partnership (AR)
                      D
                           St. Clair Square
                        Limited Partnership (IL)                                            CBL/Park Plaza
                                                                                            Mall, LLC (DE)

                      D                               D                           U I

                           St. Clair Square                CBL/Westmoreland,               Park Plaza Mall
                                                                                                                      CM
                           SPE, LLC (DE)                       L.P. (PA)                  CMBS, LLC (DE)


                           St. Clair Square               Westmoreland Mall and            Park Plaza Mall
                                                                Crossing
                 Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 80 of 144

                               CBL & ASSOCIATES MANAGEMENT, INC.
    15
                                          SUBSIDIARIES

                                                                           D
                                                                           P
                                                                CBL &      I
                                                              Associates
                                                                Limited
                                                            Partnership (DE)


         MM—99%                                                                 MM—99.5%                            MM—99.5%
                                                     D

                                                          CBL & Associates
                                                         Management, Inc. (DE)


                                                                                                      0.5%
                                                                           0.5%
                                                                       D                                     D

                                                                               Eastland Holding                    Eastland Holding
                    CBL/Stroud, Inc. (PA)
                                                                                  I, LLC (IL)                        II, LLC (IL)



                       1%                                                                 61.3563%           38.6437%

D                                                                                         D

                                                                                              Eastland Member,
 Stroud Mall, LLC (PA)
                                                                                                   LLC (IL)


         Stroud Mall



D                                                                                         D

                                                                                                  Eastland Mall,
 IV Outparcels, LLC (CA)
                                                                                                    LLC (DE)


                                                                                                  Eastland Mall
         MGP—1.5%
                            98.5%

D                                   D                                  D                                     D

      Imperial Valley                      CBL-840 GC,                         West Towne                          Hickory Point
    Peripheral, L.P. (CA)                   LLC (VA)                        District, LLC (WI)                   Outparcels, LLC (IL)


Imperial Valley Mall—OP                 840 Greenbrier Circle              West Towne Mall—                  Hickory Point Mall—OP
                                                                           Restaurant District
                Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 81 of 144

                                 CBL & ASSOCIATES MANAGEMENT, INC.
16
                                            SUBSIDIARIES
     D                           L

          CBL & Associates
         Properties, Inc. (DE)




                     D                              D

                           CBL Holdings                   CBL Holdings II,
                                                                                        Various Third Parties
                            I, Inc. (DE)                     Inc. (DE)


                                                               96.0645%
                                             GP—0.9976%                        2.39379%
                                                                          D
                                                                          P
                                                               CBL &      I
              0.0385%                                        Associates
                                                               Limited
                                                           Partnership (DE)

                                 99.3468%
                                                    D

                                                         CBL & Associates
                                                                                                           MM—99.5%
                                                        Management, Inc. (DE)


                                                                                                0.5%
                     D                              D
                                                            Volusia Mall
                      CBL/GP Cary, Inc. (NC)
                                                            GP, Inc. (NY)

                                                                                  99%
                                     D
                      0.1973%              CBL/GP, Inc. (WY)         GP—1%

                           GP—0.4210%                                                                                         CM
     D                                                              D
        Henderson Square                                                Volusia Mall Limited
     Limited Partnership (NC)                                            Partnership (NY)


                                                                                                    D
            Cross Creek                                                 Volusia Mall Member              Laurel Park Retail
                                     99%
           Mall, LLC (NC)                                                 SPE, LLC (DE)                  Holding LLC (MI)

                         GP—1%
                                                                                                    D

                            Cross Creek Mall                                  Volusia Mall,              Laurel Park Retail
                             SPE, L.P. (NC)                                    LLC (FL)                 Properties LLC (DE)


                            Cross Creek Mall                                  Volusia Mall               Laurel Park Place
           Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 82 of 144

                          CBL & ASSOCIATES MANAGEMENT, INC.
17
                                     SUBSIDIARIES

                                                                D
                                                                P
                                                      CBL &     I
                                                    Associates
                                                      Limited
                                                  Partnership (DE)




                                           D

                                                CBL & Associates
                                               Management, Inc. (DE)




                                                                                                 99%
                            D                              D

                                Port Orange Holdings
                                                               CBL/GP II, Inc. (WY)
                                    II, LLC, (FL)


                            Pavilion at Port Orange—
                                        OPs
                                                                                   GP—1%


                                                                                      D

                                                                 Continental 460          WestGate Mall
     Various Investors
                                                                 Fund LLC (WI)        Limited Partnership (SC)



     315 Investor Units          435 Investor Units       MM—250 Continental Units

                                                                                      D

                                                                                           WestGate Mall II,
                                                                                             LLC (DE)




                                                                                                                 CM
                                                                                            WestGate Mall
                                                                                           CMBS, LLC (DE)
                                     Continental
                                 425 Fund LLC (WI)
                             Pavilion at Port Orange                                        WestGate Mall
                                 West JV—Apts
            Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 83 of 144

                        CBL & ASSOCIATES LIMITED PARTNERSHIP
18
                                      3RD PARTY

                                                                   D
                                                                   P
                                                        CBL &      I
                                                      Associates
                                                        Limited
                                                    Partnership (DE)


                              D

         Vision Fund               CBL HP Hotel                  CBL-TRS Member I,                  TR CBL-TRS I,
      Hamilton, LLC (GA)          Member, LLC (TN)                   LLC (DE)                         LLC (DE)


                MM—50%             50%                                       MM—50%            50%



                                                                                     CBL-TRS
                      Vision-CBL
                                                                                   Joint Venture,
                   Hamilton Place,
                                                                                     LLC (DE)
                       LLC (TN)
                Hamilton Place—ALOFT
                         Hotel



       CBL/York Town                CBL/York Town                 York Town Center
     Center GP, LLC (DE)            Center, LLC (DE)               GP, LLC (DE)                  CBL-Offices at
                                                                                               Friendly, LLC (NC)
                D
                          CBL/Penn                    High Family
                    Investments, LLC (DE)         Partnership I, LP (PA)                     Friendly Center—Belk
                                            11%
                                  38.9%           49.9%
                GP—0.1%                                       GP—0.1%
                                                                                                 CBL-Friendly
                                                                                                Center, LLC (NC)

                                      York Town
                                     Center, LP (PA)

                                                                                                                      CM
      York Town Center                                                                        CBL-Friendly Center
     Holding GP, LLC (DE)         99.999%                                                      CMBS, LLC (DE)

               GP—0.001%
                                                                                           Friendly Shopping Center


                     York Town Center
                     Holding, LP (PA)
                                                                    CBL-Shops at                 CBL-Shops at
                                                                 Friendly, LLC (NC)          Friendly II, LLC (NC)
                • York Town Center
                • York Town Center—
                  Pier One                                             Shops at Friendly Center—Phase I & II
                 Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 84 of 144

                             CBL & ASSOCIATES LIMITED PARTNERSHIP
  19
                                           3RD PARTY

       Supplemental Key for this Chart only                           D
                                                                      P
                                                            CBL &     I
 The Lewis Forrest Conner Family Trust                    Associates
                                                            Limited
The Holland Ashley Conner Family Trust                  Partnership (DE)




                                                     The Lewis Forrest
         GP—91% & LP—1%                                                                         GP—89.9% & LP—0.1%
                                                    Conner Family Trust


                                         4%                                            5%


                                                    The Holland Ashley
                                                    Conner Family Trust


                                         4%                                            5%




               Lebcon I,                                                                               Lebcon
               Ltd. (TN)                                                                            Associates (TN)
                                                                                                Hamilton Place—Lebcon
                                                                                                        (Land)




                            Hamilton Place        CBL Bullseye Member,                 Hamilton Corner
                                                                                                                CM
                           CMBS, LLC (DE)              LLC (TN)                        GP I LLC (DE)


                      Hamilton Place and OP
                                                             20%                         MGP5%


                                                                                                                        CM
                                                                                                    Hamilton Corner
                                          Bassam Issa                      Amin Issa
                                                                                                    GP II LLC (DE)


                                                MM55%              25%                            95%

CM
           Hamilton Crossing                                                    Hamilton Corner CMBS
           CMBS, LLC (DE)                                                       General Partnership (TN)
                                                          Bullseye,
                                                          LLC (TN)
         Hamilton Crossing and                   Hamilton Corner—AAA                   Hamilton Corner
              Expansion                                  Parcel
                  Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 85 of 144

                                CBL & ASSOCIATES MANAGEMENT, INC.
  20
                                             3RD PARTY

       Supplemental Key for this Chart only                            D
                                                                       P
                                                              CBL &    I
 The Lewis Forrest Conner Family Trust                      Associates
                                                              Limited
The Holland Ashley Conner Family Trust                    Partnership (DE)


                                                   D

                                                        CBL & Associates
                                                       Management, Inc. (DE)



                  91%                           91%                          MM—90%                          91%
                     D                                                            D

                         Development Options,
                                                                                       CBL/GP V, Inc. (TN)
                              Inc. (WY)
                                                         The Lewis Forrest
                                                        Conner Family Trust
                          1%                                                                       GP—1%
                                      GP—1%
                                 4%                                                           4%
                                                         4%            5%



                                                        The Holland Ashley
                                                        Conner Family Trust



                                 4%                                                           4%
                                                         4%            5%



       CM                                                                 CBL HP
                                           Jarnigan Road
              Jarnigan Road                                              Self Storage
                                              Limited
               II, LLC (DE)                                            Member, LLC (TN)
                                          Partnership (TN)
        CBL Center—Phase I &                                                  59.98%
                 II
                                                    Chattanooga Self Storage
                                                          JV, LP (TN)


                                                                     MM—
                                                                     40.02%

CM
                                         The Shoppes at                                                   CBL
            CBL Entertainment
                                         Hamilton Place,                   Hamilton                      Terrace
             Parcel, LLC (TN)
                                           LLC (TN)                        Place Self                    Limited
                                                                       Storage, LLC (TN)             Partnership (TN)
         Hamilton Place—Regal         The Shoppes at Hamilton        Hamilton Place—Self                The Terrace
                Cinema                        Place                        Storage
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 86 of 144

                             CBL & ASSOCIATES MANAGEMENT, INC.
 21
                                          3RD PARTY

                                                                      D
                                                                      P
                                                          CBL &       I
                                                        Associates
                                                          Limited
                                                      Partnership (DE)

                      CM—99.5%                         MM—96.5%                              CM—75.28%
                                                                                                        D

                                                                                                             CBL & Associates
                                                                                                            Management, Inc. (DE)


                                          0.5%
                                                                               3.5%
                                                                                                         24.72%
                                                 D                                    D

                    CBL-D’Iberville                   CBL Eagle Point                      CBL Statesboro
                   Member, LLC (MS)                  Member, LLC (DE)                     Member, LLC (GA)


                          MM—85%                           MM—50%                               MM—50%

D’Iberville Promenade,              CHM Browning,                         ESR Statesboro,
      LLC (GA)                        LLC (TN)                              LLC (GA)



                  15%                                50%                                  50%



                       The
                                                       Shoppes at
                    Promenade
                                                       Eagle Point,                           Statesboro
                    D’Iberville,
                                                        LLC (TN)                          Crossing, LLC (GA)
                     LLC (MS)
               Promenade at D’Iberville           Shoppes at Eagle Point                    Statesboro—Land




Cincinnati Self Storage          Mid Rivers Self Storage           Beaumont Self Storage
                           50%                              50%                                   50%
   JV III, LP (TN)                    JV, LP (TN)                      JV, LLP (TX)



              MM—50%                           MM—50%                               MM—50%


                                                            Self
                                                          Storage                              Parkdale
                       EastGate                           at Mid                              Self Storage,
                   Storage, LLC (OH)                 Rivers, LLC (MO)                          LLC (TX)
                  EastGate Mall—Self             Mid Rivers—Self Storage                  Parkdale Mall—Self
                       Storage                                                                 Storage
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 87 of 144

                             CBL & ASSOCIATES MANAGEMENT, INC.
  22
                                          3RD PARTY

       Supplemental Key for this Chart only                              D
                                                                         P
                                                              CBL &      I
       CBL Ambassador Member, LLC                           Associates
                                                              Limited
   Stirling Ambassador Partners, L.L.C.                   Partnership (DE)



       MM—~86%                         MM—54.29%                             MM—91.09%
                                                   D

                                                        CBL & Associates                                       MJDB Real Estate
                                                       Management, Inc. (DE)                                    Holdings, LLC



                          ~14%
                                                                       9.91%                                  5%
                                                    45.71%
                                 D                                   D

CBL Ambassador Member,            Hammock Landing/West                       The Pavilion at
                                                                                                          Ogdensburg LLC (NY)
      LLC (LA)                     Melbourne, LLC (FL)                   Port Orange, LLC (FL)



              MM—65%                              MM—50%                              MM—50%                  40%




       MM—65%                        Stirling Ambassador                  Hammock Landing
                                                                                                                John Rehak, Jr.
                                     Partners, L.L.C. (LA)                Associates, LP (DE)



                  35%
                                                                         50%                                  5%
                                     35%


                                                             West
                                                          Melbourne
                    Ambassador                           I, LLC f/k/a
                                                                                                Port Orange
                   Town Center                      Benchmark Melbourne
                                                                                                I, LLC (FL)
                  JV, L.L.C. (LA)                   75 Associates LLC (DE)
               Ambassador Town Center




                                  West Melbourne Town                      West Melbourne                     Port Orange Town
    Ambassador                      Center LLC (DE)                      Holdings II, LLC (FL)                 Center LLC (DE)
   Infrastructure,
     L.L.C. (LA)
  Ambassador Town                    Hammock Landing—                    Hammock Landing—               Pavilion at Port Orange—
Center—Infrastructure                    Phase I                             Phase II                             Phase I
                 Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 88 of 144

                                                        CBL/T-C, LLC
 23
                                                         3RD PARTY
      D                           L
           CBL & Associates
          Properties, Inc. (DE)

                      D                             D
                            CBL Holdings                 CBL Holdings II,
                                                                                          Various Third Parties
                             I, Inc. (DE)                   Inc. (DE)
                                                             96.0645%
                                            GP—0.9976%                        2.9379%
                                                                        D
                                                                        P
                                                             CBL &      I
                                                           Associates
                                                             Limited
                          0.1%                           Partnership (DE)
                                      GP—99.9%
                                                                                     D
                                                                                          CBL & Associates
                                                           MM—99.5%
                                                                                         Management, Inc. (DE)
                                                                              0.5%

                                                        Oak Park Holding I,
                                                            LLC (KS)


                       The Galleria Associates,                                              T-C Midwest
                                                        MM—33.1464488%
                             L.P. (TN)                                                      Retail LLC (DE)
                                             16.8535512%                       50%




                                                             CBL/T-C,
                                                             LLC (DE)




                                             CoolSprings                CoolSprings GL
                  CM                                                                                              CM
                                            Mall, LLC (DE)              Parcel, LLC (TN)


                                       CoolSprings Galleria          CoolSprings Macy’s                                        CM
                                                                    Outparcel—Red Robin


                                                                                                            West County
                                                                                                       Shoppingtown LLC (DE)


CM                                                                                                                             CM

             Oak Park                                                                                     West County Mall
           Mall, LLC (DE)                                                                                 CMBS, LLC (DE)


            Oak Park Mall                                                                               West County Center
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 89 of 144

                                              MISCELLANEOUS
24
                                                 3RD PARTY

     Supplemental Key for this Chart only                        D
                                                                 P
                                                        CBL &    I
        Horizon Private Equity III, LLC               Associates
                                                        Limited
                     Wolftever II, LLC              Partnership (DE)


                                                                                  D
                                                                                       CBL & Associates
CBL/MSC, LLC (SC)
                                                                                      Management, Inc. (DE)

                                    Burroughs & Chapin
                          49%
                                    Company, Inc. (SC)           CBL/MSC II, LLC (SC)

                                                                MGP—1% & LP—49%
                                  0.1%            0.1%

                                                                 CBL BI Developments                 CBL BI Developments II
                                                                  Member, LLC (TN)                     Member, LLC (TN)
                                    MOSCM, LLC (SC)
                                                                                      20%


                                                                       Horizon Private                         20%
              MGP—1%             GP—1%          GP—1%                  Equity III, LLC

                                                                                                       40%
                                                                                      50%
                                    MOSCI, LLC (SC)
                                                                       Wolftever II, LLC

                                                                                                    MM—40%
                                  48.9%          48.9%
                                                                                 MM—30%


                                                          Mall
                          Mall
                                                        of South
                        of South                                                                BI
                                                       Carolina
                    Carolina Limited                                                       Developments,
                                                   Outparcel Limited
                    Partnership (SC)                                                         LLC (TN)
                                                    Partnership (SC)
                                                   Coastal Grand OP                   Northgate Mall—JCP




                                                                    Coastal Grand
Coastal Grand-DSG,                   Coastal Grand
                                                                      Outparcel                                 BI
     LLC (SC)                       CMBS, LLC (DE)
                                                                   CMBS, LLC (DE)                          Developments
                                                                                                           II, LLC (TN)
Coastal Grand Mall—              Coastal Grand Mall and        Coastal Grand Outparcel               Northgate Mall—Former
Dick’s Sporting Goods                    District                                                         Sears Parcel
               Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 90 of 144

                                               MISCELLANEOUS
 25
                                                  3RD PARTY

                                                                  D
                                                                  P
                                                         CBL &    I
                                                       Associates
                                                         Limited
                                                     Partnership (DE)




                                 D

          CBL Louisville              CBL & Associates         CBL Woodstock Member,        Pleasant Lake-Skoien
         Member, LLC (KY)            Management, Inc. (DE)          LLC (GA)               Investments, LLC (DE)



                                                                                  MM—50%
                                                                                                    7.389%


                    CBL Louisville Outparcel     CBL Woodstock Outparcel         Pleasant Lake
                      Member, LLC (KY)             Member, LLC (GA)              Apts., LP (OH)



            MM—65%               MM—65%                                                    7.611%



                                                                                Horizon Atlanta
                       Horizon Louisville
                                                              MM—75%            Outlet Shoppes,
                       Outlets, LLC (DE)
                                                                                  LLC (DE)



                       35%            35%                                      25%          35%




             Louisville                                                                             Atlanta
                                         Louisville                    Atlanta
              Outlet                                                                                 Outlet
                                     Outlet Outparcels,           Outlet Outparcels,
         Shoppes, LLC (DE)                                                                        JV, LLC (DE)
                                         LLC (DE)                     LLC (DE)
      • Outlet Shoppes of the       Outlet Shoppes of the         Outlet Shoppes at         Outlet Shoppes at
        Bluegrass—OP               Bluegrass—OP Tract 8          Atlanta—Outparcels         Atlanta—Tract 1B
      • Outlet Shoppes of the
        Bluegrass—OP Tract 11


CM                                                                                                                   CM
          Bluegrass Outlet
                                       Bluegrass Outlet            Atlanta Outlet             Atlanta Outlet
          Shoppes CMBS,
                                     Shoppes II, LLC (KY)       Shoppes II, LLC (DE)        Shoppes, LLC (DE)
             LLC (DE)


        Outlet Shoppes of the        Outlet Shoppes of the        Outlet Shoppes at      Outlet Shoppes at Atlanta
             Bluegrass               Bluegrass—Phase II           Atlanta—Parcel
                Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 91 of 144

                                                MISCELLANEOUS
 26
                                                   3RD PARTY

      Supplemental Key for this Chart only                          D
                                                                    P
                                                           CBL &    I
         CBL Gettysburg Member, LLC                      Associates
                                                           Limited
Pleasant Lake-Skoien Investments, LLC                  Partnership (DE)




       CBL Gettysburg Member,          Pleasant Lake-Skoien                 CBL Laredo                      CBL Fremaux
             LLC (DE)                 Investments, LLC (DE)               Member, LLC (TX)                Member, LLC (DE)


                                    29.8426%        29.8426%
                                                                             MM—65%                            MM—65%
                                                    MM—50%
                            MM—50%
                                  Individual Retirement
                                Account of Thomas Berlin,
                                                                                     El Portal Center LLC (DE)
                                       Equity Trust
                                   Company, custodian

                                    1.0987%           1.0987%                          35%



                                          Horizon Group
                                                                                       Lawrence A. Friedman
                                        Properties, L.P. (DE)


                                                                                     Class B
                                    19.0587%         19.0587%
                                                                                     Member


                                                                                            Stirling-Levis,
                            Gettysburg                     Gettysburg
                                                                                             L.L.C. (DE)
                           Outlet Center                      Outlet
                         Holding, LLC (DE)               Center, LLC (DE)
                                                         Outlet Shoppes at                               35%
                                                        Gettysburg Phase II
          Gettysburg Outlet
                                        99%
         Center GP, Inc. (DE)
                                GP—1%                                                                           Fremaux
                                                                            Laredo Outlet                      Town Center
                                         Gettysburg Outlet                  JV, LLC (DE)                      JV, LLC (DE)
                                         Center, LP (PA)




                                        Gettysburg Outlet
                                                                            Laredo Outlet               Fremaux Town Center
                 CM                      Center CMBS,
                                                                          Shoppes, LLC (DE)                SPE, LLC (DE)
                                            LLC (DE)


                                        Outlet Shoppes at           Outlet Shoppes at Laredo            Fremaux Town Center
                                        Gettysburg Phase I                                                 Phase I and II
              Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 92 of 144

                                             MISCELLANEOUS
27
                                                3RD PARTY

     Supplemental Key for this Chart only                         D
                                                                  P
                                                         CBL &    I
CBL El Paso Outparcel Member, LLC                      Associates
                                                         Limited
                Horizon El Paso, LLC                 Partnership (DE)



                                              D
        Horizon El Paso,                           CBL & Associates                              CBL El Paso
           LLC (DE)                               Management, Inc. (DE)                        Member, LLC (DE)

              25%            50%            50%                           25%

                                                  CBL El Paso Outparcel
                                                   Member, LLC (TX)

                  MM—75%
                                MM—50%
                                                     MM—33.333%
                                                                                  MM—50%
                                                   Pleasant Lake-Skoien
                                                  Investments, LLC (DE)

                                                  4.9167%       7.375%

                                                     Pleasant Lake
                                                     Apts., LP (OH)

                                                  11.75%       17.625%



                                           El
                                                                       El Paso
                                      Paso Outlet
                                                                    Outlet Center
                                      Outparcels,
                                                                  Holding, LLC (DE)
                                        LLC (DE)
                                   Outlet Shoppes at El
                                        Paso—OP
                                                                                              El Paso Outlet Center
                                                                                               Manager, Inc. (DE)
                          El Paso                                                                 MM—0.5%
                           Outlet                                                     99.5%
                      Outparcels II,
                         LLC (DE)                                                                El Paso Outlet
                    Outlet Shoppes of El                                                        Center, LLC (DE)
                       Paso—OP II

                                                                                                                      CM
                                                                                              El Paso Outlet Center
            El Paso                                                                             CMBS, LLC (DE)
         Outlet Center
         II, LLC (DE)
      Outlet Shoppes at El                                                                    Outlet Shoppes at El
     Paso—.2763 Acre Tract                                                                    Paso—Phase I and II
                  Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 93 of 144

                                                  MISCELLANEOUS
    28
                                                     3RD PARTY

         Supplemental Key for this Chart only                         D
                                                                      P
                                                             CBL &    I
               Montgomery Partners, L.P.                   Associates
                                                             Limited
     Cafaro Governor’s Square Partnership                Partnership (DE)




D

     CBL & Associates
    Management, Inc. (DE)




                                              99%
                                                                                                        Anthony M. Cafaro,
                                                                            CBL/Kentucky
                                                                                                           Trustee of the
D                                                                           Oaks, LLC (DE)
                                                                                                       Revocable Family Trust

    CBL/GP VI, Inc. (TN)




                            GP—1%                                                         50%         GP—10%

                                   D

                                          Montgomery
                                       Partners, L.P. (TN)
                                                                                                           William A. Cafaro,
                                                                                                        Anthony M. Cafaro, Jr.,
                                                                              The Marion
                                                                                                       Mark J. Beck, Co-Trustees
                                                                            Plaza, Inc. (DE)
                                                                                                       of the Anthony M. Cafaro
                                    47.5%             50%                                                   Irrevocable Trust



                                      Cafaro Governor's
      Donald J. DeSalvo
                                    Square Partnership (OH)
                                                                                      MGP—30%          GP—10%


                                MGP—47.5%         MGP—50%
                     5%




                           Governor’s                     Governor’s                             Kentucky
                             Square                         Square                              Oaks Mall
                          Company (OH)                  Company IB (OH)                        Company (OH)
                     Governor’s Square              Governor’s Square Plaza               Kentucky Oaks Mall
Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 94 of 144




                            EXHIBIT B

                  Restructuring Support Agreement
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 95 of 144

                                                                                                      Execution Version


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT
DISCUSSIONS AMONG THE PARTIES THERETO.         ACCORDINGLY, THIS
RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR
DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
AND OTHER PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED
HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTATION INCORPORATING THE TERMS SET FORTH HEREIN
AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTATION AND THE
APPROVAL RIGHTS OF THE PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE
DOCUMENTATION.



                              RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 13.02, collectively, this “Agreement”) is made and
entered into as of August 18, 2020 (the “Execution Date”), by and among the following parties
(each of the following described in sub-clauses (i) and (ii) of this preamble, collectively,
the “Parties”):1

                  CBL & Associates Properties, Inc., a corporation incorporated under the Laws of
                  Delaware (the “Company”), and each of its Affiliates listed on Exhibit A to this
                  Agreement that has executed and delivered counterpart signature pages to this
                  Agreement to counsel to the Consenting Noteholders (collectively and together
                  with the Company, the “Company Parties”); and


1   Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed to them in
    Section 1.
                                                              1
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 96 of 144




               the undersigned beneficial owners and/or investment advisors or managers of
               discretionary funds, accounts, or other entities for the holders or beneficial owners
               of the Company Claims that have executed and delivered counterpart signature
               pages to this Agreement, a Joinder, or a Transfer Agreement to counsel to the
               Company Parties (collectively, the “Consenting Noteholders”).

                                           RECITALS

        WHEREAS, the Company Parties and the Consenting Noteholders have in good faith and
at arm’s length negotiated or been apprised of certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms set forth in this
Agreement and as specified in the term sheet attached as Exhibit B hereto (the “Restructuring
Term Sheet” and, such transactions as described in this Agreement and the Restructuring Term
Sheet, collectively, the “Restructuring Transactions”);

       WHEREAS, the Company Parties will implement the Restructuring Transactions through
the commencement by the Company Parties of voluntary cases under chapter 11 of the Bankruptcy
Code in the Bankruptcy Court (the cases commenced, the “Chapter 11 Cases”); and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement and the Restructuring Term
Sheet;

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Company Parties (jointly and severally) and each of the Consenting
Noteholders (severally but not jointly), intending to be legally bound hereby, agrees as follows:

                                         AGREEMENT

Section 1.     Definitions and Interpretation.

       1.01. Definitions. Capitalized terms used but not defined in this Agreement have the
meanings given to such terms in the Restructuring Term Sheet attached hereto. Additionally, the
following terms shall have the following definitions:

       “2023 Missed Payment” has the meaning set forth in Section 4.02(b).

        “2023 Notes” means CBL Limited Partnership’s 5.25% Senior Notes due 2023, issued in
the aggregate principal amount of $450 million, pursuant to the Indenture.

        “2026 Missed Payment” has the meaning set forth in Section 4.02(b).

       “2026 Notes” means CBL Limited Partnership’s 5.95% Senior Notes due 2026, issued in
the aggregate principal amount of $625 million, pursuant to the Indenture.

                                                 2
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 97 of 144




        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person as of the date on which, or
at any time during the period for which, the determination of affiliation is being made (including
any affiliated funds of such Person). For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through the ownership of
voting securities, by contract or otherwise, provided that, for the avoidance of doubt, with respect
to the Company Parties, Affiliates shall not include any of the Company Parties’ joint venture
partners.

       “Agreement” has the meaning set forth in the preamble.

       “Agreement Effective Date” has the meaning set forth in Section 2.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

       “Akin Gump” means Akin Gump Strauss Hauer and Feld LLP.

        “Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, liquidation, asset sale, share issuance, tender offer, recapitalization,
plan of reorganization, share exchange, business combination, joint venture or similar transaction
involving any one or more Company Parties, or any Affiliates of the Company Parties, or the debt,
equity, or other interests in any one or more Company Parties or any Affiliates of the Company
Parties, in each case other than the Restructuring Transactions.

      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
amended.

       “Bankruptcy Court” means the United States Bankruptcy Court administering the
Chapter 11 Cases, in such jurisdiction as determined with the reasonable consent of the Required
Consenting Noteholders and the Company Parties.

       “Business Day” means any day other than a Saturday, Sunday, or a U.S. federal holiday
as recognized by banking institutions in the City of New York.

        “Causes of Action” means any action, Claim, cause of action, controversy, demand,
right, action, lien, indemnity, existing equity interest, guaranty, suit, obligation, liability, damage,
judgment, account, defense, offset, power, privilege, license, and franchise of any kind or character
whatsoever, whether known, unknown, contingent or noncontingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or


                                                   3
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 98 of 144




unsecured, assertable directly or derivatively, in contract or in tort, in law or in equity, or pursuant
to any other theory of law.

        “CBL Limited Partnership” means CBL & Associates Limited Partnership, a Delaware
limited partnership.

        “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

        “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

        “Common Equity Interests” means the common stock of the Company and the common
units, and all classes of special common units of the CBL Limited Partnership.

        “Company” has the meaning set forth in the preamble.

       “Company Claims” means any Claim against a Company Party, including the Notes
Claims.

        “Company Interests” means any existing equity interest in the Company Parties.

        “Company Parties” has the meaning set forth in the preamble.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to Section 1129 of the Bankruptcy Code, which Confirmation Order shall be in
accordance with this Agreement and the Definitive Documentation.

        “Consenting Noteholders” has the meaning set forth in the preamble.

        “Definitive Documentation” has the meaning set forth in Section 3.

      “Disclosure Statement” means the related disclosure statement with respect to the Plan,
which Disclosure Statement shall be in accordance with this Agreement and the Definitive
Documentation.

        “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

        “Execution Date” has the meaning set forth in the preamble.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Final Order” means an order or judgment of the Bankruptcy Court (or any other court of
competent jurisdiction) entered by the Clerk of the Bankruptcy Court (or such other court) on the
docket in the Chapter 11 Cases (or the docket of such other court), which has not been modified,
amended, reversed, vacated or stayed and as to which (A) the time to appeal, petition for certiorari,
or move for a new trial, stay, reargument or rehearing has expired and as to which no appeal,
petition for certiorari or motion for new trial, stay, reargument or rehearing shall then be pending
                                                   4
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 99 of 144




or (B) if an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof has been
sought, such order or judgment of the Bankruptcy Court (or other court of competent jurisdiction)
shall have been affirmed by the highest court to which such order was appealed, or certiorari shall
have been denied, or a new trial, stay, reargument or rehearing shall have been denied or resulted
in no modification of such order, and the time to take any further appeal, petition for certiorari or
move for a new trial, stay, reargument or rehearing shall have expired, as a result of which such
order shall have become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy
Procedure; provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Federal Rules of Bankruptcy Procedure, may be filed
relating to such order, shall not cause an order not to be a Final Order.

       “First Day Pleadings” means the first-day pleadings that the Company Parties determine,
with the reasonable consent of the Required Consenting Noteholders, are necessary or desirable to
file.

        “Governmental Entity” means any U.S. or non-U.S. international, regional, federal, state,
municipal or local governmental, judicial, administrative, legislative or regulatory authority,
entity, instrumentality, agency, department, commission, court, or tribunal of competent
jurisdiction (including any branch, department or official thereof).

       “Indenture” means that certain Indenture, dated as of November 26, 2013, among CBL
Limited Partnership, as issuer, the Company, as limited guarantor, and the Indenture Trustee, as
amended, modified or supplemented by that certain First Supplemental Indenture dated as of
November 26, 2013 by and among the CBL Limited Partnership, the Company, and the Indenture
Trustee, the Second Supplemental Indenture dated as of December 13, 2016 by and among the
CBL Limited Partnership, the Company and the Indenture Trustee and the Third Supplemental
Indenture dated as of January 30, 2019 by and among CBL Limited Partnership, the Company, the
subsidiary guarantors of the Company party thereto (the “Subsidiary Guarantors”), and the
Indenture Trustee, pursuant to which the Notes are outstanding.

       “Indenture Trustee” means Delaware Trust Company, as successor trustee under the
Indenture.

        “Law” means any law, constitution, statute, rule, regulation, ordinance, code, judgment,
order, decree, treaty, convention, governmental directive or other legally enforceable requirement,
U.S. or non-U.S., of any Governmental Entity, including common law.

        “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including any conditional sale
or other title retention agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same.

       “New Equity Interests” has the meaning set forth in the Restructuring Term Sheet.

                                                  5
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 100 of 144




        “New Organizational Documents” means all organizational and governance documents
for the reorganized Company and its direct and indirect subsidiaries.

         “Non-Consenting Noteholder” has the meaning set forth in Section 12(b).

         “Notes” means, collectively, the 2023 Notes, the 2024 Notes and the 2026 Notes.

       “Notes Claims” means any Claim against a Company Party arising under, derived from,
based on, or related to the Notes or the Indenture.

        “Person” means an individual, firm, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, association, trust, Governmental Entity or
other entity or organization.

         “Petition Date” means the date on which the Company Parties commence the Chapter 11
Cases.

      “PJT Partners” means PJT Partners LP, as financial advisor to the Consenting
Noteholders.

      “Plan” means the joint chapter 11 plan of reorganization filed by the Company Parties in
the Chapter 11 Cases to implement the Restructuring Transactions in accordance with this
Agreement and the Definitive Documentation.

       “Plan Effective Date” means the date on which all conditions to consummation of the Plan
have been satisfied in full or waived, in accordance with the terms of the Plan, and the Plan
becomes effective.

       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties with the Bankruptcy
Court in accordance with this Agreement and the Definitive Documentation.

        “Preferred Equity Interests” means the preferred stock of the Company and the preferred
units of the CBL Limited Partnership.

         “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims (or enter with customers into long and short
positions in Company Claims), in its capacity as a dealer or market maker in Company Claims and
(b) is, in fact, regularly in the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

       “Required Consenting Noteholders” means, as of the relevant date, Consenting
Noteholders that collectively hold at least 75% of the aggregate outstanding principal amount of
the Notes held by all such Consenting Noteholders.

                                                 6
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 101 of 144




       “Restructuring Term Sheet” has the meaning set forth in the recitals.

       “Restructuring Transactions” has the meaning set forth in the recitals.

       “Section 16 Officer” means any employee of the Company Parties who is subject to the
disclosure requirements of Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Solicitation Materials” means all solicitation materials in respect of the Plan together
with the Disclosure Statement, which Solicitation Materials shall be in accordance with this
Agreement and the Definitive Documentation.

        “Termination Date” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 11.01, 11.02, 11.03, or 11.04.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales or other transactions).

       1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)     unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)     unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time; provided that any capitalized
terms herein which are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;

       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;


                                                 7
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 102 of 144




        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

       (h)     references to “shareholders”, “directors”, and/or “officers” shall also include
“members”, “partners”, and/or “managers”, as applicable, as such terms are defined under the
applicable limited liability company or partnership Laws;

       (i)     the use of “include” or “including” is without limitation, whether stated or not;

        (j)    the phrase “counsel to the Company Parties” refers in this Agreement to counsel
specified in Section 13.10(a);

       (k)      the phrase “counsel to the Consenting Noteholders” refers in this Agreement to
counsel specified in Section 13.10(b); and

       (l)     the provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of
time prescribed or allowed herein.

Section 2.    Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:01 a.m., prevailing New York local time, on the date on
which all of the following conditions have been satisfied or waived in accordance with this
Agreement (the “Agreement Effective Date”):

       (a)     each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Consenting Noteholders;

       (b)     each of the Consenting Noteholders, who hold in the aggregate at least 54% of the
aggregate outstanding principal amount of Notes shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Company Parties; and

         (c)    the Company Parties shall have timely paid all (i) invoiced and outstanding fees
and expenses of Akin Gump, one local counsel, and PJT Partners (to the extent that such advisors
are for the ad hoc group of Consenting Noteholders and not any individual Consenting Noteholder)
and (ii) reasonable and documented out of pocket expenses of individual Consenting Noteholders
(including fees and expenses of external counsel) not to exceed $250,000 in the aggregate.

Section 3.     Definitive Documentation.

        3.01. The documents related to or otherwise utilized to implement or effectuate the
Restructuring Transactions (collectively, the “Definitive Documentation”) shall include, without
limitation, the following: (A) the Plan and its exhibits, ballots, and solicitation procedures; (B) the
Confirmation Order; (C) the Disclosure Statement; (D) the order of the Bankruptcy Court
approving the Disclosure Statement and the other Solicitation Materials; (E) the First Day
                                                  8
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 103 of 144




Pleadings and all orders sought pursuant thereto; (F) the Plan Supplement; (G) the Warrants and
any related documentation; (H) the documentation issuing and setting forth the rights, preferences
and privileges of the New Equity Interests; (I) the Registration Rights Agreement; (J) the New
Organizational Documents; (K) the New Notes indenture and any related documentation; and (L)
such other agreements and documentation reasonably desired or necessary to consummate and
document the transactions contemplated by this Agreement, the Restructuring Term Sheet, and the
Plan.

        3.02. Upon completion, the Definitive Documentation and every other document, deed,
agreement, filing, notification, letter or instrument related to the Restructuring Transactions shall
contain terms, conditions, representations, warranties, and covenants consistent with the terms of
this Agreement, as they may be modified, amended, or supplemented in accordance with Section
12. Further, the Definitive Documentation not executed or in a form attached to this Agreement
as of the Execution Date shall otherwise be in form and substance reasonably acceptable to the
Company Parties and, the Required Consenting Noteholders; provided, however, that,
notwithstanding the foregoing, the New Organizational Documents shall be acceptable only to the
Required Consenting Noteholders; provided, further, however, that the Required Consenting
Noteholders will consult with the Company Parties regarding such New Organizational
Documents, provided, that nothing in the New Organizational Documents shall adversely impact
the economic recovery of the holders of Common Equity Interests as set forth in the Restructuring
Term Sheet.

Section 4.     Commitments of the Consenting Noteholders.

       4.01.   General Commitments, Forbearances, and Waivers.

        (a)     During the Agreement Effective Period, each Consenting Noteholder severally, and
not jointly, agrees to:

                 (i)     support the Restructuring Transactions and vote and exercise any powers or
rights available to it (including in any shareholders’, or creditors’ meeting or in any process
requiring voting or approval to which they are legally entitled to participate) in each case in favor
of any matter requiring approval to the extent reasonably necessary to implement the Restructuring
Transactions, including, but not limited to, supporting any request by the Company Parties for
further interest rate forbearance periods in advance of the commencement of the Chapter 11 Cases;

                (ii)    use commercially reasonable efforts to give, subject to applicable Laws, any
notice, order, instruction, or direction to the Indenture Trustee necessary to give effect to the
Restructuring Transactions; and

                (iii) negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documentation that are consistent with this Agreement to which it
is required to be a party;



                                                 9
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 104 of 144




        (b)      During the Agreement Effective Period, subject to applicable Laws and as
otherwise set forth in this Agreement, each Consenting Noteholder severally, and not jointly,
agrees that it shall not directly or indirectly:

              (i)   object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

               (ii)    propose, file, support, or vote for any Alternative Restructuring Proposal;

               (iii) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement or the Plan;

              (iv)  initiate, or have initiated on its behalf, any litigation or proceeding which
would materially or unreasonably delay, impede, or interfere with the implementation or
consummation of the Restructuring Transactions, other than to enforce this Agreement or any
Definitive Documentation or as otherwise permitted under this Agreement; or

                (v)    object to, delay, impede, or take any other action to interfere with the
Company Parties’ or their Affiliates’ ownership and possession of their assets, wherever located,
or interfere with the automatic stay arising under section 362 of the Bankruptcy Code; provided,
however that nothing in this Agreement shall limit the right of any Party to exercise any right or
remedy provided under this Agreement, the Confirmation Order, or any Definitive Documentation.

       4.02.   Commitments with Respect to Chapter 11 Cases.

        (a)     During the Agreement Effective Period, each Consenting Noteholder that is entitled
to vote to accept or reject the Plan pursuant to its terms agrees that it shall, subject to receipt by
such Consenting Noteholder, whether before or after the commencement of the Chapter 11 Cases,
of the Solicitation Materials:

                 (i)     vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the commencement
of the solicitation of the Plan and its actual receipt of the Solicitation Materials and the ballot that
meet the requirements of Sections 1125 and 1126 of the Bankruptcy Code; provided, however,
that the consent or votes of the Consenting Noteholders shall be immediately revoked and deemed
null and void ab initio upon the occurrence of the Termination Date (other than a Termination
Date as a result of the occurrence of the Plan Effective Date);

                (ii)    to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, elect not to opt out of the releases set forth in the Plan by timely delivering its
duly executed and completed ballot(s) indicating such election; and

             (iii) not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (i) and (ii) above;
provided, however, that nothing in this Agreement shall prevent any Party from withholding,
                                                  10
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 105 of 144




amending or revoking (or causing the same) its timely consent or vote with respect to the Plan if
this Agreement has been terminated in accordance with its terms with respect to such Party (other
than a Termination Date as a result of the occurrence of the Plan Effective Date).

        (b)     During the Agreement Effective Period, each Consenting Noteholder, in respect of
each of its Company Claims, will not directly or indirectly object to, delay, impede, or take any
other action to interfere with any motion or other pleading or document filed by a Company Party
in the Bankruptcy Court that is contemplated by and in accordance with this Agreement.

        4.03. Waiver of Prior Events of Default. The Consenting Noteholders acknowledge and
agree that each of the Events of Default (as such term is defined under the Indenture) under the
Indenture resulting from the failure by the Company to make each of the payments of (i) the
interest payment originally due and payable on June 1, 2020 for the 2023 Notes (the “2023 Missed
Payment”) and (ii) the interest payment originally due and payable on June 15, 2020 for the 2026
Notes (the “2026 Missed Payment”) are no longer continuing under the Indenture as a result of
the Company making each of the 2023 Missed Payment and the 2026 Missed Payment in full on
August 5, 2020. Further, in the event that either the Indenture Trustee or other holders of the 2023
Notes or 2026 Notes, as applicable, take any action to declare either or both of the 2023 Notes or
the 2026 Notes immediately due and payable pursuant to Section 502 under the Indenture, solely
due to either or both of Events of Default (as such term is defined under the Indenture) under the
Indenture resulting from the 2023 Missed Payment or 2026 Missed Payment, the Consenting
Noteholders agree (solely to the extent permitted under the Indenture) to rescind and cancel any
such acceleration(s); provided, however, that in no event shall the Consenting Noteholders be
required to provide an indemnity or bear responsibility for any out of pocket costs related to any
such rescission and cancellation.

        4.04. No Liabilities. Notwithstanding any other provision in this Agreement, including
this Section 4, nothing in this Agreement shall require any Consenting Noteholder to incur any
expenses, liabilities or other obligations, or agree to any commitments, undertakings, concessions,
indemnities or other arrangements that could result in expenses, liabilities or other obligations to
any Consenting Noteholder. Notwithstanding the immediately preceding sentence, nothing in this
Section 4.04 shall serve to limit, alter or modify any Consenting Noteholder’s express obligations
under the terms of this Agreement.

Section 5.      Additional Provisions Regarding the Consenting Noteholders’ Commitments.
Notwithstanding anything contained in this Agreement, nothing in this Agreement shall: (a)
subject to any confidentiality obligations set forth in the Indenture, this Agreement or in any
confidentiality agreement entered into by a Company Party and the Consenting Noteholders, or
the advisors to the Consenting Noteholders, affect the ability of any Consenting Noteholder to
consult with any other Consenting Noteholder, the Company Parties, or any other party in interest
in the Chapter 11 Cases (including any official committee and the United States Trustee); (b)
impair or waive the rights of any Consenting Noteholder to assert or raise any objection permitted
under this Agreement in connection with the Restructuring Transactions; (c) prevent any
Consenting Noteholder from enforcing this Agreement or contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement; (d) other than as may be required by
                                                11
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 106 of 144




a court of competent jurisdiction, including the Bankruptcy Court, require any Consenting
Noteholder to provide any information that it determines, in its sole discretion, to be sensitive or
confidential; (e) obligate a Consenting Noteholder to deliver a vote to support the Plan or prohibit
a Consenting Noteholder from withdrawing such vote, in each case from and after the Termination
Date (other than a Termination Date as a result of the occurrence of the Plan Effective Date);
provided, however, that upon the withdrawal of any such vote after the Termination Date (other
than a Termination Date as a result of the occurrence of the Plan Effective Date), such vote shall
be deemed null and void ab initio and such Consenting Noteholder shall have the opportunity to
change its vote; (f) (i) prevent any Consenting Noteholder from taking any action which is required
by applicable Law or (ii) require any Consenting Noteholder to take any action which is prohibited
by applicable Law or to waive or forego the benefit of any applicable legal/professional privilege;
(g) prevent any Consenting Noteholder by reason of this Agreement or the Restructuring
Transactions from making, seeking, or receiving any regulatory filings, notifications, consents,
determinations, authorizations, permits, approvals, licenses, or the like; or (h) prohibit any
Consenting Noteholder from taking any action that is not inconsistent with this Agreement.

Section 6.     Commitments of the Company Parties.

        6.01. Affirmative Commitments. Except as set forth in Section 7, during the Agreement
Effective Period, the Company Parties agree to:

        (a)     support and take all steps reasonably necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement, including the applicable
milestones set forth in the Restructuring Term Sheet (the “Milestones”), provided that,
notwithstanding anything to the contrary in this Agreement, nothing herein shall be deemed an
approval by the Company to commence the Chapter 11 Cases, for which separate board approval
shall be required;

        (b)      support and take all steps reasonably necessary and desirable to facilitate
solicitation of the Plan in accordance with this Agreement and the Milestones;

       (c)     use commercially reasonable efforts to obtain entry of the Confirmation Order and
to cause the Confirmation Order to become a Final Order;

        (d)    to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Plan or the Restructuring Transactions contemplated herein, use
commercially reasonable efforts to negotiate in good faith with the Required Consenting
Noteholders in an effort to agree to appropriate additional or alternative provisions or alternative
implementation mechanics to address any such impediment;

        (e)     use commercially reasonable efforts to obtain any and all required regulatory
(including self-regulatory) and/or third-party approvals for the Restructuring Transactions;




                                                12
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 107 of 144




       (f)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documentation and any other required agreements to effectuate and
consummate the Restructuring Transactions as contemplated by this Agreement;

        (g)     to the extent the Company Parties receive any Joinders or Transfer Agreements,
notify the Consenting Noteholders of such Joinders and Transfer Agreements as soon as
practicable after receiving such Joinders or Transfer Agreements;

        (h)      provide draft copies of all substantive motions, documents, and other pleadings to
be filed in the Chapter 11 Cases to counsel to the Consenting Noteholders if reasonably practicable
at least two (2) Business Days prior to the date when the Company Parties intend to file such
documents, and, without limiting any approval rights set forth in this Agreement, consult in good
faith with counsel to the Consenting Noteholders regarding the form and substance of any such
proposed filing; notwithstanding the foregoing, in the event that not less than two (2) Business
Days’ notice is not reasonably practicable under the circumstances, the Company Parties shall
provide draft copies of any such motions, documents, or other pleadings to counsel to the
applicable Consenting Noteholders as soon as otherwise reasonably practicable before the date
when the Company intends to file any such motion, documents, or other pleading;

        (i)    subject to any confidentiality agreements between the Company and the Consenting
Noteholders and their advisors, provide, and direct their employees, officers, advisors, and other
representatives to provide, to each of the Consenting Noteholders, and each of their respective
legal and financial advisors, (i) reasonable access to the management and advisors of the Company
Parties on reasonable advance notice to such persons and without disruption to the operation of
the Company Parties’ business, and (ii) such other information as reasonably requested by the
Consenting Noteholders or their respective legal and financial advisors;

         (j)    timely file a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order, (i) directing the appointment of a trustee or examiner
(with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code), (ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(iii) dismissing the Chapter 11 Cases;

        (k)     inform counsel to the Consenting Noteholders as soon as reasonably practicable
after becoming aware of: (i) any notice of any commencement of any involuntary insolvency
proceedings, legal suit for payment of debt or securement of security from or by any person in
respect of any Company Party; (ii) a breach of this Agreement (including a breach by any Company
Party); and (iii) any representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been materially incorrect or misleading in any material
respect when made or deemed to be made;

        (l)      upon request of the Required Consenting Noteholders, inform Akin Gump and PJT
Partners as to: (i) the material business and financial performance of the Company Parties and each
of its and their direct and indirect subsidiaries, (ii) the status and progress of the Restructuring
Transactions, including progress in relation to negotiations of the Definitive Documents and the
                                                13
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 108 of 144




status of any negotiations with other stakeholders, and (iii) the status of obtaining any necessary
or desirable authorizations (including any consents) from any stakeholder or joint venture partner,
any competent judicial body, governmental authority, banking, taxation, supervisory, or regulatory
or self-regulatory) body or any stock exchange;

        (m)     use commercially reasonable efforts to maintain the good standing of all Company
Parties and any joint ventures or other entity in which any Company Party has an equity interest
in under the Laws of the state or other jurisdiction in which they are incorporated or organized,
provided, however, that the Company Parties’ obligations pursuant to this section 6.01(l) shall
only apply if, and to the extent, a Company Party has authority to maintain such status per the
terms of the joint venture or entity agreement;

       (n)     timely pay all fees and expenses as set forth in Section 13.23 of this Agreement;
provided that the Company Parties shall not be responsible for any fees incurred after the
termination of this Agreement (other than with respect to fees and expenses incurred after the
termination of this Agreement due to the consummation of the Plan on the Plan Effective Date);
and

        (o)      timely file a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order modifying or terminating the Company Parties’ exclusive
right to file and/or solicit acceptances of a plan of reorganization, as applicable.

        6.02. Negative Commitments. Except as set forth in Section 7, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)    take any action (i) that is inconsistent in any material respect with the
Restructuring Transactions described in this Agreement or the Plan, (ii) is intended to frustrate or
impede approval, implementation and consummation of the Restructuring Transactions described
in this Agreement or the Plan, or (iii) would have the effect of frustrating or impeding approval,
implementation and consummation of the Restructuring Transactions described in this Agreement
or the Plan;

      (c)     modify the Plan, in whole or in part, in a manner that is not consistent with this
Agreement in all material respects;

        (d)    file any motion, pleading, or Definitive Documentation with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in whole or in part,
is not materially consistent with this Agreement (including the consent rights of the Required
Consenting Noteholders set forth herein as to the form and substance of such motion, pleading or
Definitive Document) or the Plan; or

       (e)     seek or solicit any Alternative Restructuring Proposal.

                                                14
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 109 of 144




Section 7.     Additional Provisions Regarding Company Parties’ Commitments.

        7.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of managers, or similar
governing body of a Company Party, upon advice of external counsel, to continue performing
under this Agreement, to take any action or to refrain from taking any action with respect to the
Restructuring Transactions to the extent taking or failing to take such action would cause such
Company Party or the board of directors, board of managers or similar governing body of a
Company Party to violate applicable Law or its fiduciary obligations under applicable Law, and
any such action or inaction pursuant to this Section 7.01 shall not be deemed to constitute a breach
of this Agreement. At all times prior to the date on which the Company Parties enter into any
definitive agreement in respect of an Alternative Restructuring Proposal that a majority of the
board of directors, board of managers or similar governing body of a Company Party determines
in good faith consistent with its fiduciary duties, after receiving advice from external counsel, is a
proposal that represents a higher or otherwise better recovery to the Company’s stakeholders than
the Restructuring Transactions contemplated herein and in the Restructuring Term Sheet, the
Company Parties shall (x) provide to Akin Gump and PJT Partners a copy of any written offer or
proposal (and notice and a description of any oral offer or proposal) for such Alternative
Restructuring Proposal, in each case, identifying the Person making such Alternative Restructuring
Proposal and specifying in detail the material terms and conditions of such Alternative
Restructuring Proposal within two (2) Business Day of the Company Parties’ or their advisors’
receipt of such offer or proposal and (y) provide such information to Akin Gump and PJT Partners
regarding such discussions (including copies of any materials provided to such parties hereunder)
as necessary to keep Akin Gump and PJT Partners contemporaneously informed as to the status
and substance of such discussions. The Company Parties shall have first exercised their right in
accordance with Section 11.02(c) of this Agreement to declare a termination event prior to the date
on which the Company Parties enter into a definitive agreement in respect of such an Alternative
Restructuring Proposal or make a public announcement regarding their intention to do so. Upon
any determination by any Company Party to exercise a fiduciary out, the other Parties to this
Agreement shall be immediately and automatically relieved of any obligation to comply with their
respective covenants and agreements herein in accordance with Section 11.05 hereof.

        7.02. Nothing in this Agreement shall: (a) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the
Restructuring Transactions; or (b) prevent any Company Party from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement.

Section 8.     Transfer of Interests and Securities.

        8.01. During the Agreement Effective Period, no Consenting Noteholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the
Exchange Act) in any Company Claims, in whole or in part, to any affiliated or unaffiliated party,
including any party in which it may hold a direct or indirect beneficial interest, unless: either (i)
the transferee executes and delivers to counsel to the Company Parties, at or before the time of the
proposed Transfer, either (x) a transfer agreement in the form attached here to as Exhibit C (each,
                                                 15
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 110 of 144




a “Transfer Agreement”) or (y) a joinder in the form attached hereto as Exhibit D (each, a
“Joinder”) or (ii) the transferee is a Consenting Noteholder or an affiliate thereof and the
transferee provides notice of such Transfer (including the amount and type of Company Claim
Transferred) to counsel to the Consenting Noteholders by the close of business on the second
Business Day following such Transfer.

        8.02. Upon compliance with the requirements of Section 8.01, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such transferred Company Claims. With respect
to Company Claims held by the relevant transferee upon consummation of a Transfer, such
transferee is deemed to make all of the representations and warranties of a Consenting Noteholder
and undertake all obligations relevant to such transferor (including, for the avoidance of doubt, the
commitments made in Section 4.02) set forth in this Agreement. Any Transfer in violation of
Section 8.01 shall be null and void ab initio.

        8.03. This Agreement shall in no way be construed to preclude any Consenting
Noteholders from acquiring additional Company Claims; provided, however, that (a) such
additional Company Claims shall automatically and immediately upon acquisition by a Consenting
Noteholder be deemed subject to the terms of this Agreement (regardless of when or whether
notice of such acquisition is given to counsel to the Company Parties or to each of counsel to the
Consenting Noteholders) and (b) such Consenting Noteholder must provide notice of such
acquisition (including the amount and type of Company Claim acquired) to counsel to the
Company Parties within three (3) Business Days of such acquisition.

       8.04. This Section 8 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Noteholder to Transfer any of its Company Claims. Notwithstanding anything to the
contrary herein, to the extent a Company Party and another Party have entered into a
Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality Agreements.

        8.05. Notwithstanding Section 8.01, (a) a Consenting Noteholder may Transfer any
Company Claims to an Entity that is an Affiliate, affiliated fund, or affiliated entity with a common
investment advisor, which Entity shall automatically be bound by this Agreement upon the
Transfer of such Company Claims and (b) a Qualified Marketmaker that acquires any Company
Claims with the purpose and intent of acting as a Qualified Marketmaker for such Company Claims
shall not be required to execute and deliver a Transfer Agreement in respect of such Company
Claims if such Qualified Marketmaker subsequently Transfers such Company Claims (by
purchase, sale assignment, participation, or otherwise) to a transferee that is a Consenting
Noteholder or a transferee who executes and delivers to counsel to the Company Parties, at or
before the time of the proposed Transfer, a Transfer Agreement, provided that the original
Consenting Noteholder shall remain bound by the terms of this Agreement until such time as the
Qualified Marketmaker transfers the Company Claims to a transferee that delivers a Transfer
Agreement.
                                                 16
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 111 of 144




        8.06. Notwithstanding anything to the contrary in this Section 8, the restrictions on
Transfer set forth in this Section 8 shall not apply to the grant of any Liens or encumbrances on
any Company Claims in favor of a bank or broker-dealer holding custody of such Company Claims
in the ordinary course of business and which Lien or encumbrance is released upon the Transfer
of such Company Claims.

Section 9.    Representations and Warranties of Consenting Noteholders. Each Consenting
Noteholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Noteholder executes and delivers this Agreement:

       (a)   it beneficially holds, or advises or manages for a beneficial holder, the face amount
of the Company Claims reflected in such Consenting Noteholder’s signature page to this
Agreement, a Joinder or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 8);

       (b)    it has the full power and authority to act on behalf of, vote and consent to matters
concerning, such Company Claims;

        (c)     such Company Claims are free and clear of any pledge, Lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other limitation on
disposition, transfer, or encumbrances of any kind, that would materially and adversely affect such
Consenting Noteholder’s ability to perform any of its obligations under this Agreement at the time
such obligations are required to be performed;

        (d)      it is (i) a “qualified institutional buyer” as defined in Rule 144A under the Securities
Act, (ii) not a “U.S.” person as defined in Regulation S under the Securities Act, or (iii) an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act, in each case with sufficient knowledge and experience to evaluate properly the
terms and conditions of this Agreement and to consult with its legal and financial advisors with
respect to its investment decision to execute this Agreement, and it has made its own analysis and
decision to enter into this Agreement;

         (e)     it has reviewed, or has had the opportunity to review, with the assistance of
professional and legal advisors of its choosing, all information it deems necessary and appropriate
for it to evaluate the financial risks inherent in the Restructuring Transactions and the terms of the
Plan; and

         (f)   it has all necessary power and authority to vote, approve changes to, and Transfer
all of its Company Claims referable to it as contemplated by this Agreement subject to applicable
Law.

Section 10. Mutual Representations, Warranties, and Covenants. Each of the Parties,
severally, and not jointly, represents, warrants, and covenants to each other Party, as of the date
such Party executed and delivers this Agreement:


                                                   17
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 112 of 144




        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)     except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other Entity in order for it to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement; and

        (e)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement.

Section 11.    Termination Events.

        11.01. Consenting Noteholder Termination Events. This Agreement may be terminated
by the Required Consenting Noteholders by the delivery to the Company Parties of a written notice
in accordance with Section 13.10 hereof upon the occurrence of the following events:

        (a)     (x) any Company Party shall have breached (other than an immaterial breach) its
obligations under this Agreement, which breach (to the extent curable) is not cured within five (5)
Business Days after the giving of written notice of such breach in accordance with Section 13.10
hereof, or (y) a Company Party files, publicly announces, or informs counsel to the Consenting
Noteholders of its intention to file a chapter 11 plan that contains terms and conditions that: (i) do
not provide the Consenting Noteholders, as applicable, with the economic recovery set forth in the
Restructuring Term Sheet or (ii) are not otherwise consistent in all material respects with this
Agreement and the Restructuring Term Sheet;

        (b)    any Company Party shall have breached (other than an immaterial breach) any
representation, warranty, or covenant of such Company Party set forth in this Agreement that (to
the extent curable) remains uncured for a period of five (5) Business Days after written notice and
a description of such breach is provided to the Company Parties;



                                                  18
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 113 of 144




        (c)     the issuance by any Governmental Entity of any final, non-appealable ruling or
order that (i) would reasonably be expected to prevent the consummation of a material portion of
the Restructuring Transactions and (ii) remains in effect for ten (10) Business Days after the
Required Consenting Noteholders transmit a written notice in accordance with Section 13.10
hereof detailing any such issuance;

        (d)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Noteholders), (i) converting one or more of the Chapter 11 Cases of a
Company Party to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or
a trustee in one or more of the Chapter 11 Cases of a Company Party, or (iii) rejecting this
Agreement;

       (e)     the Bankruptcy Court enters an order denying confirmation of the Plan;

       (f)      any Company Party files with the Bankruptcy Court any motion or application
seeking authority to sell any material assets outside the ordinary course of business without the
prior written consent of the Required Consenting Noteholders (such consent not to be unreasonably
withheld), provided that the Consenting Noteholder Termination Event in this section shall not
apply if the aggregate purchase price of such assets is less than $15 million, provided that the
Company Parties shall segregate the proceeds from such sales for the benefit of the Consenting
Noteholders;

       (g)     the occurrence of any one of the following events:

                 (i)    the Company Parties or any Affiliate of the Company Parties files a motion,
application, adversary proceeding, or Cause of Action challenging the validity, enforceability or
priority of, or seeking avoidance or subordination of the Notes Claims; or

                (ii)    the Company Parties or any Affiliate of the Company Parties support any
application, adversary proceeding, or Cause of Action referred to in the immediately preceding
clause (i) filed by a third party, or consents to the standing of any such third party to bring such
application, adversary proceeding, or Cause of Action;

        (h)    the modification in any material respect of the employment terms of any member
of the Section 16 Officers without the consent of the Required Consenting Noteholders;

        (i)   the failure to comply with or achieve any one of the Milestones, unless such
Milestone is extended with the express prior written consent of the Required Consenting
Noteholders (such consent not to be unreasonably withheld), which consent may be provided via
email from counsel to the Required Consenting Noteholders;

       (j)     any Company Party (i) files, amends, or modifies, or files a pleading seeking
approval of, any Definitive Document or authority to amend or modify any Definitive Document,

                                                19
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 114 of 144




in a manner that is inconsistent with, or constitutes a breach of, this Agreement, without the prior
written consent of the Required Consenting Noteholders, (ii) withdraws the Plan without the prior
consent of the Required Consenting Noteholders, or (iii) publicly announces its intention to take
any such acts listed in the foregoing clause (i) or (ii), in the case of each of the foregoing clauses
(i) through (ii), which remains uncured (to the extent curable) for five (5) Business Days after such
terminating Consenting Noteholders transmit a written notice in accordance with Section 13.10
detailing any such breach;

       (k)     upon delivery of notice by a Company Party pursuant to Section 7.01; or

        (l)    any Company Party fails to pay the fees and expenses set forth in Section 13.23 as
and when required; provided, however, that the Plan Effective Date shall not occur until and unless
the fees and expenses set forth in Section 13.23 shall have been paid in full.

       11.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with Section 13.10
hereof upon the occurrence of any of the following events:

       (a)     the breach in any material respect by Consenting Noteholders holding an amount
of Notes that would result in non-breaching Consenting Noteholders holding less than two-thirds
(66.67%) of the aggregate principal amount of Notes held by all of the Consenting Noteholders of
any provision set forth in this Agreement that remains uncured for a period of three (3) Business
Days after the receipt by such Consenting Noteholders of notice of such breach;

        (b)     the issuance by any Governmental Entity of any final, non-appealable ruling or
order that (i) would reasonably be expected to prevent the consummation of a material portion of
the Restructuring Transactions and (ii) remains in effect for ten (10) Business Days after such
terminating Company Party transmits a written notice in accordance with Section 13.10 hereof
detailing any such issuance; provided, however, that this termination right shall not apply to or be
exercised by any Company Party if any Company Party sought or requested such ruling or order
in contravention of any obligation or restriction set out in this Agreement; provided, further,
however, that nothing in this paragraph is intended to limit the rights of the Company Parties as
set forth in Section 7.01;

       (c)     the board of directors, board of managers, or similar governing body of a Company
Party determines, after receiving written advice from external counsel, that, based on such advice,
continued performance under this Agreement would violate applicable Law or would be
inconsistent with the exercise of its fiduciary duties under applicable Law; or

        (d)     the entry of an order by the Bankruptcy Court (i) converting one or more of the
Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy Code or
(ii) appointing an examiner with expanded powers beyond those set forth in sections 1106(a)(3)
and (4) of the Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party; provided, however, that this termination right shall not apply to or be exercised by any
Company Party if any Company Party sought or requested such order or appointment in
                                                 20
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 115 of 144




contravention of any obligation or restriction set out in this Agreement or otherwise violated
Section Error! Reference source not found..

      11.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Noteholders and (b) each Company Party.

        11.04. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately upon the Plan Effective Date.

         11.05. Effect of Termination. Upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to take had it not entered
into this Agreement, including with respect to any and all Claims or Causes of Action. Upon the
occurrence of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy
Court, any and all consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void ab initio from the first
instance and shall not be considered or otherwise used in any manner by the Parties in connection
with the Restructuring Transactions and this Agreement or otherwise. Nothing in this Agreement
shall be construed as prohibiting a Company Party or any of the Consenting Noteholders from
contesting whether any such termination is in accordance with its terms or to seek enforcement of
any rights under this Agreement that arose or existed before a Termination Date. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict (a) any right of any Company Party or the ability of any Company Party
to protect and reserve its rights (including rights under this Agreement), remedies, and interests,
including any Causes of Action against any Consenting Noteholder, and (b) any right of any
Consenting Noteholder, or the ability of any Consenting Noteholder, to protect and preserve its
rights (including rights under this Agreement), remedies, and interests, including its claims against
any Company Party or Consenting Noteholder. No purported termination of this Agreement shall
be effective under this Section 11 or otherwise if the Party seeking to terminate this Agreement is
in material breach of this Agreement. Nothing in this Section 11.05 shall restrict any Company
Party’s right to terminate this Agreement in accordance with Section 11.02(c).

Section 12.    Amendments and Waivers.

       (a)    This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 12.

      (b)    Except as otherwise provided herein, this Agreement may not be modified,
amended, amended and restated or supplemented without the express prior written consent of the
Company Parties and the Required Consenting Noteholders (in each case, in their sole discretion);
                                                 21
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 116 of 144




provided, however, that if the proposed modification, amendment or supplement has a material,
disproportionate (as compared to the other Consenting Noteholders) and adverse effect on any of
the Consenting Noteholders, then the consent of each such affected Consenting Noteholder shall
also be required to effectuate such modification, amendment or supplement. In the event that an
adversely affected Consenting Noteholder (“Non-Consenting Noteholder”) does not consent to
a modification, amendment and restatement or supplement to this Agreement, but such
modification, amendment and restatement or supplement receives the consent of the Required
Consenting Noteholders, this Agreement shall be deemed to have been terminated only as to such
Non-Consenting Noteholder, but this Agreement shall continue in full force and effect in respect
of all other Consenting Noteholders who have so consented.

      (c)     Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 12 shall be ineffective and null and void ab initio.

        (d)    The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.

Section 13.    Miscellaneous.

       13.01. Acknowledgement. Notwithstanding any other provision herein, this Agreement is
not and shall not be deemed to be an offer with respect to any securities or solicitation of votes for
the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

        13.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto, this
Agreement (without reference to the exhibits, annexes, and schedules thereto) shall govern.

        13.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions, as
applicable; provided, however, that this Section 13.03 shall not limit the right of any party hereto

                                                 22
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 117 of 144




to exercise any right or remedy provided for in this Agreement (including the approval rights set
forth in Section 3.02).

        13.04. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the subject matter
hereof and supersedes all prior agreements, oral or written, among the Parties with respect thereto,
other than any Confidentiality Agreement.

       13.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Notwithstanding the
foregoing consent to jurisdiction in either a state or federal court of competent jurisdiction in the
State of New York, Borough of Manhattan, upon the commencement of the Chapter 11 Cases,
each of the Parties hereby agrees that, if the Chapter 11 Cases are pending, the Bankruptcy Court
shall have exclusive jurisdiction over all matters arising out of or in connection with this
Agreement. Each Party hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, to the extent possible, in the Bankruptcy Court,
and solely in connection with claims arising under this Agreement: (a) irrevocably submits to the
exclusive jurisdiction of the Bankruptcy Court; (b) waives any objection to laying venue in any
such action or proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any Party hereto.

      13.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        13.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

        13.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and each of the Consenting Noteholders, and in the enforcement or interpretation
hereof, is to be interpreted in a neutral manner, and any presumption with regard to interpretation
for or against any Party by reason of that Party having drafted or caused to be drafted this
Agreement, or any portion hereof, shall not be effective in regard to the interpretation hereof. The
Company Parties and the Consenting Noteholders were each represented by counsel during the
negotiations and drafting of this Agreement and continue to be represented by counsel.


                                                 23
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 118 of 144




        13.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or transferred to
any other Entity except as expressly permitted hereby.

       13.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               CBL & Associates Properties, Inc.
               2030 Hamilton Place Blvd., Suite 500
               Chattanooga, Tennessee 37421-6000
               Attention:    Stephen Lebovitz, Chief Executive Officer
                             Jeff Curry, Chief Legal Officer

               E-mail addresses:      Stephen.Lebovitz@cblproperties.com
                                      Jeff.Curry@cblproperties.com

               with a copy to (which shall not constitute notice):

               Weil, Gotshal & Manges LLP
               767 Fifth Avenue
               New York, NY 10153
               Attention:    Ray C. Schrock, P.C.
                             Moshe A. Fink

               E-mail addresses:      ray.schrock@weil.com
                                      moshe.fink@weil.com


       (b)     if to a Consenting Noteholder, as set forth on the signature page for such Consenting
Noteholder to this Agreement, a Transfer Agreement or a Joinder, as applicable, with a copy to
(which shall not constitute notice):

               Akin Gump Strauss Hauer & Feld LLP
               One Bryant Park
               Bank of America Tower
               New York, NY 10036-6745
               Attention:   Michael S. Stamer
                            Meredith A. Lahaie
                            Daniel G. Walsh

                                                24
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 119 of 144




               Email addresses:        mstamer@akingump.com
                                       mlahaie@akingump.com
                                       dwalsh@akingump.com

Any notice given by delivery, mail, or courier shall be effective when received.

       13.11. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

        13.12. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of their rights and
nothing herein shall constitute or be deemed to constitute such Party’s consent or approval of any
chapter 11 plan of reorganization for the Company Parties or any waiver of any rights such Party
may have under any subordination agreement. Pursuant to Federal Rule of Evidence 408 and any
other applicable rules of evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement.

        13.13. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

        13.14. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        13.15. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable

        13.16. Survival. Notwithstanding (a) any Transfer of any Company Claims in accordance
with Section 8 or (b) the termination of this Agreement in accordance with its terms, the
agreements and obligations of the Parties in Section 11.05, Section 13 (except for Section 13.23
with respect to fees and expenses incurred after the termination of this Agreement (other than with
respect to fees and expenses incurred after the termination of this Agreement due to the
consummation of the Plan on the Plan Effective Date)), and the Confidentiality Agreements shall

                                                 25
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 120 of 144




survive such Transfer and/or termination and shall continue in full force and effect for the benefit
of the Parties in accordance with the terms hereof and thereof.

        13.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

         13.18. Capacities of Consenting Noteholders. Each Consenting Noteholder has entered
into this Agreement on account of all Company Claims that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims; provided, however, that
the foregoing shall not include any Company Claims held by any such Consenting Noteholder as
of the Agreement Effective Date other than Notes Claims; provided, further, however, that any
Person (other than any Consenting Noteholder as of the Agreement Effective Date and any of its
its Affiliates) that becomes a party hereto as a Consenting Noteholder pursuant to this Agreement
following the Agreement Effective Date agrees that it shall cause its Affiliates that hold Company
Claims (directly or through discretionary accounts that it manages or advises) to comply with the
provisions of this Agreement as if such Affiliate was a Consenting Noteholder.

       13.19. Relationship Among Consenting Noteholders.

         (a)    Notwithstanding anything herein to the contrary, the duties and obligations of the
Consenting Noteholders under this Agreement shall be several, not joint, with respect to each
Consenting Noteholder. None of the Consenting Noteholders shall have any fiduciary duty, any
duty of trust or confidence in any form, or other duties or responsibilities in any kind or form to
each other, any Consenting Noteholder, any Company Party, or any of the Company Party’s
respective creditors or other stakeholders, and there are no commitments among or between the
Consenting Noteholders as a result of this Agreement or the transactions contemplated herein or
in the Restructuring Term Sheet, in each case except as expressly set forth in this Agreement. No
Party shall have any responsibility by virtue of this Agreement for any trading by any other entity,
and it is hereby expressly acknowledged by the Consenting Noteholders, on the one hand, and the
Company Parties, on the other, that they are in privity with each other and that no Consenting
Noteholder is in privity with any other Consenting Noteholder in connection with this Agreement
or any of the transactions contemplated hereby. The Consenting Noteholders represent and
warrant that as of the date hereof and for so long as this Agreement remains in effect, the
Consenting Noteholders have no agreement, arrangement, or understanding with respect to acting
together for the purpose of acquiring, holding, voting, or disposing of any equity securities of the
Company Parties. No prior history, pattern, or practice of sharing confidences among or between
the Parties shall in any way affect or negate this Agreement, and each Consenting Noteholder shall
be entitled to independently protect and enforce its rights, including the rights arising out of this
Agreement, and it shall not be necessary for any other Consenting Noteholder to be joined as an
additional party in any proceeding for such purpose. Nothing contained in this Agreement, and no
action taken by any Consenting Noteholder pursuant hereto is intended to constitute the
                                                 26
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 121 of 144




Consenting Noteholders as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that any Consenting Noteholder is in any way acting in concert or as a
member of a “group” with any other Consenting Noteholder or Consenting Noteholders within the
meaning of Rule 13d-5 under the Exchange Act. For the avoidance of doubt: (1) each Consenting
Noteholder is entering into this Agreement directly with the Company and not with any other
Consenting Noteholder, (2) no other Consenting Noteholder shall have any right to bring any
action against any other Consenting Noteholder with respect this Agreement (or any breach
thereof) and (3) no Consenting Noteholder shall, nor shall any action taken by a Consenting
Noteholder pursuant to this Agreement, be deemed to be acting in concert or as any group with
any other Consenting Noteholder with respect to the obligations under this Agreement nor shall
this Agreement create a presumption that the Consenting Noteholders are in any way acting as a
group. All rights under this Agreement are separately granted to each Consenting Noteholder by
the Company and vice versa, and the use of a single document is for the convenience of the
Company. The decision to commit to enter into the transactions contemplated by this Agreement
has been made independently.

        (b)     The Company Parties understand that the Consenting Noteholders are engaged in a
wide range of financial services and businesses, and, in furtherance of the foregoing, the Company
Parties acknowledge and agree that the obligations set forth in this Agreement shall only apply to
the trading desk(s) and/or business group(s) of the Consenting Noteholders that principally manage
and/or supervise the Consenting Noteholder’s investment in the Company Parties, and shall not
apply to any other trading desk or business group of the Consenting Noteholder so long as they
are not acting at the direction or for the benefit of such Consenting Noteholder.

       13.20. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02, Section 12, or
otherwise, including a written approval by the Company Parties or the Required Consenting
Noteholders, such written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic mail) between each
such counsel without representations or warranties of any kind on behalf of such counsel.

        13.21. Settlement Discussions. This Agreement is part of a proposed settlement of matters
that could otherwise be the subject of litigation among the Parties. Nothing in this Agreement shall
be deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408, any applicable
state rules of evidence and any other applicable law, foreign or domestic, this Agreement, and all
negotiations relating thereto shall not be admissible into evidence in any proceeding other than to
prove the existence of this Agreement or in a proceeding to enforce the terms of this Agreement.

       13.22. Good Faith Cooperation. The Parties shall cooperate with each other in good faith
and shall coordinate their activities (to the extent reasonably practicable) in respect of all matters
concerning the implementation and consummation of the Restructuring.

      13.23. Fees and Expenses. Regardless of whether the Restructuring Transactions are
consummated, the Company Parties shall within three (3) Business Days of receipt of an invoice,
                                                 27
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 122 of 144




pay in cash or reimburse all reasonable and documented fees and out-of-pocket expenses
(regardless of whether such fees and expenses were incurred before or after the Petition Date) of
any advisors, whether retained directly or indirectly, of the Consenting Noteholders, including:
(i) Akin Gump, as legal counsel to the Consenting Noteholders; (ii) PJT Partners, as the financial
advisor retained on behalf of the Consenting Noteholders; (iii) one local counsel to the Consenting
Noteholders; (iv) any other professionals or advisors retained by the Consenting Noteholders with
the consent of the Company (such consent not to be unreasonably withheld); and (v) reasonable
and documented out of pocket expenses of individual Consenting Noteholders (including fees and
expenses of external counsel) in amount not to exceed $250,000 in the aggregate (collectively, the
“Consenting Noteholder Fees and Expenses”); provided, however, that all outstanding invoices
of such professionals and advisors shall be paid in full by the Petition Date.

       13.24. Public Disclosure; Confidential Information. Under no circumstances may any
Party make any public disclosure of any kind that would disclose either: (i) the holdings of any
Consenting Noteholders (including the signature pages hereto, which shall not be publicly
disclosed or filed) or (ii) the identity of any Consenting Noteholder without the prior written
consent of such Consenting Noteholder or the order of a Bankruptcy Court or other court with
competent jurisdiction, or as may otherwise be required by law. Any obligations the Company
may have under or in connection with this Agreement to furnish Confidential Information to a
Consenting Noteholder shall be subject to such any confidentiality agreement in place between the
Company and such Consenting Noteholder.

         13.25. Withholding. The Company Parties shall each be entitled to deduct and withhold
(or cause to be deducted or withheld) from amounts otherwise payable and deliverable to any
Person hereunder such amounts as it is required to deduct and withhold with respect to the making
of the relevant payment under applicable law. The Company Parties shall use commercially
reasonable efforts to provide the payment recipient with reasonable advance notice of any
withholding that it intends to make pursuant to this provision, and shall use its commercially
reasonable efforts to cooperate with such payment recipient to minimize any applicable
withholding. To the extent that amounts are deducted and withheld, such amounts shall be paid to
the appropriate Governmental Authority and treated for all purposes as having been paid to the
Person in respect of which such deduction and withholding was made. The Parties agree not to
treat the Notes as a “United States real property interest” within the meaning of section 897(c)(1)
of title 26 of the United States Code and no Party shall take any position (whether in audits, tax
returns, or otherwise) that is inconsistent with the foregoing treatment unless required to do so by
applicable law.

                            [Remainder of Page Intentionally Blank.]




                                                28
Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 123 of 144




                     [Signature Pages Redacted]
          Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 124 of 144




                                          EXHIBIT A

                                        Company Parties

CBL & Associates Limited Partnership.
Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 125 of 144




                            EXHIBIT B

                      Restructuring Term Sheet
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 126 of 144




                                  CBL & ASSOCIATES PROPERTIES, INC.
                                    RESTRUCTURING TERM SHEET

                                                  August 18, 2020

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND, IF APPLICABLE, PROVISIONS
OF THE BANKRUPTCY CODE. THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS AND IS ENTITLED TO PROTECTION PURSUANT TO RULE 408 OF
THE FEDERAL RULES OF EVIDENCE AND ANY SIMILAR FEDERAL OR STATE RULE OF
EVIDENCE. THE TRANSACTIONS DESCRIBED IN THIS TERM SHEET ARE SUBJECT IN ALL
RESPECTS TO, AMONG OTHER THINGS, EXECUTION AND DELIVERY OF DEFINITIVE
DOCUMENTATION AND SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SET
FORTH THEREIN.

NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY
FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS
MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS, REMEDIES, CLAIMS AND
DEFENSES OF THE COMPANY PARTIES AND ANY CREDITOR PARTY. THIS TERM SHEET DOES NOT
INCLUDE A DESCRIPTION OF ALL OF THE TERMS, CONDITIONS, AND OTHER PROVISIONS THAT ARE
TO BE CONTAINED IN THE DEFINITIVE DOCUMENTATION, WHICH REMAIN SUBJECT TO
DISCUSSION, NEGOTIATION AND EXECUTION. EXCEPT AS PROVIDED IN THE RESTRUCTURING
SUPPORT AGREEMENT, THIS TERM SHEET, AND THE TERMS CONTAINED HEREIN, ARE
CONFIDENTIAL.

                                       SUMMARY OF PRINCIPAL TERMS
                                 OF PROPOSED RESTRUCTURING TRANSACTIONS

         This term sheet (the “Term Sheet”) sets forth certain key terms of a proposed restructuring transaction (the
“Transaction”) with respect to the existing debt and other obligations of CBL & Associates Properties, Inc. and
certain of its affiliates and subsidiaries (collectively, the “Company Parties” or the “Company”). This Term Sheet
is the “Restructuring Term Sheet” referenced as Exhibit B in that certain Restructuring Support Agreement, dated as
of August 18, 2020 (as the same may be amended, modified or supplemented, the “RSA”), by and among the Company
Parties and the Consenting Noteholders party thereto. Capitalized terms used but not otherwise defined in this Term
Sheet shall have the meanings given to such terms in the RSA. This Term Sheet supersedes any proposed summary
of terms or conditions regarding the subject matter hereof and dated prior to the date hereof. Subject to the RSA, the
Transaction will be implemented through pre-packaged or pre-negotiated Chapter 11 Cases pursuant to the Plan.

                                     TREATMENT OF CLAIMS AND INTERESTS

         The below summarizes the treatment to be received on or as soon as practicable after the Plan Effective Date
(as defined below) by holders of claims against, and interests in, the Company pursuant to the Transaction.

 Administrative, Priority, and     Allowed administrative, priority, and tax claims will be satisfied in full, in cash, or
 Tax Claims                        otherwise receive treatment reasonably acceptable to the Company Parties and the
                                   Required Consenting Noteholders and consistent with the provisions of section
                                   1129(a)(9) of the Bankruptcy Code.

 Bank Claims                       On the Plan Effective Date, each holder of an allowed Claim (each a “Bank
                                   Claim”) under that certain Credit Agreement, dated January 30, 2019 (as amended,
                                   restated, amended and restated, replaced, supplemented or otherwise modified from
                                   time to time) (the “Credit Agreement”), by and among the CBL Limited
                                   Partnership, as borrower, the Company Parties thereto, the lenders from time to time



                                                       Page 1
          Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 127 of 144



                                  party thereto (the “Bank Lenders”), and Wells Fargo Bank, National Association,
                                  as administrative agent (“Administrative Agent”) for itself and for the benefit of
                                  the Bank Lenders shall receive either: (a) treatment as is acceptable to the Company
                                  and the Required Consenting Noteholders in a manner consistent with the
                                  Bankruptcy Code, including, but not limited to, section 1129(b) of the Bankruptcy
                                  Code; or (b) such treatment as determined by the Bankruptcy Court.

    Other Secured Claims          Secured Claims (other than Bank Claims) shall be reinstated, unimpaired, or receive
                                  treatment reasonably acceptable to the Company Parties and the Required
                                  Consenting Noteholders.

    Notes Claims                  On the Plan Effective Date, each holder of an allowed Notes Claim shall receive its
                                  pro rata share of (a) $49.6 million of Cash consideration (such Cash consideration
                                  to be reduced by the amount of any interest payments made by the Company Parties,
                                  if any, during the Agreement Effective Period); (b) $500 million of 10% first-
                                  priority secured notes due June 2028 having the terms set forth on Exhibit 1 hereto
                                  (the “New Notes”); and (c) 90% of the common equity in the reorganized Company
                                  (the “New Equity Interests”), subject to dilution by the Warrants, the Management
                                  Incentive Plan (each as defined below) and subsequent issuances of common equity
                                  (including securities or instruments convertible into common equity) by the
                                  Company from time to time after the Plan Effective Date, as set forth herein.

                                  To the extent the holders of Bank Claims do not vote to accept the Plan as class, the
                                  treatment of Notes Claims may be modified on terms acceptable to the Company
                                  Parties and the Required Consenting Noteholders and consistent with the
                                  Bankruptcy Code.

    Property Level Debt and       To the extent that a debtor in the Chapter 11 Cases is a borrower or guarantor on
    Guarantee Claims              property level debt, such property level debt and guarantee claims shall be
                                  reinstated, unimpaired, or receive treatment acceptable to the Required
                                  Consenting Noteholders and the Company Parties.1

    General Unsecured Claims      Unsecured Claims other than Notes Claims shall receive treatment reasonably
                                  acceptable to the Company Parties and the Required Consenting Noteholders.

    Intercompany Claims and       Intercompany claims and Company Interests shall be reinstated, unimpaired,
    Company Interests             compromised, or cancelled, at the election of the Company and the Required
                                  Consenting Noteholders such that intercompany claims and Company Interests are
                                  treated in a tax-efficient manner.

    Preferred Equity Interests    If holders of Preferred Equity Interests vote to accept the Plan as a class, each holder
                                  of an allowed Preferred Equity Interest shall receive its pro rata share of [TBD]2%
                                  of the New Equity Interests and [TBD]% of the Warrants (as defined below), which
                                  New Equity Interests shall be subject to dilution by the Warrants, the Management
                                  Incentive Plan and subsequent issuances of common stock (including securities or
                                  instruments convertible into common equity) by the Company from time to time
                                  after the Plan Effective Date, as set forth herein. If holders of Preferred Equity
                                  Interests vote to reject the Plan as a class, holders of Preferred Equity Interests shall
                                  receive no recovery under the Plan.


1 The entities to be debtors in the Chapter 11 Cases shall be reasonably acceptable to the Company Parties and
Required Consenting Noteholders.
2
  Percentage of New Equity Interests for existing preferred and common shareholders to total 10%. Company to
determine equity splits in consultation with the Required Consenting Noteholders.


                                                       Page 2
     Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 128 of 144



                             Cash out option for preferred shares in the amount of $5 million and on terms
                             reasonably acceptable to the Company Parties and Required Consenting
                             Noteholders.

Common Equity Interests      If holders of Common Equity Interests and limited partnership units of CBL &
and Special Common Units     Associates Limited Partnership designated as special common units (the “Special
                             Common Units”) vote to accept the Plan as a class, each holder of existing
                             Common Equity Interests and Special Common Units shall receive its pro rata
                             share of [TBD] % of the New Equity Interests and [TBD]% of the Warrants (as
                             defined below) on terms and conditions consistent with the term sheet attached
                             hereto as Exhibit 2 (the “Warrants”), which New Equity Interests shall be subject
                             to dilution by the Warrants and the Management Incentive Plan and subsequent
                             issuances of common stock (including securities or instruments convertible into
                             common stock) by the Company from time to time after the Plan Effective Date. If
                             holders of Common Equity Interests and Special Common Units vote to reject the
                             Plan as a class, holders of Common Equity Interests and Special Common Units
                             shall receive no recovery under the Plan.

Modifications to Treatment   To the extent that any Claims or Interests are required or permitted to share in the
of Claims                    consideration provided to the holders of Notes Claims as set forth in this Term
                             Sheet, the treatment of Notes Claims and other Claims and Interests may be
                             modified on terms acceptable to the Company Parties and the Required Consenting
                             Noteholders and consistent with the Bankruptcy Code.


                                OTHER TERMS OF THE TRANSACTION

Corporate Governance         The terms and conditions of the new corporate governance documents of the
                             reorganized Company (including the bylaws and certificates of incorporation or
                             similar documents, among other governance documents of each of the Company
                             Parties, collectively, the “Corporate Governance Documents”), as well as the
                             structure and other governance matters, shall be acceptable to and determined by
                             the Required Consenting Noteholders in their sole discretion; provided that the
                             Required Consenting Noteholders will consult with the Company Parties regarding
                             such Corporate Governance Documents, provided further that nothing in the
                             Corporate Governance Documents shall adversely impact the economic recovery
                             of the holders of Preferred Equity Interests, Common Equity Interests, or Special
                             Common Units as set forth in this Term Sheet.

Board of Directors           The initial board or other governing body of the reorganized Company (the “New
                             Board”) shall consist of seven (7) members in total, which shall include the current
                             Chief Executive Officer, five (5) members selected by the Required Consenting
                             Noteholders and one (1) member selected by the Company Parties and reasonably
                             acceptable to the Required Consenting Noteholders (it being understood that
                             Charles Lebovitz is acceptable to the Required Consenting Noteholders). The
                             Required Consenting Noteholders agree to consult with the Company Parties
                             regarding the selection of the five (5) members with the understanding that the
                             selection of such members shall be in the sole discretion of the Required Consenting
                             Noteholders.

Management Incentive Plan    On or after the Plan Effective Date, the reorganized Company shall adopt a
                             management incentive plan (the “Management Incentive Plan”) which shall
                             provide for the grant of up to 10% of the New Equity Interests (or warrants or
                             options to purchase New Equity Interests or other equity-linked interests) on a fully
                             diluted basis to certain members of management of the reorganized Company. The



                                                 Page 3
     Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 129 of 144



                               form, allocation and any limitations on the Management Incentive Plan shall be
                               determined by the New Board (or a committee thereof).

Releases & Exculpation         To the maximum extent permitted by applicable law, the Plan and the Confirmation
                               Order will contain customary mutual releases and other exculpatory provisions in
                               favor of the Company, the Consenting Noteholders, the indenture trustees for the
                               Notes, the holders of existing Preferred Equity Interests that provide a release, the
                               holders of existing Common Equity Interests and Special Common Units that
                               provide a release, and each of their respective current and former affiliates,
                               subsidiaries, members, professionals, advisors, employees, directors, and officers,
                               in their respective capacities as such. Such release and exculpation shall include,
                               without limitation, any and all claims, obligations, rights, suits, damages, causes of
                               action, remedies, and liabilities whatsoever, whether known or unknown, foreseen
                               or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, including
                               any derivative claims and avoidance actions, of the Company, whether known or
                               unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
                               otherwise, that the Company would have been legally entitled to assert in its own
                               right (whether individually or collectively), or on behalf of the holder of any claim
                               or equity interest (whether individually or collectively) or other entity, based in
                               whole or in part upon any act or omission, transaction, or other occurrence or
                               circumstances existing or taking place at any time prior to or on the Plan Effective
                               Date arising from or related in any way in whole or in part to the Company, the
                               Notes, the Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale
                               of any security of the Company, the subject matter of, or the transactions or events
                               giving rise to, any claim or equity interest that is affected by the Transaction or
                               treated in the Plan, or the negotiation, formulation, or preparation of the Definitive
                               Documentation or related agreements, instruments, or other documents, in each case
                               other than claims, actions, or liabilities arising out of or relating to any act or
                               omission that constitutes willful misconduct, actual fraud, or gross negligence as
                               determined by final order of a court of competent jurisdiction. To the maximum
                               extent permitted by applicable law, any such releases shall bind holders of Notes
                               Claims, all parties whose Claims are unimpaired under the Plan, all parties who
                               affirmatively agree or vote to accept the Plan, those parties who abstain from voting
                               on the Plan if they fail to opt-out of the releases, and those parties that vote to reject
                               the Plan unless they opt-out of the releases.

Injunction & Discharge         The Plan and Confirmation Order will contain customary injunction and discharge
                               provisions.

Cancellation of Instruments,   On the Plan Effective Date and immediately prior to or concurrent with the
Certificates, and Other        distributions contemplated in this Term Sheet, except to the extent otherwise
Documents                      provided herein or in the Definitive Documentation, all instruments, certificates,
                               and other documents evidencing debt of or equity interests in the Company shall be
                               cancelled, and the obligations of the Company thereunder, or in any way related
                               thereto, shall be discharged.

Assumption and Rejection of    The executory contracts and unexpired leases that shall be assumed, assumed and
Executory Contracts and        assigned, or rejected in the Chapter 11 Cases shall be reasonably acceptable to the
Unexpired Leases               Company Parties and the Required Consenting Noteholders, provided that the
                               Company Parties and the Required Consenting Noteholders shall work in good faith
                               following the execution of the RSA and prior to the commencement of the Chapter
                               11 Cases to determine which employment agreements (and any modification to such
                               employment agreements, including, without limitation, modifications to the terms
                               of any retention or incentive arrangements for senior executives of the Company as




                                                    Page 4
     Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 130 of 144



                            requested by the Required Consenting Noteholders) shall be assumed pursuant to
                            the Plan.

Employee Compensation and   All employment agreements and severance policies, and all employment,
Benefit Programs            compensation and benefit plans, policies, and programs of the Company applicable
                            to any of its employees and retirees, including, without limitation, all workers’
                            compensation programs, savings plans, retirement plans, deferred compensation
                            plans, SERP plans, healthcare plans, disability plans, severance benefit plans,
                            incentive plans, life and accidental death and dismemberment insurance plans, shall
                            be treated under the Plan in a manner acceptable to the Required Consenting
                            Noteholders, provided that the assumption of the Company’s key employee
                            retention program for “Tier 2” non-executive employees in an amount not to exceed
                            $5 million in the aggregate shall be deemed acceptable to the Required Consenting
                            Noteholders.

Tax Issues                  As reasonably determined by the Company Parties and the Required Consenting
                            Noteholders, upon emergence from the Chapter 11 Cases, the Reorganized Debtor
                            may be structured as a real estate investment trust (“REIT”) and the Transaction
                            shall, subject to the terms and conditions of the RSA, be structured to achieve a tax-
                            efficient structure, in a manner reasonably acceptable to the Company Parties and
                            the Required Consenting Noteholders.

Exemption from SEC          The issuance of all securities in connection with the Plan, including the New Notes,
Registration                the New Equity Interests, and the Warrants (including any securities issuable upon
                            the exercise of the Warrants), will be exempt from registration with the U.S.
                            Securities and Exchange Commission under section 1145 of the Bankruptcy Code.

Registration Rights         The Company shall enter into a registration rights agreement with each of the
                            Consenting Noteholders (unless such Consenting Noteholder opts out) relating to
                            the registration of the resale of the New Equity Interests, and to the extent the
                            reorganized Company is not public post-emergence, shall be post-IPO registration
                            rights. The registration rights agreement shall contain customary terms and
                            conditions, including provisions with respect to demand rights, piggyback rights,
                            shelf rights (including as to minimum ownership requirements), and blackout
                            periods and shall be reasonably acceptable to the Company and Required
                            Consenting Noteholders. Other registration rights and terms to be determined by
                            the Required Consenting Noteholders, which shall be reasonably acceptable to the
                            Company.

SEC Reporting and Stock     As reasonably determined by the Company Parties and the Required Consenting
Exchange Listing            Noteholders, upon emergence from the Chapter 11 Cases, the New Equity Interests
                            and the Warrants to be issued by the Company on the Plan Effective Date may be
                            listed on the New York Stock Exchange, (“NYSE”), or NASDAQ, either by
                            retaining or succeeding to the Company’s existing NYSE listing or otherwise, so
                            long as the Company is able to satisfy the initial listing requirements of the NYSE
                            or NASDAQ, or such alternative exchange as the Company Parties and the
                            Required Consenting Noteholders reasonably determine if the Company is not able
                            to satisfy the initial listing requirements of the NYSE or NASDAQ.




                                                Page 5
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 131 of 144



D&O Liability Insurance        The Company shall purchase a tail policy providing for coverage for current or
Policies, Tail Policies, and   former directors, managers, and officers of the Company prior to the Petition Date
Indemnification                on market terms with coverage in the amount of up to $70 million. The Company
                               shall implement a new D&O insurance policy for directors, managers, and officers
                               of the reorganized Company from and after the Plan Effective Date on terms and
                               conditions acceptable to the Company Parties and the Required Consenting
                               Noteholders. Any indemnification obligations (whether in by-laws, certificate of
                               formation or incorporation, board resolutions, employment contracts, or otherwise)
                               to be assumed pursuant to the Plan shall be on terms and conditions reasonably
                               acceptable to the Company Parties and the Required Consenting Noteholders.

Plan Effective Date            The date on which the Transaction shall be fully consummated in accordance with
                               the terms and conditions of the Definitive Documentation, which shall be the
                               effective date of the Plan (the “Plan Effective Date”).

Conditions to the Plan         The Plan Effective Date shall be subject to the following conditions precedent, some
Effective Date                 of which may be waived in writing by agreement of the Company and the Required
                               Consenting Noteholders, subject to the consent rights provided for in the RSA:

                                   (i)      the Definitive Documentation (as applicable) shall be in form and
                                            substance consistent with this Term Sheet and the RSA and such
                                            documents shall be reasonably acceptable to the Company Parties and
                                            the Required Consenting Noteholders unless this Term Sheet or the
                                            RSA provide otherwise;

                                   (ii)     the Bankruptcy Court shall have entered an order confirming the Plan
                                            in form and substance consistent with this Term Sheet and the RSA,
                                            such order shall otherwise be reasonably acceptable to the Company
                                            Parties and the Required Consenting Noteholders, and such order shall
                                            be a Final Order;

                                   (iii)    all of the schedules, documents, supplements, and exhibits to the Plan
                                            and Disclosure Statement shall be in form and substance consistent
                                            with this Term Sheet and the RSA and such documents shall be
                                            reasonably acceptable to the Company Parties and the Required
                                            Consenting Noteholders unless this Term Sheet or the RSA provide
                                            otherwise;

                                   (iv)     all fees and expenses of the professionals and advisors to the ad hoc
                                            group of Consenting Noteholders (and out of pocket expenses of
                                            individual Consenting Noteholders up to the cap set forth herein) shall
                                            be paid in full;

                                   (v)      the RSA shall be in full force and effect; and

                                   (vi)     all governmental approvals and consents that are legally required for
                                            the consummation of the Transaction shall have been obtained, not be
                                            subject to unfulfilled conditions, and be in full force and effect

Fees and Expenses of the       As a condition to the occurrence of the Plan Effective Date, the Company shall pay
Consenting Noteholders         or reimburse all reasonable and documented fees and out-of-pocket expenses
                               (regardless of whether such fees and expenses were incurred before or after the
                               Petition Date) of the Consenting Noteholders, which shall include the following:
                               (a) Akin Gump Strauss Hauer & Feld LLP, as counsel to the ad hoc group of
                               Consenting Noteholders; (b) one local counsel to the ad hoc group of Consenting



                                                   Page 6
     Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 132 of 144



                      Noteholders; (c) PJT Partners LP, as the financial advisor retained by the
                      Consenting Noteholders; (d) any other professionals or advisors retained by the
                      Consenting Noteholders with the consent of the Company (such consent not to be
                      unreasonably withheld); and (e) reasonable and documented out of pocket expenses
                      of individual Consenting Noteholders (including fees and expenses of external
                      counsel) in amount not to exceed $250,000 in the aggregate; provided, however,
                      that all outstanding invoices of the Consenting Noteholders professionals and
                      advisors shall be paid in full immediately prior to the Petition Date.

Milestones                (a) No later than October 1, 2020, the Company Parties shall commence the
                              Chapter 11 Cases.

                          (b) No later than 3 Business days after the Petition Date, the Company Parties
                              shall have filed the Plan and a motion seeking approval of the Disclosure
                              Statement.

                          (c) No later than 3 Business days after the Petition Date, the Bankruptcy Court
                              shall have entered an interim order approving use of cash collateral.

                          (d) No later than 60 days after the Petition Date, the Bankruptcy Court shall
                              have entered a final order approving use of cash collateral.

                          (e) No later than 85 days after the Petition Date, the Bankruptcy Court shall
                              have entered an order approving the Disclosure Statement.

                          (f) No later than 165 days after the Petition Date, the Bankruptcy Court shall
                              have entered the Confirmation Order.

                          (g) No later than 195 days after the Petition Date, the Plan Effective Date shall
                              have occurred.




                                         Page 7
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 133 of 144




                                                      Exhibit 1


                                                Terms of New Notes

   Interest rate of 10% per annum payable in cash
   Maturity of June 2028
   Liens on unencumbered properties, priority guarantees from certain entities (including to-be-formed
    intermediate holdcos of entities holding encumbered properties and joint ventures of the Company), and equity
    pledges of certain entities (including to-be-formed intermediate holdcos of entities holding encumbered
    properties and joint ventures of the Company) as set forth on Schedule 1.
             o Baskets to remove collateral TBD, and based upon release prices to be negotiated
   Asset sale provision allowing for 102% paydown
   Except for pledges of equity interests not otherwise listed on Schedule 1 to the extent such equity pledges would
    be prohibited by any non-recourse loan document, CMBS loan document, construction loan document, joint
    venture document or other document related to the foregoing (collectively, the “Restrictive Documents”, which,
    for the avoidance of doubt, shall not include the Credit Agreement or related documents), in each case,
    remaining in effect post Plan Effective Date, liens on all other unencumbered assets not otherwise identified on
    Schedule 1 except as consented to by the Required Consenting Noteholders, provided that the Company Parties
    shall not transfer unencumbered assets to or from entities that are party to a Restrictive Document outside the
    ordinary course of business.
   Except, solely in the case of direct or indirect subsidiaries of CBL & Associates Limited Partnership that are
    directly party to Restrictive Documents remaining in effect post Plan Effective Date, to the extent otherwise
    prohibited by such Restrictive Document remaining in effect post Plan Effective Date, liens on cash, cash
    equivalents, and treasuries except as consented to by the Required Consenting Noteholders, provided that the
    Company Parties shall not transfer cash, cash equivalents, or treasuries to or from entities that are party to a
    Restrictive Document outside the ordinary course of business.
   Full parent guaranty
   Incurrence test for Total Debt/Total Assets (excludes outparcels)
   Ability to form joint ventures with contributed land from collateral so long as joint ventures remain as credit
    support
   105% call protection for the first 18 months, no call for the next 3 years, 105% for the next year, and 102.5%
    for the next year
   Bankruptcy make-whole
   Other terms (including covenants) to be agreed between the Required Consenting Noteholders and the
    Company
      Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 134 of 144



                                             Exhibit 2

                                       Warrant Term Sheet

Shares Represented         Three series of Warrants exercisable for 20% (in the aggregate calculated as of the
                           Plan Effective Date and including any shares issuable upon exercise of the Warrants)
                           of the New Equity Interests exercisable solely for cash, subject to dilution on account
                           of the Management Incentive Plan and future issuances of New Equity Interests by
                           the Company from time to time after the Plan Effective Date.

Strike Price (cash only)   Series A: Total equity value that implies 80% recovery of outstanding principal to
                           holders of the Notes Claims plus accrued interest through July 31, 2020.

                           Series B: Total equity value that implies 95% recovery of outstanding principal to
                           holders of the Notes Claims plus accrued interest through July 31, 2020.

                           Series C: Total equity value that implies 110% recovery of outstanding principal to
                           holders of the Notes Claims plus accrued interest through July 31, 2020.

Scheduled Maturity Date    Series A: Three (3) years from the Plan Effective Date

                           Series B: Four (4) years from the Plan Effective Date

                           Series C: Five (5) years from the Plan Effective Date

Springing Maturity Date    Warrants, if unexercised, will automatically terminate on the 15th day after the
                           applicable series of Warrants has traded at a 35% premium to their strike price for
                           90 consecutive days. On the day after such a price is achieved (the “Warrant
                           Trigger Date,” which may be a different Warrant Trigger Date with respect to each
                           series of Warrants), the Company shall publicly disclose the occurrence of such
                           event, along with the stated Springing Maturity Date for any unexercised Warrants.

Other Terms                Other terms to be agreed between the Required Consenting Noteholders and the
                           Company.
Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 135 of 144




                                 Schedule 1

                 Collateral and Credit Support for New Notes
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 136 of 144




                                         Schedule 1

                       Collateral and Credit Support for New Notes

1. The New Notes will be secured by a first priority lien on the following properties, which
   shall be evidenced by mortgages recorded in the applicable recording offices, and a
   pledge of the equity of the entity that owns the following properties:

Certain Mall Assets

      Alamance Crossing – West
      Brookfield Square
      Dakota Square
      Eastland Mall
      Harford Mall
      Laurel Park Place
      Meridian Mall
      Mid Rivers Mall
      Monroeville Mall
      Monroeville Mall - Anchor
      Monroeville Mall - CBL/Monroeville LP
      Monroeville Mall - District
      Northpark Mall
      Old Hickory Mall
      Parkway Place
      South County Center
      Southaven Towne Center
      Southaven Towne Center - Self Development
      St. Clair Square
      Stroud Mall
      Valley View Mall
      York Galleria
      York Galleria - Sears Redevelopment


Certain Associated Centers & Other Properties

      840 Greenbrier Circle
      Coolsprings Crossing
      Courtyard at Hickory Hollow
      Frontier Square
      Gunbarrel Point
      Harford Mall - Annex
      Monroeville Mall - Annex @ Monroeville
      Pearland Town Center – Residences
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 137 of 144




       Shoppes @ St. Clair
       Sunrise Commons
       West Town Crossing
       WestGate Crossing

2. The New Notes will have a priority guaranty from the CBL member in the joint venture
   that owns the following properties and will be secured by a pledge of the CBL
   member’s interest in such joint venture. To the extent CBL Limited Partnership is a
   direct member of the joint venture, the Company will use reasonable efforts to seek
   consent to place an intermediate holding company as the new CBL member in the joint
   venture, which will give a priority guaranty and use reasonable efforts to seek consent
   to pledge the CBL interest in the joint venture.

Joint Venture Properties

       CBL Center – Phase I and II
       Hamilton Corner
       Hamilton Corner – AAA Parcel
       Hamilton Place – ALOFT Hotel1
       Hamilton Place and OP
       Hamilton Place – Regal Cinema
       Governor’s Square Plaza
       Governor’s Square
       The Shoppes at Hamilton Place
       The Terrace

3. The New Notes will (i) include a restriction on mortgaging the following properties to
   the extent such property is wholly owned directly or indirectly by CBL Limited
   Partnership, except (a) in connection with a refinancing of an existing mortgage loan
   currently encumbering an applicable property as of the date hereof in an amount no
   greater than the loan being refinanced (plus customary interest and refinancing costs)
   and (b) if the Company reinvests the proceeds of a financing or pays down the New
   Notes as set forth below, (ii) have a priority guarantee (1) to the extent such property is
   owned by a joint venture, from an intermediate holding company that directly owns the
   entity that holds the interest in the joint venture entity that directly or indirectly owns
   the following properties, or (2) to the extent such property is wholly owned indirectly by
   CBL Limited Partnership, from an intermediate holding company that directly owns
   the entity that owns the following properties (except to the extent an existing
   intermediate holding company cannot give a priority guaranty, an intermediate holding
   company will be inserted as close as possible above the property-owning entity as may


        1 Notwithstanding the introductory paragraph to this section 2, the Company shall only be required to use
commercially reasonable efforts to obtain consent from the joint venture partner for a pledge of the equity by CBL
Limited Partnership of the property owning entity. For the avoidance of doubt, the Company shall not be required to
seek consent from the lender to obtain a guaranty from an intermediate holding company.
                                                         2
       Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 138 of 144




   be permitted and such entity will give a priority guarantee), and (iii) will be secured by
   a pledge of the equity of such intermediate holding company:

      Kentucky Oaks Mall
      Outlet Shoppes of the Bluegrass – OP Tract 8
      Pavilion at Port Orange West JV – Apts

Outparcels (The Company shall be allowed to reinvest proceeds from the sale or financing of
such properties into the properties set forth herein which are mortgaged (other than section 5
below) or whose equity is pledged as collateral for the New Notes, or to use such proceeds to pay
down the New Notes, subject to customary terms to be agreed by the Required Consenting
Noteholders.)

      Brookfield Square - Lifestyle Center
      Coolsprings Crossing - (Parcel(s) in Main Project)
      Cross Creek - Sears - (Parcel(s) in Main Project)
      Dakota Square - (Parcel(s) in Main Project)
      Dakota Square – Mgmt GL Parcels
      East Towne Mall - Outparcel
      East Towne Mall - Parcel
      EastGate Mall - Self Development
      EastGate Mall - Shops at Eastgate
      Eastland Mall - (Parcel(s) in Main Project)
      Hamilton Place - Sears - (Parcel(s) in Main Project)
      Hanes Mall - Restaurants
      Jefferson Mall -Self Development
      Kirkwood Mall – Mgmt GL
      Parcels Laurel Park Mall - (Parcel(s) in Main Project)
      Layton Hills Mall - Mgmt GL Parcels
      Layton Hills Mall - Outparcel II
      Mall Del Norte – Mgmt GL Parcels
      Mall Del Norte TX Outparcel
      Mayfaire Town Center – Mgmt GL Parcels
      Meridian Mall - (Parcel(s) in Main Project)
      Mid Rivers Mall - (Parcel(s) in Main Project)
      Monroeville Mall - (Parcel(s) in Main Project)
      Northgate Mall - Outparcel
      Northgate Mall Sears TBA- Outparcels
      Northpark Mall - (Parcel(s) in Main Project)
      Northpark Mall – Mgmt GL Parcels
      Parkdale Mall - Corner (Self Dev. Tract 4/Pad B)
      Parkdale Mall - Mgmt GL Parcels
      Pearland Town Center – Mgmt GL Parcels
      Pearland Town Center - Outparcel TX Land LLC
                                               3
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 139 of 144




       Pearland Town Center - Self Development (Parcel 8)
       Post Oak Mall – Mgmt GL Parcels
       South County Center - (Parcel(s) in Main Project)
       South County Center – Mgmt GL Parcels
       Southaven Towne Center - (Parcel(s) in Main Project)
       Southpark Mall - Dick's Sporting Good
       St. Clair Square - (Parcel(s) in Main Project)
       The Landing at Arbor Place - (Parcel(s) in Main Project)
       The Plaza at Fayette - (Parcel(s) in Main Project)
       Valley View Mall - (Parcel(s) in Main Project)
       Volusia Mall - Restaurant Village
       West Towne Crossing - (Parcel(s) in Main Project)
       West Towne Mall - Restaurant District
       York Galleria - (Parcel(s) in Main Project)


4. The New Notes will (i) include a restriction on mortgaging the following properties to
   the extent such property is wholly owned directly or indirectly by CBL Limited
   Partnership, except in connection with a refinancing of an existing mortgage loan
   currently encumbering an applicable property as of the date hereof in an amount no
   greater than the loan being refinanced (plus customary interest and refinancing costs),
   and (ii) will have a priority guarantee (1) to the extent such property is owned by a joint
   venture, from an intermediate holding company that directly owns the entity that holds
   the interest in the joint venture entity that directly or indirectly owns the following
   properties, or (2) to the extent such property is wholly owned indirectly by CBL
   Limited Partnership, from an intermediate holding company that directly owns the
   entity that owns the following properties. To the extent an existing intermediate holding
   company cannot give a priority guaranty, an intermediate holding company will be
   inserted as close as possible above the property-owning entity as may be permitted and
   such entity will give a priority guarantee:

Joint Venture Properties

Malls
       Coastal Grand Mall and District
       Coastal Grand Mall – Dick’s Sporting Goods
       Coastal Grand OP
       CoolSprings Galleria
       Coolsprings Macy's Outparcel - Red Robin
       Friendly Center – Belk
       Friendly Shopping Center
       Northgate Mall - JCP
       Oak Park Mall
       Outlet Shoppes at Atlanta
       Outlet Shoppes at Atlanta - Outparcels
                                                4
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 140 of 144




       Outlet Shoppes at Atlanta - Parcel
       Outlet Shoppes at Atlanta – Tract 1B
       Outlet Shoppes at El Paso - OP
       Outlet Shoppes at El Paso - OP II
       Outlet Shoppes at El Paso - .2763 Acre Tract
       Outlet Shoppes at EL Paso - Phase I and II
       Outlet Shoppes at Gettysburg Phase I
       Outlet Shoppes at Gettysburg Phase II
       Outlet Shoppes at Laredo
       Outlet Shoppes of the Bluegrass
       Outlet Shoppes of the Bluegrass - OP
       Outlet Shoppes of the Bluegrass - Phase II
       Outlet Shoppes of the Bluegrass – OP Tract 11
       Shops at Friendly Center – Phase I and II
       West County Center

Associated Centers
    Coastal Grand Outparcel
    Hamilton Crossing and Expansion2
    York Town Center
    York Town Center - Pier One

Community Centers
   Ambassador Town Center
   Fremaux Town Center Phase I and II
   Hammock Landing - Phase I
   Hammock Landing - Phase II
   Pavilion @ Port Orange - Phase I
   Promenade at D'lberville
   Shoppes at Eagle Point

Storage
    Eastgate Mall - Self-Storage
    Hamilton Place - Self Storage
    Mid Rivers - Self Storage
    Parkdale Mall - Self Storage


Other Encumbered Properties

Malls
    Alamance Crossing - East
        2The Company will use commercially reasonable efforts to obtain consent to place an intermediate holding
company as the new CBL member in the joint venture, which will give a priority guaranty.
                                                       5
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 141 of 144




       Asheville Mall
       Brookfield Square - Sears and Street Shops
       Burnsville Center & Dick’s Sporting Goods
       Cross Creek Mall
       Eastgate Mall
       Fayette Mall
       Jefferson Mall
       Northwoods Mall
       Parkdale Mall and Crossing
       Parkdale Mall and Crossing - Lifeway Christian Redevelopment
       Southpark Mall
       Volusia Mall
       WestGate Mall


5. The New Notes will be secured by a first priority lien on the following properties, which
   shall be evidenced by mortgages recorded in the applicable recording offices (unless
   otherwise consented to by the Required Consenting Noteholders in their reasonable
   discretion, in which case the New Notes will include a restriction on mortgaging the
   following properties to the extent such property is wholly owned directly or indirectly by
   CBL Limited Partnership) and a pledge of the equity of the entity that owns the following
   properties, provided that the following properties will be released at the request of the
   New Board, subject to certain customary conditions (and there shall not be any release
   prices).

Malls
       Cross Creek Mall - Sears
       EastGate Mall - Sears
       Eastland Mall - Macy's
       Fayette Mall - Sears Renovation
       Hamilton Place - Sears
       Jefferson Mall - Macy's / Round 1
       Jefferson Mall - Sears
       Parkdale Mall - Macy's
       Volusia - Sears TBA

Associated Centers
    The Landing at Arbor Place
    The Plaza at Fayette
    The Plaza at Fayette – Johnny Carino’s Redevelopment

Land
    Alamance Crossing - OP
    Alamance Crossing – Utility Mgmt

                                             6
        Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 142 of 144




       Arbor Place - APWM, LLC
       Arbor Place - OP
       Chapel Hill Land
       Citadel Mall - OP
       Gulf Coast Galleria
       Gulf Coast Town Center - Peripheral IV - Land
       Gulf Coast Town Center - Phase III - Land
       Hamilton Place – Lebcon (Land)3
       Hickory Point Mall - OP
       Imperial Valley Commons - Kohl's and Land
       Imperial Valley Mall - OP
       Jacksonville Regal Cinema Mgt
       Meridian Mall - Land E. Lansing
       Meridian Mall - Township Property
       Statesboro – Land4
       Sunrise Mall - Excess Land
       The Landing at Arbor Place - OP
       Walden Park – Land




         3 The Company will use commercially reasonable efforts to obtain consent from the joint venture partner to

grant a pledge of the equity, but shall not be required to provide a first priority lien on the property.
         4 The Company will use commercially reasonable efforts to obtain consent from the joint venture partner to

grant a pledge of the equity, but shall not be required to provide a first priority lien on the property.
                                                         7
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 143 of 144




                                                          Exhibit C

                                            Form of Transfer Agreement

        The undersigned (the “Transferee”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement, dated as of __________ (the “Agreement”),1 by and among
CBL & Associates Properties, Inc. and its affiliates and subsidiaries bound thereto and the
Consenting Noteholders, including the transferor to the Transferee of any Company Claims (each
such transferor, a “Transferor”), and agrees to be bound by the terms and conditions thereof to
the extent the Transferor was thereby bound, and shall be deemed a “Consenting Noteholder”
under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of this
transfer agreement, including the agreement to be bound by the vote of the Transferor if such vote
was cast before the effectiveness of the Transfer discussed herein.

Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:
    2023 Notes
    2024 Notes
    2026 Notes
    Bank Claims




1     Capitalized terms used but not otherwise defined herein shall having the meaning ascribed to such terms in the Agreement.
         Case 20-35226 Document 3 Filed in TXSB on 11/02/20 Page 144 of 144




                                                          Exhibit D

                                             Form of Joinder Agreement

        The undersigned (the “Joining Noteholder”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the “Agreement”),2
by and among CBL & Associates Properties, Inc. and its affiliates and subsidiaries bound thereto
and the Consenting Noteholders, and agrees to be bound by the terms and conditions thereof, and
shall be deemed a “Consenting Noteholder” under the terms of the Agreement.

        The Joining Noteholder specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of this
joinder.

Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:
    2023 Notes
    2024 Notes
    2026 Notes
    Bank Claims




2     Capitalized terms used but not otherwise defined herein shall having the meaning ascribed to such terms in the Agreement.
